Exhibit 10.7

 

CREDIT AGREEMENT

DATED AS OF NOVEMBER 26, 2019

AMONG

ALPINE INCOME PROPERTY OP, LP,

ALPINE INCOME PROPERTY TRUST, INC., AS GUARANTOR

THE OTHER GUARANTORS FROM TIME TO TIME PARTIES HERETO,

THE LENDERS FROM TIME TO TIME PARTIES HERETO,

BANK OF MONTREAL,

AS ADMINISTRATIVE AGENT,

 

BMO CAPITAL MARKETS CORP., and

RAYMOND JAMES BANK, N.A.

AS JOINT LEAD ARRANGERS AND JOINT BOOK RUNNERS

 

 

 



 



 

TABLE OF CONTENTS

 

 

 

 

SECTION

HEADING

    

PAGE

 

 

 

 

SECTION 1.

THE CREDIT FACILITY

 


1

 

 

 

 

Section 1.1.

Revolving Credit Commitments

 


1

Section 1.2.

Reserved

 


1

Section 1.3.

Letters of Credit

 


1

Section 1.4.

Applicable Interest Rates

 


6

Section 1.5.

Minimum Borrowing Amounts; Maximum Eurodollar Loans

 


7

Section 1.6.

Manner of Borrowing Loans and Designating Applicable Interest Rates

 


8

Section 1.7.

Maturity of Loans

 


10

Section 1.8.

Prepayments

 


10

Section 1.9.

Default Rate

 


11

Section 1.10.

Evidence of Indebtedness

 


11

Section 1.11.

Funding Indemnity

 


12

Section 1.12.

Commitment Terminations

 


13

Section 1.13.

Substitution of Lenders

 


13

Section 1.14.

Defaulting Lenders

 


13

Section 1.15.

Increase in Revolving Credit Commitments

 


14

Section 1.16.

Extension of Revolving Credit Termination Date

 


15

Section 1.17.

Swing Loans

 


16

 

 

 

 

SECTION 2.

FEES

 


17

 

 

 

 

Section 2.1.

Fees

 


17

 

 

 

 

SECTION 3.

PLACE AND APPLICATION OF PAYMENTS

 


18

 

 

 

 

Section 3.1.

Place and Application of Payments

 


18

 

 

 

 

SECTION 4.

GUARANTIES

 


20

 

 

 

 

Section 4.1.

Guaranties

 


20

Section 4.2.

Further Assurances

 


20

 

 

 

 

SECTION 5.

DEFINITIONS; INTERPRETATION

 


20

 

 

 

 

Section 5.1.

Definitions

 


20

Section 5.2.

Interpretation

 


47

Section 5.3.

Change in Accounting Principles

 


47

 

 

 

 

SECTION 6.

REPRESENTATIONS AND WARRANTIES

 


48

 

 

 

 

Section 6.1.

Organization and Qualification

 


48

Section 6.2.

Subsidiaries

 


48

 

 

 



 



 

 

 

 

 

Section 6.3.

Authority and Validity of Obligations

 


49

Section 6.4.

Use of Proceeds; Margin Stock

 


49

Section 6.5.

Financial Reports

 


50

Section 6.6.

No Material Adverse Effect

 


50

Section 6.7.

Full Disclosure

 


50

Section 6.8.

Trademarks, Franchises, and Licenses

 


51

Section 6.9.

Governmental Authority and Licensing

 


51

Section 6.10.

Good Title

 


51

Section 6.11.

Litigation and Other Controversies

 


51

Section 6.12.

Taxes

 


51

Section 6.13.

Approvals

 


52

Section 6.14.

Affiliate Transactions

 


52

Section 6.15.

Investment Company

 


52

Section 6.16.

ERISA

 


52

Section 6.17.

Compliance with Laws

 


52

Section 6.18.

OFAC

 


54

Section 6.19.

Other Agreements

 


54

Section 6.20.

Solvency

 


54

Section 6.21.

No Default

 


54

Section 6.22.

No Broker Fees.

 


54

Section 6.23.

Condition of Property; Casualties; Condemnation

 


54

Section 6.24.

Legal Requirements, and Zoning

 


55

Section 6.25.

No Defaults; Landlord is in Compliance with Leases

 


55

Section 6.26.

EEA Financial Institution

 


55

Section 6.27.

REIT Status

 


55

 

 

 

 

SECTION 7.

CONDITIONS PRECEDENT

 


56

 

 

 

 

Section 7.1.

All Credit Events

 


56

Section 7.2.

Initial Credit Event

 


57

Section 7.3.

Eligible Property Additions and Deletions to the Borrowing Base

 


59

 

 

 

 

SECTION 8.

COVENANTS

 


59

 

 

 

 

Section 8.1.

Maintenance of Existence

 


59

Section 8.2.

Maintenance of Properties, Agreements

 


60

Section 8.3.

Taxes and Assessments

 


60

Section 8.4.

Insurance

 


60

Section 8.5.

Financial Reports

 


61

Section 8.6.

Inspection

 


63

Section 8.7.

Liens

 


64

Section 8.8.

Investments, Acquisitions, Loans and Advances

 


64

Section 8.9.

Mergers, Consolidations and Sales

 


65

Section 8.10.

Maintenance of Subsidiaries

 


66

Section 8.11.

ERISA

 


66

Section 8.12.

Compliance with Laws

 


67

-ii-



 

Section 8.13.

Compliance with OFAC Sanctions Programs and Anti-Corruption Laws

 


67

Section 8.14.

Burdensome Contracts With Affiliates

 


68

Section 8.15.

No Changes in Fiscal Year

 


69

Section 8.16.

Formation of Subsidiaries

 


69

Section 8.17.

Change in the Nature of Business

 


69

Section 8.18.

Use of Proceeds

 


69

Section 8.19.

No Restrictions

 


69

Section 8.20.

Financial Covenants

 


69

Section 8.21.

Borrowing Base Covenant

 


70

Section 8.22.

Electronic Delivery of Certain Information

 


70

Section 8.23.

Evidence of Payment of Florida InAs Tax

 


71

Section 8.24.

REIT Status

 


71

Section 8.25.

Restricted Payments

 


71

 

 

 

 

SECTION 9.

EVENTS OF DEFAULT AND REMEDIES

 


72

 

 

 

 

Section 9.1.

Events of Default

 


72

Section 9.2.

Non‑Bankruptcy Defaults

 


75

Section 9.3.

Bankruptcy Defaults

 


75

Section 9.4.

Collateral for Undrawn Letters of Credit

 


75

Section 9.5.

Notice of Default

 


76

 

 

 

 

SECTION 10.

CHANGE IN CIRCUMSTANCES

 


76

 

 

 

 

Section 10.1.

Change of Law

 


76

Section 10.2.

Unavailability of Deposits or Inability to Ascertain, or Inadequacy of, LIBOR

 


77

Section 10.3.

Increased Cost and Reduced Return

 


77

Section 10.4.

Lending Offices

 


79

Section 10.5.

Discretion of Lender as to Manner of Funding

 


79

Section 10.6.

Effect of Benchmark Transition Event

 


79

 

 

 

 

SECTION 11.

THE ADMINISTRATIVE AGENT

 


80

 

 

 

 

Section 11.1.

Appointment and Authority

 


80

Section 11.2.

Rights as a Lender

 


80

Section 11.3.

Action by Administrative Agent; Exculpatory Provisions

 


81

Section 11.4.

Reliance by Administrative Agent

 


82

Section 11.5.

Delegation of Duties

 


82

Section 11.6.

Resignation of Administrative Agent; Removal of Administrative Agent

 


83

Section 11.7.

Non‑Reliance on Administrative Agent and Other Lenders

 


83

Section 11.8.

L/C Issuer and Swing Line Lender.

 


84

Section 11.9.

Hedging Liability and Funds Transfer and Deposit Account Liability

 


85

Section 11.10.

Designation of Additional Agents

 


85

-iii-



 

Section 11.11.

Reserved

 


85

Section 11.12.

Authorization to Release Guaranties

 


85

Section 11.13.

Authorization of Administrative Agent to File Proofs of Claim

 


86

 

 

 

 

SECTION 12.

MISCELLANEOUS

 


86

 

 

 

 

Section 12.1.

Withholding Taxes

 


86

Section 12.2.

No Waiver, Cumulative Remedies

 


89

Section 12.3.

Non‑Business Days

 


89

Section 12.4.

Documentary Taxes

 


89

Section 12.5.

Survival of Representations

 


89

Section 12.6.

Survival of Indemnities

 


90

Section 12.7.

Sharing of Set‑Off

 


90

Section 12.8.

Notices

 


90

Section 12.9.

Counterparts

 


91

Section 12.10.

Successors and Assigns

 


92

Section 12.11.

Participants

 


92

Section 12.12.

Assignments

 


92

Section 12.13.

Amendments

 


95

Section 12.14.

Headings

 


96

Section 12.15.

Costs and Expenses; Indemnification

 


96

Section 12.16.

Set‑off

 


97

Section 12.17.

Entire Agreement

 


98

Section 12.18.

Governing Law

 


98

Section 12.19.

Severability of Provisions

 


98

Section 12.20.

Excess Interest

 


98

Section 12.21.

Construction

 


99

Section 12.22.

Lender’s and L/C Issuer’s Obligations Several

 


99

Section 12.23.

Submission to Jurisdiction; Waiver of Jury Trial

 


99

Section 12.24.

USA Patriot Act

 


99

Section 12.25.

Confidentiality

 


99

Section 12.26.

Limitation of Recourse

 


101

Section 12.27.

Other Taxes

 


101

Section 12.28.

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

 


101

Section 12.29.

Acknowledgement Regarding Any Supported QFCs

 


102

 

 

 

 

SECTION 13.

THE GUARANTEES

 


103

 

 

 

 

Section 13.1.

The Guarantees

 


103

Section 13.2.

Guarantee Unconditional

 


103

Section 13.3.

Discharge Only upon Payment in Full; Reinstatement in Certain Circumstances

 


104

Section 13.4.

Subrogation

 


104

Section 13.5.

Waivers

 


105

Section 13.6.

Limit on Recovery

 


105

-iv-



 

Section 13.7.

Stay of Acceleration

 


105

Section 13.8.

Benefit to Guarantors

 


105

Section 13.9.

Guarantor Covenants

 


105

Section 13.10.

Keepwell

 


105

 

 

 

 

Signature Page

 

 


1

 

 

 

 

 

EXHIBIT A

—

Notice of Payment Request

EXHIBIT B

—

Notice of Borrowing

EXHIBIT C

—

Notice of Continuation/Conversion

EXHIBIT D-1

—

Revolving Note

EXHIBIT D-2

—

Swing Note

EXHIBIT E

—

Compliance Certificate

EXHIBIT F

—

Assignment and Acceptance

EXHIBIT G

—

Additional Guarantor Supplement

EXHIBIT H

—

Commitment Amount Increase Request

EXHIBIT I

—

Borrowing Base Certificate

SCHEDULE 1

—

Revolving Credit Commitments

SCHEDULE 1.1

—

Initial Properties

SCHEDULE 6.2

—

Subsidiaries

SCHEDULE 6.6

—

Material Adverse Effect

SCHEDULE 6.11

—

Litigation

SCHEDULE 6.12

—

Tax Returns

SCHEDULE 6.17

—

Environmental Issues

SCHEDULE 6.23

—

Maintenance and Condition

SCHEDULE 6.25

—

Significant Leases

SCHEDULE 8.7

—

Existing Liens

 

 

 



-v-



 

CREDIT AGREEMENT

This Credit Agreement (this “Agreement”) is entered into as of November 26,
2019, by and among ALPINE INCOME PROPERTY OP, LP, a Delaware limited partnership
(the “Borrower”), ALPINE INCOME PROPERTY TRUST, INC., a Maryland corporation, as
a Guarantor (“Parent”), and each Material Subsidiary from time to time party to
this Agreement, as Guarantors, the several financial institutions from time to
time party to this Agreement, as Lenders, and BANK OF MONTREAL, as
Administrative Agent as provided herein.  All capitalized terms used herein
without definition shall have the same meanings herein as such terms are defined
in Section 5.1 hereof.

PRELIMINARY STATEMENT

The Borrower has requested, and the Lenders have agreed to extend, certain
credit facilities on the terms and conditions of this Agreement.

NOW, THEREFORE, in consideration of the mutual agreements contained herein, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto hereby agree as follows:

SECTION 1.        THE CREDIT FACILITY.

Section 1.1.      Revolving Credit Commitments "Section 1.1.  Revolving Credit
Commitments" \l 2 .  Subject to the terms and conditions hereof, each Lender, by
its acceptance hereof, severally agrees to make a loan or loans (individually a
“Revolving Loan” and collectively for all the Lenders the “Revolving Loans”) in
U.S. Dollars to the Borrower from time to time on a revolving basis up to the
amount of such Lender’s Revolving Credit Commitment, subject to any reductions
thereof pursuant to the terms hereof, before the Revolving Credit Termination
Date.  The sum of the aggregate principal amount of Revolving Loans, Swing Loans
and L/C Obligations at any time outstanding shall not exceed the lesser of
(i) the Revolving Credit Commitments of all Lenders in effect at such time and
(ii) the Borrowing Base as then determined and computed.  Each Borrowing of
Revolving Loans shall be made ratably by the Lenders in proportion to their
respective Revolver Percentages.  As provided in Section 1.6(a) hereof, the
Borrower may elect that each Borrowing of Revolving Loans be either Base Rate
Loans or Eurodollar Loans.  Revolving Loans may be repaid and the principal
amount thereof reborrowed before the Revolving Credit Termination Date, subject
to the terms and conditions hereof.

Section 1.2.      Reserved.

Section 1.3.      Letters of Credit "Section 1.3. Letters of Credit" \l 2
.  (a) General Terms.  Subject to the terms and conditions hereof, as part of
the Revolving Credit, the L/C Issuer shall issue standby and commercial letters
of credit (each a “Letter of Credit”) or amend or extend Letters of Credit
issued by it for the account of the Borrower or for the account of the Borrower
and one or more of its Subsidiaries in an aggregate undrawn face amount up to
the L/C Sublimit.

 

 



 



 

Each Letter of Credit shall be issued by the L/C Issuer, but each Lender shall
be obligated to reimburse the L/C Issuer for such Lender’s Revolver Percentage
of the amount of each drawing thereunder and, accordingly, each Letter of Credit
shall constitute usage of the Revolving Credit Commitment of each Lender pro
rata in an amount equal to its Revolver Percentage of the L/C Obligations then
outstanding.

(b)     Applications.  At any time before the Revolving Credit Termination Date,
the L/C Issuer shall, at the request of the Borrower, issue one or more Letters
of Credit in U.S. Dollars, in a form satisfactory to the L/C Issuer, with
expiration dates no later than the earlier of 12 months from the date of
issuance (or which are cancelable not later than 12 months from the date of
issuance and each renewal) or thirty (30) days prior to the Revolving Credit
Termination Date (provided that such expiration date may extend up to 12 months
beyond the Revolving Credit Termination Date if any such Letter of Credit is
cash collateralized at one hundred three percent (103%) of its face amount (to
cash collateralize fees and interest as well as the amount of the Letter of
Credit) in the manner set forth in Section 9.4 no less than thirty (30) days
prior to the Revolving Credit Termination Date), in an aggregate face amount as
set forth above, upon the receipt of an application duly executed by the
Borrower and, if such Letter of Credit is for the account of one of its
Subsidiaries, such Subsidiary for the relevant Letter of Credit, in the form
then customarily prescribed by the L/C Issuer for the Letter of Credit requested
(each an “Application”).  Notwithstanding anything contained in any Application
to the contrary:  (i) the Borrower shall pay fees in connection with each Letter
of Credit as set forth in Section 2.1(b) hereof, (ii) except as otherwise
provided in Section 1.8(b) or Section 1.14 hereof, unless an Event of Default
exists, the L/C Issuer will not call for the funding by the Borrower of any
amount under a Letter of Credit before being presented with a drawing
thereunder, and (iii) if the L/C Issuer is not timely reimbursed for the amount
of any drawing under a Letter of Credit on the date such drawing is paid, the
Borrower’s obligation to reimburse the L/C Issuer for the amount of such drawing
shall bear interest (which the Borrower hereby promises to pay) from and after
the date such drawing is paid at a rate per annum equal to the sum of the
Applicable Margin plus the Base Rate from time to time in effect (computed on
the basis of a year of 365 or 366 days, as the case may be, and the actual
number of days elapsed).  If the L/C Issuer issues any Letter of Credit with an
expiration date that is automatically extended unless the L/C Issuer gives
notice that the expiration date will not so extend beyond its then scheduled
expiration date, then the L/C Issuer will give such notice of non‑renewal before
the time necessary to prevent such automatic extension if before such required
notice date:  (i) the expiration date of such Letter of Credit if so extended
would be after the date that is thirty (30) days prior to the Revolving Credit
Termination Date (provided that such expiration date may extend up to 12 months
beyond the Revolving Credit Termination Date if any such Letter of Credit is
cash collateralized at one hundred three percent (103%) of its face amount (to
cash collateralize fees and interest as well as the amount of the Letter of
Credit) in the manner set forth in Section 9.4 no less than thirty (30) days
prior to the Revolving Credit Termination Date), (ii) the Revolving Credit
Commitments have been terminated, or (iii) a Default or an Event of Default
exists and either the Administrative Agent or the Required Lenders (with notice
to the Administrative Agent) have given the L/C Issuer instructions to not
permit the extension of the expiration date of such Letter of Credit.  The L/C
Issuer agrees to issue amendments to the Letter(s) of Credit increasing the
amount, or extending the expiration date, thereof at the request of the Borrower
subject to the conditions of Section 7 hereof and the other terms of this
Section 1.3.





-2-



 

Notwithstanding anything contained herein to the contrary, if a default of any
Lender’s obligations to fund under Section 1.3(c) exists or any Lender is at
such time a Defaulting Lender hereunder, the L/C Issuer shall be under no
obligation to issue, extend or amend any Letter of Credit unless the L/C Issuer
has entered into arrangements with Borrower (including for cash
collateralization as set forth above) or such Lender satisfactory to the L/C
Issuer to eliminate the L/C Issuer’s risk with respect to such Lender.

(c)     The Reimbursement Obligations.  Upon receipt from the beneficiary of any
Letter of Credit of any notice of a drawing under such Letter of Credit, the L/C
Issuer shall promptly notify the Borrower and the Administrative Agent
thereof.  Subject to Section 1.3(b) hereof, the obligation of the Borrower to
reimburse the L/C Issuer for all drawings under a Letter of Credit (a
“Reimbursement Obligation”) shall be governed by the Application related to such
Letter of Credit, except that reimbursement shall be made by no later than
1:00 p.m. (Chicago time) on the date when each drawing is to be paid if the
Borrower has been informed of such drawing by the L/C Issuer on or before
11:00 a.m. (Chicago time) on the date when such drawing is to be paid or, if
notice of such drawing is given to the Borrower after 11:00 a.m. (Chicago time)
on the date when such drawing is to be paid, by no later than 12:00 Noon
(Chicago time) on the following Business Day, in immediately available funds at
the Administrative Agent’s principal office in Chicago, Illinois or such other
office as the Administrative Agent may designate in writing to the Borrower (who
shall thereafter cause to be distributed to the L/C Issuer such amount(s) in
like funds).  If the Borrower does not make any such reimbursement payment on
the date due and the Participating Lenders fund their participations therein in
the manner set forth in Section 1.3(e) below, then all payments thereafter
received by the Administrative Agent in discharge of any of the relevant
Reimbursement Obligations shall be distributed in accordance with Section 1.3(e)
below; provided, however, if the Borrower does not make any such reimbursement
payment on the due date, the Borrower shall be deemed to have requested a
Borrowing of Base Rate Loans under the Revolving Credit and, subject to
satisfaction of the conditions set forth in Section 7.1 except for 7.1(c)
hereof, a Loan shall be made on such date in the amount of the Reimbursement
Obligations then due which Loan proceeds shall be applied to pay the
Reimbursement Obligations then due.

(d)     Obligations Absolute.  The Borrower's obligation to reimburse L/C
Obligations as provided in subsection (c) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement and the relevant Application under any and all
circumstances whatsoever and irrespective of (i) any lack of validity or
enforceability of any Letter of Credit or this Agreement, or any term or
provision therein, (ii) any draft or other document presented under a Letter of
Credit proving to be forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect, (iii) payment by
the L/C Issuer under a Letter of Credit against presentation of a draft or other
document that does not strictly comply with the terms of such Letter of Credit,
or (iv) any other event or circumstance whatsoever, whether or not similar to
any of the foregoing, that might, but for the provisions of this Section 1.3,
constitute a legal or equitable discharge of, or provide a right of setoff
against, the Borrower's obligations hereunder, except for events or
circumstances arising from the willful misconduct or gross negligence on behalf
of the L/C Issuer. None of the Administrative Agent, the Lenders, or the L/C
Issuer shall have any liability or responsibility by reason of or in connection
with the issuance or transfer of any Letter of





-3-



 

Credit or any payment or failure to make any payment thereunder (irrespective of
any of the circumstances referred to in the preceding sentence), or any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any consequence arising from causes beyond
the control of the L/C Issuer; provided that the foregoing shall not be
construed to excuse the L/C Issuer from liability to the Borrower to the extent
of any direct damages (as opposed to consequential damages, claims in respect of
which are hereby waived by the Borrower to the extent permitted by applicable
law) suffered by the Borrower that are caused by the L/C Issuer's (i) failure to
exercise care when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof or (ii) willful
misconduct or gross negligence.  The parties hereto expressly agree that, in the
absence of gross negligence or willful misconduct on the part of the L/C Issuer
(as finally determined by a court of competent jurisdiction), the L/C Issuer
shall be deemed to have exercised care in each such determination.  In
furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, the
L/C Issuer may, in its sole good faith discretion, either accept and make
payment upon such documents without responsibility for further investigation,
regardless of any notice or information to the contrary, or refuse to accept and
make payment upon such documents if such documents are not in strict compliance
with the terms of such Letter of Credit.

(e)     The Participating Interests.  Each Lender (other than the Lender acting
as L/C Issuer in issuing the relevant Letter of Credit), by its acceptance
hereof, severally agrees to purchase from the L/C Issuer, and the L/C Issuer
hereby agrees to sell to each such Lender (a “Participating Lender”), an
undivided percentage participating interest (a “Participating Interest”), to the
extent of its Revolver Percentage, in each Letter of Credit issued by, and each
Reimbursement Obligation owed to, the L/C Issuer.  Upon any failure by the
Borrower to pay any Reimbursement Obligation at the time required on the date
the related drawing is to be paid, as set forth in Section 1.3(c) above, or if
the L/C Issuer is required at any time to return to the Borrower or to a
trustee, receiver, liquidator, custodian or other Person any portion of any
payment of any Reimbursement Obligation, each Participating Lender shall, not
later than the Business Day it receives a certificate in the form of Exhibit A
hereto from the L/C Issuer (with a copy to the Administrative Agent) to such
effect, if such certificate is received before 1:00 p.m. (Chicago time), or not
later than 1:00 p.m. (Chicago time) the following Business Day, if such
certificate is received after such time, pay to the Administrative Agent for the
account of the L/C Issuer an amount equal to such Participating Lender’s
Revolver Percentage of such unpaid or recaptured Reimbursement Obligation
together with interest on such amount accrued from the date the related payment
was made by the L/C Issuer to the date of such payment by such Participating
Lender at a rate per annum equal to:  (i) from the date the related payment was
made by the L/C Issuer to the date two (2) Business Days after payment by such
Participating Lender is due hereunder, the Federal Funds Rate for each such day
and (ii) from the date two (2) Business Days after the date such payment is due
from such Participating Lender to the date such payment is made by such
Participating Lender, the Base Rate in effect for each such day.  Each such
Participating Lender shall thereafter be entitled to receive its Revolver
Percentage of each payment received in respect of the relevant Reimbursement
Obligation and of interest paid thereon, with the L/C Issuer retaining its
Revolver Percentage thereof as a Lender hereunder.





-4-



 

The several obligations of the Participating Lenders to the L/C Issuer under
this Section 1.3 shall be absolute, irrevocable, and unconditional under any and
all circumstances whatsoever and shall not be subject to any set‑off,
counterclaim or defense to payment which any Participating Lender may have or
have had against the Borrower, the L/C Issuer, the Administrative Agent, any
Lender or any other Person whatsoever.  Without limiting the generality of the
foregoing, such obligations shall not be affected by any Default or Event of
Default or by any reduction or termination of any Revolving Credit Commitment of
any Lender, and each payment by a Participating Lender under this Section 1.3
shall be made without any offset, abatement, withholding or reduction
whatsoever.

(f)      Indemnification.  The Participating Lenders shall, to the extent of
their respective Revolver Percentages, indemnify the L/C Issuer (to the extent
not reimbursed by the Borrower) against any cost, expense (including reasonable
counsel fees and disbursements), claim, demand, action, loss or liability
(except such as result from such L/C Issuer’s gross negligence or willful
misconduct) that the L/C Issuer may suffer or incur in connection with any
Letter of Credit issued by it.  The obligations of the Participating Lenders
under this Section 1.3(f) and all other parts of this Section 1.3 shall survive
termination of this Agreement and of all Applications, Letters of Credit, and
all drafts and other documents presented in connection with drawings thereunder.

(g)     Manner of Requesting a Letter of Credit.  The Borrower shall provide at
least five (5) Business Days’ advance written notice to the Administrative Agent
of each request for the issuance of a Letter of Credit, such notice in each case
to be accompanied by an Application for such Letter of Credit properly completed
and executed by the Borrower and, in the case of an extension or amendment or an
increase in the amount of a Letter of Credit, a written request therefor, in a
form acceptable to the Administrative Agent and the L/C Issuer, in each case,
together with the fees called for by this Agreement.  The Administrative Agent
shall promptly notify the L/C Issuer of the Administrative Agent’s receipt of
each such notice (and the L/C Issuer shall be entitled to assume that the
conditions precedent to any such issuance, extension, amendment or increase have
been satisfied unless notified to the contrary by the Administrative Agent or
the Required Lenders) and the L/C Issuer shall promptly notify the
Administrative Agent and the Lenders of the issuance of the Letter of Credit so
requested.

(h)     Replacement of the L/C Issuer.  The L/C Issuer may be replaced at any
time by written agreement among the Borrower, the Administrative Agent, the
replaced L/C Issuer and the successor L/C Issuer.  The Administrative Agent
shall notify the Lenders of any such replacement of the L/C Issuer.  At the time
any such replacement shall become effective, the Borrower shall pay all unpaid
fees accrued for the account of the replaced L/C Issuer.  From and after the
effective date of any such replacement (i) the successor L/C Issuer shall have
all the rights and obligations of the L/C Issuer under this Agreement with
respect to Letters of Credit to be issued thereafter and (ii) references herein
to the term “L/C Issuer” shall be deemed to refer to such successor or to any
previous L/C Issuer, or to such successor and all previous L/C Issuers, as the
context shall require.  After the replacement of a L/C Issuer hereunder, the
replaced L/C Issuer shall remain a party hereto and shall continue to have all
the rights and obligations of a L/C Issuer under this Agreement with respect to
Letters of Credit issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.





-5-



 

Section 1.4.      Applicable Interest Rates "Section 1.4. Applicable Interest
Rates" \l 2 .  (a) Base Rate Loans.  Each Base Rate Loan made or maintained by a
Lender shall bear interest (computed on the basis of a year of 365 or 366 days,
as the case may be, and the actual days elapsed) on the unpaid principal amount
thereof from the date such Loan is advanced, or created by conversion from a
Eurodollar Loan, until maturity (whether by acceleration or otherwise) at a rate
per annum equal to the sum of the Applicable Margin plus the Base Rate from time
to time in effect, payable by the Borrower on each Interest Payment Date and at
maturity (whether by acceleration or otherwise).

“Base Rate” means, for any day, the rate per annum equal to the greatest
of:  (a) the rate of interest announced or otherwise established by the
Administrative Agent from time to time as its prime commercial rate, or its
equivalent, for U.S. Dollar loans to borrowers located in the United States as
in effect on such day, with any change in the Base Rate resulting from a change
in said prime commercial rate to be effective as of the date of the relevant
change in said prime commercial rate (it being acknowledged and agreed that such
rate may not be the Administrative Agent’s best or lowest rate), (b) the sum of
(i) the Federal Funds Rate for such day, plus (ii) 1/2 of 1%, and (c) the LIBOR
Quoted Rate for such day plus 1.00%.  As used herein, the term “LIBOR Quoted
Rate” means, for any day, the rate per annum equal to the quotient of (i) the
rate per annum (rounded upwards, if necessary, to the next higher one
hundred‑thousandth of a percentage point) for deposits in U.S. Dollars for a
one‑month interest period as reported on the applicable Bloomberg screen page
(or such other commercially available source providing such quotations as may be
designated by the Administrative Agent from time to time) as of 11:00 a.m.
(London, England time) on such day (or, if such day is not a Business Day, on
the immediately preceding Business Day) divided by (ii) one (1) minus the
Eurodollar Reserve Percentage, provided that in no event shall the “LIBOR Quoted
Rate” be less than 0.00%.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to the Administrative Agent on such day on such
transactions as determined by the Administrative Agent; provided that in no
event shall the Federal Funds Rate be less than 0.00%.

(b)     Eurodollar Loans.  Each Eurodollar Loan made or maintained by a Lender
shall bear interest during each Interest Period it is outstanding (computed on
the basis of a year of 360 days and actual days elapsed) on the unpaid principal
amount thereof from the date such Loan is advanced or continued, or created by
conversion from a Base Rate Loan, until maturity (whether by acceleration or
otherwise) at a rate per annum equal to the sum of the Applicable Margin plus
the Adjusted LIBOR applicable for such Interest Period, payable by the Borrower
on each Interest Payment Date and at maturity (whether by acceleration or
otherwise).





-6-



 

“Adjusted LIBOR” means, for any Borrowing of Eurodollar Loans, a rate per annum
determined in accordance with the following formula:

Adjusted LIBOR         =                             LIBOR                     

1  ‑ Eurodollar Reserve Percentage

“Eurodollar Reserve Percentage” means the maximum reserve percentage, expressed
as a decimal, at which reserves (including, without limitation, any emergency,
marginal, special, and supplemental reserves) are imposed by the Board of
Governors of the Federal Reserve System (or any successor) on “eurocurrency
liabilities”, as defined in such Board’s Regulation D (or any successor
thereto), subject to any amendments of such reserve requirement by such Board or
its successor, taking into account any transitional adjustments thereto.  For
purposes of this definition, the relevant Loans shall be deemed to be
“eurocurrency liabilities” as defined in Regulation D without benefit or credit
for any prorations, exemptions or offsets under Regulation D. The Eurodollar
Reserve Percentage shall be adjusted automatically on and as of the effective
date of any change in any such reserve percentage.

“LIBOR” means, for an Interest Period for a Borrowing of Eurodollar Loans,
(a) the LIBOR Index Rate for such Interest Period, if such rate is available,
and (b) if the LIBOR Index Rate cannot be determined, the arithmetic average of
the rates of interest per annum (rounded upwards, if necessary, to the nearest
1/100 of 1%) at which deposits in U.S. Dollars in immediately available funds
are offered to the Administrative Agent at 11:00 a.m. (London, England time) two
(2) Business Days before the beginning of such Interest Period by three (3) or
more major banks in the interbank eurodollar market selected by the
Administrative Agent for delivery on the first day of and for a period equal to
such Interest Period and in an amount equal or comparable to the principal
amount of the Eurodollar Loan scheduled to be made as part of such Borrowing,
provided that in no event shall “LIBOR” be less than 0.00%.

“LIBOR Index Rate” means, for any Interest Period, the greater of (a)  the rate
per annum (rounded upwards, if necessary, to the next higher one
hundred‑thousandth of a percentage point) for deposits in U.S. Dollars for a
period equal to such Interest Period, as reported on the applicable Bloomberg
screen page (or such other commercially available source providing such
quotations as may be designated by the Administrative Agent from time to time)
as of 11:00 a.m. (London, England time) on the day two (2) Business Days before
the commencement of such Interest Period and (b) 0% per annum.

(c)     Rate Determinations. The Administrative Agent shall determine each
interest rate applicable to the Loans and the Reimbursement Obligations
hereunder, and its determination thereof shall be conclusive and binding except
in the case of manifest error.

Section 1.5.      Minimum Borrowing Amounts; Maximum Eurodollar Loans
"Section 1.5. Minimum Borrowing Amounts; Maximum Eurodollar Loans" \l 2 .  Each
Borrowing of Base Rate Loans shall be in an amount not less than $100,000.  Each
Borrowing of Eurodollar Loans advanced, continued or converted to a Eurodollar
Loan shall be in an amount equal to $100,000 or such greater amount which is an
integral multiple of $100,000.  Without the Administrative





-7-



 

Agent’s consent, there shall not be more than eight (8) Borrowings of Eurodollar
Loans outstanding hereunder.

Section 1.6.      Manner of Borrowing Loans and Designating Applicable Interest
Rates "Section 1.6. Manner of Borrowing Loans and Designating Applicable
Interest Rates" \l 2 .  (a) Notice to the Administrative Agent.  The Borrower
shall give notice to the Administrative Agent by no later than 10:00 a.m.
(Chicago time):  (i) at least three (3) Business Days before the date on which
the Borrower requests the Lenders to advance a Borrowing of Eurodollar Loans and
(ii) on the date the Borrower requests the Lenders to advance a Borrowing of
Base Rate Loans.  The Loans included in each Borrowing shall bear interest
initially at the type of rate specified in such notice of a new
Borrowing.  Thereafter, subject to the terms and conditions hereof, the Borrower
may from time to time elect to change or continue the type of interest rate
borne by each Borrowing or, subject to the minimum amount requirement for each
outstanding Borrowing set forth in Section 1.5 hereof, a portion thereof, as
follows:  (i) if such Borrowing is of Eurodollar Loans, on the last day of the
Interest Period applicable thereto, the Borrower may continue part or all of
such Borrowing as Eurodollar Loans or convert part or all of such Borrowing into
Base Rate Loans or (ii) if such Borrowing is of Base Rate Loans, on any Business
Day, the Borrower may convert all or part of such Borrowing into Eurodollar
Loans for an Interest Period or Interest Periods specified by the Borrower.  The
Borrower shall give all such notices requesting the advance, continuation or
conversion of a Borrowing to the Administrative Agent by telephone, telecopy, or
other telecommunication device acceptable to the Administrative Agent (which
notice shall be irrevocable once given and, if by telephone, shall be promptly
confirmed in writing), substantially in the form attached hereto as Exhibit B
(Notice of Borrowing) or Exhibit C (Notice of Continuation/Conversion), as
applicable, or in such other form acceptable to the Administrative
Agent.  Notice of the continuation of a Borrowing of Eurodollar Loans for an
additional Interest Period or of the conversion of part or all of a Borrowing of
Base Rate Loans into Eurodollar Loans must be given by no later than 10:00 a.m.
(Chicago time) at least three (3) Business Days before the date of the requested
continuation or conversion.  All such notices concerning the advance,
continuation or conversion of a Borrowing shall specify the date of the
requested advance, continuation or conversion of a Borrowing (which shall be a
Business Day), the amount of the requested Borrowing to be advanced, continued
or converted, the type of Loans to comprise such new, continued or converted
Borrowing and, if such Borrowing is to be comprised of Eurodollar Loans, the
Interest Period applicable thereto.  No Borrowing of Eurodollar Loans shall be
advanced, continued, or created by conversion if any Default or Event of Default
then exists.  The Borrower agrees that the Administrative Agent may rely on any
such telephonic, telecopy or other telecommunication notice given by any person
the Administrative Agent in good faith believes is an Authorized Representative
without the necessity of independent investigation, and in the event any such
notice by telephone conflicts with any written confirmation such telephonic
notice shall govern if the Administrative Agent has acted in reliance thereon.

(b)     Notice to the Lenders.  The Administrative Agent shall give prompt
telephonic, telecopy or other telecommunication notice to each Lender of any
notice from the Borrower received pursuant to Section 1.6(a) above and, if such
notice requests the Lenders to make Eurodollar Loans, the Administrative Agent
shall give notice to the Borrower and each Lender





-8-



 

by like means of the interest rate applicable thereto promptly after the
Administrative Agent has made such determination.

(c)     Borrower’s Failure to Notify.  If the Borrower fails to give notice
pursuant to Section 1.6(a) above of the continuation or conversion of any
outstanding principal amount of a Borrowing of Eurodollar Loans before the last
day of its then current Interest Period within the period required by
Section 1.6(a) and such Borrowing is not prepaid in accordance with
Section 1.8(a), the Borrower shall be deemed to have given the notice three (3)
Business Days prior to the end of the then current Interest Period and such
Borrowing shall automatically be continued as a Borrowing of a Eurodollar Loan
with a one (1) month Interest Period; provided that all Lenders are able to
accommodate such one (1) month Interest Period and such Eurodollar Loan shall be
subject to the funding indemnity set forth in Section 1.11 hereof in the event
it is prepaid prior to the end of the Interest Period.  In the event the
Borrower fails to give notice pursuant to Section 1.6(a) above of a Borrowing
equal to the amount of a Reimbursement Obligation and has not notified the
Administrative Agent by 12:00 noon (Chicago time) on the day such Reimbursement
Obligation becomes due that it intends to repay such Reimbursement Obligation
through funds not borrowed under this Agreement, the Borrower shall be deemed to
have requested a Borrowing of Base Rate Loans under the Revolving Credit (or at
the option of the Swing Line Lender under the Swing Line) on such day in the
amount of the Reimbursement Obligation then due, which Borrowing shall be
applied to pay the Reimbursement Obligation then due.

(d)     Disbursement of Loans.  Not later than 1:00 p.m. (Chicago time) on the
date of any requested advance of a new Borrowing, subject to Section 7 hereof,
each Lender shall make available its Loan comprising part of such Borrowing in
funds immediately available at the principal office of the Administrative Agent
in Chicago, Illinois (or at such other location as the Administrative Agent
shall designate).  The Administrative Agent shall make the proceeds of each new
Borrowing available to the Borrower no later than 2:00 p.m. (Chicago time) on
the date of such Borrowing as instructed by the Borrower.

(e)     Administrative Agent Reliance on Lender Funding.  Unless the
Administrative Agent shall have been notified by a Lender prior to (or, in the
case of a Borrowing of Base Rate Loans, by 1:00 p.m. (Chicago time) on) the date
on which such Lender is scheduled to make payment to the Administrative Agent of
the proceeds of a Loan (which notice shall be effective upon receipt) that such
Lender does not intend to make such payment, the Administrative Agent may assume
that such Lender has made such payment when due and the Administrative Agent may
in reliance upon such assumption (but shall not be required to) make available
to the Borrower the proceeds of the Loan to be made by such Lender and, if any
Lender has not in fact made such payment to the Administrative Agent, (1) such
Lender shall, on demand, pay to the Administrative Agent the amount made
available to the Borrower attributable to such Lender together with interest
thereon in respect of each day during the period commencing on the date such
amount was made available to the Borrower and ending on (but excluding) the date
such Lender pays such amount to the Administrative Agent at a rate per annum
equal to:  (i) from the date the related advance was made by the Administrative
Agent to the date two (2) Business Days after payment by such Lender is due
hereunder, the Federal Funds Rate for each such day and (ii) from the date two
(2) Business Days after the date such payment is due from such Lender





-9-



 

to the date such payment is made by such Lender, the Base Rate in effect for
each such day, and (2) the Administrative Agent shall notify the Borrower of
such Lender’s failure to pay.  If such amount is not received from such Lender
by the Administrative Agent immediately upon demand, the Borrower will, on
demand, promptly, and in no event later than 11:00 a.m. (Chicago time) on the
date that is two (2) Business Days following such demand, repay to the
Administrative Agent the proceeds of the Loan attributable to such Lender with
interest thereon at a rate per annum equal to the interest rate applicable to
the relevant Loan, which payment may be in the form of a Base Rate Loan under
this Agreement, but without such payment being considered a payment or
prepayment of a Loan under Section 1.11 hereof so that the Borrower will have no
liability under such Section with respect to such payment.

Section 1.7.      Maturity of Loans "Section 1.7.           Maturity of Loans"
\l 2 .  Each Revolving Loan and Swing Loan, both for principal and interest not
sooner paid, shall mature and be due and payable by the Borrower on the
Revolving Credit Termination Date.

Section 1.8.      Prepayments. "Section 1.8.       Prepayments" \l
2   (a) Optional.  The Borrower may prepay in whole or in part (but, if in part,
then:  (i) if such Borrowing is of Base Rate Loans, in an amount not less than
$100,000, (ii) if such Borrowing is of Eurodollar Loans, in an amount not less
than $100,000, and (iii) in each case, in an amount such that the minimum amount
required for a Borrowing pursuant to Section 1.5 hereof remains outstanding) any
Borrowing of Eurodollar Loans at any time upon three (3) Business Days prior
notice by the Borrower to the Administrative Agent or, in the case of a
Borrowing of Base Rate Loans, notice delivered by the Borrower to the
Administrative Agent no later than 10:00 a.m. (Chicago time) on the date of
prepayment (or, in any case, such shorter period of time then agreed to by the
Administrative Agent), such prepayment to be made by the payment of the
principal amount to be prepaid and, in the case of any Eurodollar Loans, accrued
interest thereon to the date fixed for prepayment plus any amounts due the
Lenders under Section 1.11 hereof.

(b)     Mandatory.

(i)      If at any time the sum of the unpaid principal balance of the Revolving
Loans, Swing Loans and the L/C Obligations then outstanding shall be in excess
of the lesser of the aggregate Revolving Credit Commitments and the Borrowing
Base as then determined and computed, as contained in the most recent Borrowing
Base Certificate delivered in accordance with Section 8.5(d) hereof, the
Borrower shall promptly, and in no event later than 11:00 a.m. (Chicago time) on
the date that is two (2) Business Days following such delivery, and without
notice or demand pay the amount of the excess to the Administrative Agent for
the account of the Lenders as a mandatory prepayment on such Obligations, with
each such prepayment first to be applied to the Revolving Loans and Swing Loans
until paid in full with any remaining balance to be held by the Administrative
Agent in the Collateral Account as security for the Obligations owing with
respect to the Letters of Credit.

(ii)      Unless the Borrower otherwise directs, prepayments of Loans under this
Section 1.8(b) shall be applied first to Borrowings of Base Rate Loans until
payment in full thereof with any balance applied to Borrowings of Eurodollar
Loans in the order in which their Interest Periods expire.  Each prepayment of
Loans under this Section 1.8(b) shall be made by





-10-



 

the payment of the principal amount to be prepaid and, in the case of any
Eurodollar Loans, accrued interest thereon to the date of prepayment together
with any amounts due the Lenders under Section 1.11 hereof.  Each prefunding of
L/C Obligations shall be made in accordance with Section 9.4 hereof.

(c)     No Reborrowing.  Any amount of Revolving Loans or Swing Loans paid or
prepaid before the Revolving Credit Termination Date may, subject to the terms
and conditions of this Agreement, be borrowed, repaid and borrowed again.

Section 1.9.      Default Rate "Section 1.9.         Default Rate" \l 2
.  Notwithstanding anything to the contrary contained herein, while any Event of
Default exists or after acceleration, if so directed by the Required Lenders,
the Borrower shall pay interest (after as well as before entry of judgment
thereon to the extent permitted by law) on the principal amount of all Loans and
Reimbursement Obligations, and letter of credit fees at a rate per annum equal
to:

(a)       for any Base Rate Loan, the sum of 2.0% plus the Applicable Margin
plus the Base Rate from time to time in effect;

(b)      for any Eurodollar Loan, the sum of 2.0% plus the rate of interest in
effect thereon at the time of such default until the end of the Interest Period
applicable thereto plus the Applicable Margin and, thereafter, at a rate per
annum equal to the sum of 2.0% plus the Applicable Margin for Base Rate Loans
plus the Base Rate from time to time in effect;

(c)       for any Reimbursement Obligation, the sum of 2.0% plus the amounts due
under Section 1.3 with respect to such Reimbursement Obligation; and

(d)      for any Letter of Credit, the sum of 2.0% plus the letter of credit fee
due under Section 2.1 with respect to such Letter of Credit;

provided, however, that in the absence of acceleration, any adjustments pursuant
to this Section 1.9 shall be made by the Administrative Agent, acting at the
request or with the consent of the Required Lenders, with written notice to the
Borrower.  While any Event of Default exists or after acceleration, interest
shall be paid on the demand of the Administrative Agent at the request or with
the consent of the Required Lenders.

Section 1.10.      Evidence of Indebtedness "Section 1.10.        Evidence of
Indebtedness" \l 2 .  (a)  Each Lender shall maintain in accordance with its
usual practice an account or accounts evidencing the indebtedness of the
Borrower to such Lender resulting from each Loan made by such Lender from time
to time, including the amounts of principal and interest payable and paid to
such Lender from time to time hereunder.

(b)     The Administrative Agent shall also maintain accounts in which it will
record (i) the amount of each Loan made hereunder, the type thereof and the
Interest Period with respect thereto, (ii) the amount of any principal or
interest due and payable or to become due and





-11-



 

payable from the Borrower to each Lender hereunder and (iii) the amount of any
sum received by the Administrative Agent hereunder from the Borrower and each
Lender’s share thereof.

(c)     The entries maintained in the accounts maintained pursuant to
paragraphs (a) and (b) above shall be prima facie evidence of the existence and
amounts of the Obligations therein recorded absent manifest error; provided,
however, that the failure of the Administrative Agent or any Lender to maintain
such accounts or any error therein shall not in any manner affect the obligation
of the Borrower to repay the Obligations in accordance with their terms.

(d)     Any Lender may request that its Loans be evidenced by a promissory note
or notes in the forms of Exhibit D-1 (in the case of its Revolving Loans, a
“Revolving Note” and collectively, the “Revolving Notes”) or Exhibit D-2 (in the
case of its Swing Loans, a “Swing Note”), as applicable (the Revolving Notes and
Swing Note being herein referred to collectively as the “Notes” and individually
as a “Note”).  In such event, the Borrower shall prepare, execute and deliver to
such Lender a Note payable to such Lender or its registered assigns in the
amount of the Revolving Credit Commitment or Swing Line Sublimit, as
applicable.  Thereafter, the Loans evidenced by such Note or Notes and interest
thereon shall at all times (including after any assignment pursuant to
Section 12.12) be represented by one or more Notes payable to the order of the
payee named therein or any assignee pursuant to Section 12.12, except to the
extent that any such Lender or assignee subsequently returns any such Note for
cancellation and requests that such Loans once again be evidenced as described
above.

Section 1.11.      Funding Indemnity "Section 1.11.        Funding Indemnity" \l
2 .  If any Lender shall incur any loss, cost or reasonable expense (including,
without limitation, any loss, cost or reasonable expense incurred by reason of
the liquidation or re‑employment of deposits or other funds acquired by such
Lender to fund or maintain any Eurodollar Loan or the relending or reinvesting
of such deposits or amounts paid or prepaid to such Lender) as a result of:

(a)       any payment, prepayment or conversion of a Eurodollar Loan on a date
other than the last day of its Interest Period,

(b)      any failure (because of a failure to meet the conditions of Section 7
or otherwise) by the Borrower to borrow or continue a Eurodollar Loan, or to
convert a Base Rate Loan into a Eurodollar Loan, on the date specified in a
notice given pursuant to Section 1.6(a) hereof,

(c)       any failure by the Borrower to make any payment of principal on any
Eurodollar Loan when due (whether by acceleration or otherwise), or

(d)      any acceleration of the maturity of a Eurodollar Loan as a result of
the occurrence of any Event of Default hereunder,

then, upon the demand of such Lender, the Borrower shall pay to such Lender such
amount as will reimburse such Lender for such loss, cost or reasonable
expense.  If any Lender makes such a claim for compensation, it shall provide to
the Borrower, with a copy to the Administrative Agent, a certificate setting
forth the amount of such loss, cost or reasonable expense in





-12-



 

reasonable detail and the amounts shown on such certificate shall be conclusive
if reasonably determined absent manifest error.

Section 1.12.      Commitment Terminations "Section 1.12.       Commitment
Terminations" \l 2 .  (a) Optional Revolving Credit Terminations.  The Borrower
shall have the right at any time and from time to time, upon five (5) Business
Days prior written notice to the Administrative Agent (or such shorter period of
time agreed to by the Administrative Agent), to terminate the Revolving Credit
Commitments without premium or penalty and in whole or in part, any partial
termination to be (i) in an amount not less than $1,000,000 and (ii) allocated
ratably among the Lenders in proportion to their respective Revolver
Percentages, provided that the Revolving Credit Commitments may not be reduced
to an amount less than the sum of the aggregate principal amount of Revolving
Loans, Swing Loans and L/C Obligations then outstanding.  Any termination of the
Revolving Credit Commitments below the L/C Sublimit or the Swing Line Sublimit
then in effect shall reduce the L/C Sublimit or the Swing Line Sublimit, as
applicable, by a like amount.  The Administrative Agent shall give prompt notice
to each Lender of any such termination of the Revolving Credit Commitments.

(b)     Any termination of the Revolving Credit Commitments pursuant to this
Section 1.12 may not be reinstated.

Section 1.13.      Substitution of Lenders "Section 1.13. Substitution of
Lenders" \l 2 .  In the event (a) the Borrower receives a claim from any Lender
for compensation under Section 10.3 or 12.1 hereof, (b) the Borrower receives
notice from any Lender of any illegality pursuant to Section 10.1 hereof,
(c) any Lender is then a Defaulting Lender or such Lender is a Subsidiary or
Affiliate of a Person who has been deemed insolvent or becomes the subject of a
bankruptcy or insolvency proceeding or a receiver or conservator has been
appointed for any such Person, or (d) a Lender fails to consent to an amendment
or waiver requested under Section 12.13 hereof at a time when the Required
Lenders have approved such amendment or waiver (any such Lender referred to in
clause (a), (b), (c), or (d) above being hereinafter referred to as an “Affected
Lender”), the Borrower may, in addition to any other rights the Borrower may
have hereunder or under applicable law, require, at its expense, any such
Affected Lender to assign, at par, without recourse (other than with respect to
claims or Liens arising by, through or under such Affected Lender), all of its
interest, rights, and obligations hereunder (including all of its Revolving
Credit Commitments and the Loans and participation interests in Letters of
Credit and other amounts at any time owing to it hereunder and the other Loan
Documents) to an Eligible Assignee specified by the Borrower, provided that
(i) such assignment shall not conflict with or violate any law, rule or
regulation or order of any court or other governmental authority, (ii) the
Borrower shall have paid to the Affected Lender all monies (together with
amounts due such Affected Lender under Section 1.11 hereof as if the Loans owing
to it were prepaid rather than assigned) other than such principal owing to it
hereunder, and (iii) the assignment is entered into in accordance with, and
subject to the consents required by, Section 12.12 hereof (provided any
reimbursable expenses due thereunder shall be paid by the Borrower and any
assignment fees shall be waived).

Section 1.14.      Defaulting Lenders "Section 1.14.        Defaulting Lenders "
\l 2 . Anything contained herein to the contrary notwithstanding, in the event
that any Lender at any time is a Defaulting Lender, then (a) during any
Defaulting Lender Period with respect to such Defaulting





-13-



 

Lender, such Defaulting Lender shall be deemed not to be a “Lender” for purposes
of voting on any matters (including the granting of any consents or waivers)
with respect to any of the Loan Documents and such Defaulting Lender’s Revolving
Credit Commitments shall be excluded for purposes of determining “Required
Lenders” (provided that the foregoing shall not permit an increase in such
Lender’s Revolving Credit Commitments or an extension of the maturity date of
such Lender’s Loans or other Obligations without such Lender’s consent); (b) to
the extent permitted by applicable law, until such time as the Defaulting Lender
Excess with respect to such Defaulting Lender shall have been reduced to zero,
any voluntary prepayment of the Loans shall, if the Administrative Agent so
directs at the time of making such voluntary prepayment, be applied to the Loans
of other Lenders as if such Defaulting Lender had no Loans outstanding; (c) such
Defaulting Lender’s Revolving Credit Commitments and outstanding Loans shall be
excluded for purposes of calculating any commitment fee payable to Lenders
pursuant to Section 2.1 in respect of any day during any Defaulting Lender
Period with respect to such Defaulting Lender, and such Defaulting Lender shall
not be entitled to receive any fee pursuant to Section 2.1 with respect to such
Defaulting Lender’s Revolving Credit Commitment in respect of any Defaulting
Lender Period with respect to such Defaulting Lender (and any Letter of Credit
fee otherwise payable to a Lender who is a Defaulting Lender shall instead be
paid to the L/C Issuer for its use and benefit); (d) the utilization of
Revolving Credit Commitments as at any date of determination shall be calculated
as if such Defaulting Lender had funded all Loans of such Defaulting Lender; and
(e) if so requested by the L/C Issuer at any time during the Defaulting Lender
Period with respect to such Defaulting Lender, the Borrower shall deliver to the
Administrative Agent cash collateral in an amount equal to such Defaulting
Lender’s Revolver Percentage of L/C Obligations then outstanding (to be, held by
the Administrative Agent as set forth in Section 9.4 hereof).  No Revolving
Credit Commitment of any Lender shall be increased or otherwise affected, and,
except as otherwise expressly provided in this Section 1.14, performance by the
Borrower of its obligations hereunder and the other Loan Documents shall not be
excused or otherwise modified as a result of the operation of this
Section 1.14.  The rights and remedies against a Defaulting Lender under this
Section 1.14 are in addition to other rights and remedies which the Borrower may
have against such Defaulting Lender and which the Administrative Agent or any
Lender may have against such Defaulting Lender.

Section 1.15.      Increase in Revolving Credit Commitments.  The Borrower may,
from time to time, on any Business Day prior to the Revolving Credit Termination
Date, increase the aggregate amount of the Revolving Credit Commitments by
delivering a Commitment Amount Increase Request substantially in the form
attached hereto as Exhibit H or in such other form acceptable to the
Administrative Agent at least five (5) Business Days prior to the desired
effective date of such increase (the “Commitment Amount Increase”) identifying
one or more additional Lenders (or additional Revolving Credit Commitments for
existing Lender(s) or by a combination of existing Lenders and additional
Lenders) and the amount of its Revolving Credit Commitment (or additional amount
of its Revolving Credit Commitment(s)); provided, however, that (i) the
aggregate amount of the Revolving Credit Commitments shall not be increased to
an amount in excess of $150,000,000, (ii) any Commitment Amount Increase shall
be in an amount not less than $5,000,000 or such lesser amount as approved by
the Administrative Agent, (iii) no Default or Event of Default shall have
occurred and be continuing at the time of the request or  the effective date of
the Commitment Amount Increase and (iv) all representations and





-14-



 

warranties contained in Section 6 hereof shall be true and correct in all
material respects (except in the case of a representation or warranty qualified
by materiality, in which case such representation or warranty shall be true and
correct in all respects) at the time of such request and on the effective date
of such Commitment Amount Increase except for representations and warranties
that relate to a prior date, which shall have been true and correct in all
material respects (except in the case of a representation or warranty qualified
by materiality, in which case such representation or warranty shall be true and
correct in all respects) as of the applicable date on which they were made.  The
effective date of the Commitment Amount Increase shall be agreed upon by the
Borrower and the Administrative Agent.  Upon the effectiveness thereof, the new
Lender(s) (or, if applicable, existing Lender(s)) shall advance Revolving Loans
in an amount sufficient such that after giving effect to its advance each Lender
shall have outstanding its Revolver Percentage of Revolving Loans.  It shall be
a condition to such effectiveness that if any Eurodollar Loans are outstanding
under the Revolving Credit on the date of such effectiveness, such Eurodollar
Loans shall be deemed to be prepaid on such date and the Borrower shall pay any
amounts owing to the Lenders pursuant to Section 1.11 hereof.  In the event that
the Borrower shall have terminated any portion of the Revolving Credit
Commitments pursuant to Section 1.11 hereof, the terminated commitment amount
shall reduce the Commitment Amount Increase by the terminated commitment
amount.  The Borrower agrees to pay any reasonable expenses of the
Administrative Agent relating to any Commitment Amount Increase and arrangement
fees related thereto as agreed upon in writing between Administrative Agent and
the Borrower, if any.  Notwithstanding anything herein to the contrary, no
Lender shall have any obligation to increase its Revolving Credit Commitment and
no Lender’s Revolving Credit Commitment shall be increased without its consent
thereto, and each Lender may at its option, unconditionally and without cause,
decline to increase its Revolving Credit Commitment.

Section 1.16.      Extension of Revolving Credit Termination Date.  Borrower
may, by notice to Administrative Agent (which shall promptly deliver a copy to
each of the Lenders) given at least thirty (30) days and not more than ninety
(90) days prior to the then Revolving Credit Termination Date (the “Existing
Commitment Termination Date”), request that Lenders extend the Existing
Commitment Termination Date for one additional one-year period.  Upon the
Borrower’s timely delivery of such notice to Administrative Agent and provided,
that (i) no Default or Event of Default has occurred and is continuing (both on
the date the notice is delivered and on the then Existing Commitment Revolving
Credit Termination Date), (ii) the Borrower and the Subsidiaries are in
compliance with all covenants contained in Section 8 hereof, (iii) all
representations and warranties contained in Section 6 hereof shall be true and
correct in all material respects (except in the case of a representation or
warranty qualified by materiality in which case such representation or warranty
shall be true and correct in all respects) on the date the notice is delivered
and on the then Existing Commitment Termination Date except for representations
and warranties that relate to a prior date, which shall have been true and
correct in all material respects (except in the case of a representation or
warranty qualified by materiality in which case such representation or warranty
shall be true and correct in all respects) as of the applicable date on which
they were made and (iv) the Borrower has paid in immediately available funds the
Extension Fee on or prior to the first day of any requested extension period,
then the Revolving Credit Termination Date shall be extended to the first
anniversary of the then Existing Commitment Termination Date.  Should the
Revolving Credit





-15-



 

Termination Date be extended, the terms and conditions of this Agreement will
apply during any such extension period, and from and after the date of such
extension, the term Revolving Credit Termination Date shall mean the last day of
the extended term.

Section 1.17.      Swing Loans.  (a) Generally.  Subject to the terms and
conditions hereof, as part of the Revolving Credit, the Swing Line Lender may,
in its sole discretion, make loans in U.S. Dollars to the Borrower under the
Swing Line (individually a “Swing Loan” and collectively the “Swing Loans”)
which shall not in the aggregate at any time outstanding exceed the Swing Line
Sublimit; provided, that if the Swing Line Lender declines to make a Swing Loan,
the Borrower shall be deemed to have requested a Borrowing of a Base Rate Loan
under Section 1.6 hereof in the amount of such requested Swing Loan.  Swing
Loans may be availed of from time to time and borrowings thereunder may be
repaid and used again during the period ending on the Revolving Credit
Termination Date.  Each Swing Loan shall be in a minimum amount of $100,000 or
such greater amount which is an integral multiple of $100,000.

(b)     Interest on Swing Loans.  Each Swing Loan shall bear interest until
maturity (whether by acceleration or otherwise) at a rate per annum equal to the
sum of the Base Rate plus the Applicable Margin for Base Rate Loans under the
Revolving Credit as from time to time in effect (computed on the basis of a year
of 365 or 366 days, as the case may be, for the actual number of days
elapsed).  Interest on each Swing Loan shall be due and payable by the Borrower
on each Interest Payment Date and at maturity (whether by acceleration or
otherwise).

(c)     Requests for Swing Loans.  The Borrower shall give the Administrative
Agent prior notice (which may be written or oral) no later than 12:00 Noon
(Chicago time) on the date upon which the Borrower requests that any Swing Loan
be made, of the amount and date of such Swing Loan.  The Administrative Agent
shall promptly advise the Swing Line Lender of any such notice received from the
Borrower.  Subject to the terms and conditions hereof, the proceeds of each
Swing Loan extended to the Borrower shall be deposited or otherwise wire
transferred as agreed to by the Borrower, the Administrative Agent, and the
Swing Line Lender.  Anything contained in the foregoing to the contrary
notwithstanding, the undertaking of the Swing Line Lender to make Swing Loans
shall be subject to all of the terms and conditions of this Agreement (provided
that the Swing Line Lender shall be entitled to assume that the conditions
precedent to an advance of any Swing Loan have been satisfied unless notified to
the contrary by the Administrative Agent or the Required Lenders).

(d)     Refunding Loans.  In its sole and absolute discretion, the Swing Line
Lender may at any time, on behalf of the Borrower (which hereby irrevocably
authorizes the Swing Line Lender to act on its behalf for such purpose) and with
notice to the Borrower and the Administrative Agent, request each Lender to make
a Revolving Loan in the form of a Base Rate Loan in an amount equal to such
Lender’s Revolver Percentage of the amount of the Swing Loans outstanding on the
date such notice is given.  Unless an Event of Default described in
Section 9.1(j) or 9.1(k) exists with respect to the Borrower, regardless of the
existence of any other Event of Default, each Lender shall make the proceeds of
its requested Revolving Loan available to the Administrative Agent for the
account of the Swing Line Lender, in immediately available funds, at the
Administrative Agent’s office in Chicago, Illinois (or such other location
designated by the Administrative Agent), before 12:00 Noon (Chicago time) on the
Business





-16-



 

Day following the day such notice is given.  The Administrative Agent shall
promptly remit the proceeds of such Borrowing to the Swing Line Lender to repay
the outstanding Swing Loans.

(e)     Participations.  If any Lender refuses or otherwise fails to make a
Revolving Loan when requested by the Swing Line Lender pursuant to
Section 1.17(d) above (because an Event of Default described in Section 9.1(j)
or 9.1(k) exists with respect to the Borrower or otherwise), such Lender will,
by the time and in the manner such Revolving Loan was to have been funded to the
Swing Line Lender, purchase from the Swing Line Lender an undivided
participating interest in the outstanding Swing Loans in an amount equal to its
Revolver Percentage of the aggregate principal amount of Swing Loans that were
to have been repaid with such Revolving Loans.  Each Lender that so purchases a
participation in a Swing Loan shall thereafter be entitled to receive its
Revolver Percentage of each payment of principal received on the Swing Loan and
of interest received thereon accruing from the date such Lender funded to the
Swing Line Lender its participation in such Loan.  The several obligations of
the Lenders under this Section shall be absolute, irrevocable, and unconditional
under any and all circumstances whatsoever and shall not be subject to any
set‑off, counterclaim or defense to payment which any Lender may have or have
had against the Borrower, any other Lender, or any other Person
whatsoever.  Without limiting the generality of the foregoing, such obligations
shall not be affected by any Default or Event of Default or by any reduction or
termination of the Revolving Credit Commitments of any Lender, and each payment
made by a Lender under this Section shall be made without any offset, abatement,
withholding, or reduction whatsoever.

(f)      Sweep to Loan Arrangement.  So long as a Sweep to Loan Arrangement is
in effect, and subject to the terms and conditions thereof, Swing Loans may be
advanced and prepaid hereunder notwithstanding any notice, minimum amount, or
funding and payment location requirements hereunder for any advance of Swing
Loans or for any prepayment of any Swing Loans.  The making of any such Swing
Loans shall otherwise be subject to the other terms and conditions of this
Agreement.  All Swing Loans advanced or prepaid pursuant to such Sweep to Loan
Arrangement shall be Base Rate Loans; and, so long as a Sweep to Loan
Arrangement is in effect, all Swing Loans (whether or not advanced pursuant to
the Sweep to Loan Arrangement) shall be Base Rate Loans.  The Swing Line Lender
shall have the right in its sole discretion to suspend or terminate the making
and/or prepayment of Swing Loans pursuant to such Sweep to Loan Arrangement with
notice to the Sweep Depositary and the Borrower (which may be provided on a
same-day basis), whether or not any Default or Event of Default exists.  The
Swing Line Lender shall not be liable to the Borrower or any other Person for
any losses directly or indirectly resulting from events beyond the Swing Line
Lender’s reasonable control, including without limitation any interruption of
communications or data processing services or legal restriction or for any
special, indirect, consequential or punitive damages in connection with any
Sweep to Loan Arrangement.

SECTION 2.        FEES.

Section 2.1.      Fees "Section 2.1.         Fees" \l 2 .  (a) Revolving Credit
Unused Commitment Fee.  The Borrower shall pay to the Administrative Agent for
the ratable account of the Lenders in accordance with their Revolver Percentages
an unused commitment fee at a rate per annum equal to (x) 0.15% if the average
daily Unused Revolving Credit Commitments are





-17-



 

less than 50% of the Revolving Credit Commitments then in effect and (y) 0.25%
if the average daily Unused Revolving Credit Commitments are equal to or greater
than 50% of the Revolving Credit Commitments then in effect (computed on the
basis of a year of 360 days and the actual number of days elapsed) and
determined based on the average daily Unused Revolving Credit Commitments during
such previous quarter.  Such commitment fee shall be payable quarterly in
arrears on the last day of each March, June, September, and December in each
year (commencing on the first such date occurring after the date hereof) and on
the Revolving Credit Termination Date, unless the Revolving Credit Commitments
are terminated in whole on an earlier date, in which event the commitment fee
for the period to the date of such termination in whole shall be calculated and
paid on the date of such termination.

(b)     Letter of Credit Fees.  On the date of issuance or extension, or
increase in the amount, of any Letter of Credit pursuant to Section 1.3 hereof,
the Borrower shall pay to the L/C Issuer for its own account a fronting fee
equal to 0.20% of the face amount of (or of the increase in the face amount of)
such Letter of Credit.  Quarterly in arrears, on the last day of each March,
June, September, and December, commencing on the first such date occurring after
the date hereof, the Borrower shall pay to the Administrative Agent, for the
ratable benefit of the Lenders in accordance with their Revolver Percentages, a
letter of credit fee at a rate per annum equal to the Applicable Margin
(computed on the basis of a year of 360 days and the actual number of days
elapsed) in effect during each day of such quarter applied to the daily average
face amount of Letters of Credit outstanding during such quarter.  If no Letters
of Credit were outstanding during such quarter, no such fee shall be owed.  In
addition, the Borrower shall pay to the L/C Issuer for its own account the L/C
Issuer’s standard issuance, drawing, negotiation, amendment, cancellation,
assignment, and other administrative fees for each Letter of Credit as
established by the L/C Issuer from time to time.

(c)     Administrative Agent and Other Fees.  The Borrower shall pay to the
Administrative Agent, for its own use and benefit and for the benefit of the
Lenders, as applicable, the fees agreed to between the Administrative Agent and
the Borrower in a fee letter dated October 18, 2019, or as otherwise agreed to
in writing between them.

SECTION 3.        PLACE AND APPLICATION OF PAYMENTS "SECTION 3.  PLACE AND
APPLICATION OF PAYMENTS" \L 1 .

Section 3.1.      Place and Application of Payments.  All payments of principal
of and interest on the Loans and the Reimbursement Obligations, and of all other
Obligations payable by the Borrower under this Agreement and the other Loan
Documents, shall be made by the Borrower to the Administrative Agent by no later
than 12:00 Noon (Chicago time) on the due date thereof at the office of the
Administrative Agent in Chicago, Illinois (or such other location as the
Administrative Agent may designate to the Borrower) for the benefit of the
Lender(s) or L/C Issuer entitled thereto.  Any payments received after such time
shall be deemed to have been received by the Administrative Agent on the next
Business Day.  All such payments shall be made in U.S. Dollars, in immediately
available funds at the place of payment, in each case without set‑off or
counterclaim.  The Administrative Agent will promptly thereafter cause to be
distributed like funds relating to the payment of principal or interest on
Revolving Loans and on Reimbursement Obligations in which the Lenders have
purchased Participating Interests ratably





-18-



 

to the Lenders and like funds relating to the payment of any other amount
payable to any Lender to such Lender, in each case to be applied in accordance
with the terms of this Agreement.  If the Administrative Agent causes amounts to
be distributed to the Lenders in reliance upon the assumption that the Borrower
will make a scheduled payment and such scheduled payment is not so made, each
Lender shall, on demand, repay to the Administrative Agent the amount
distributed to such Lender together with interest thereon in respect of each day
during the period commencing on the date such amount was distributed to such
Lender and ending on (but excluding) the date such Lender repays such amount to
the Administrative Agent, at a rate per annum equal to:  (i) from the date the
distribution was made to the date two (2) Business Days after payment by such
Lender is due hereunder, the Federal Funds Rate for each such day and (ii) from
the date two (2) Business Days after the date such payment is due from such
Lender to the date such payment is made by such Lender, the Base Rate in effect
for each such day.

Anything contained herein to the contrary notwithstanding (including, without
limitation, Section 1.8(b) hereof), all payments and collections received in
respect of the Obligations by the Administrative Agent or any of the Lenders
after acceleration or the final maturity of the Obligations or termination of
the Revolving Credit Commitments as a result of an Event of Default shall be
remitted to the Administrative Agent and distributed as follows:

(a)       first, to the payment of any outstanding costs and expenses incurred
by the Administrative Agent in protecting, preserving or enforcing rights under
the Loan Documents, and in any event including all costs and expenses of a
character which the Borrower has agreed to pay the Administrative Agent under
Section 12.15 hereof (such funds to be retained by the Administrative Agent for
its own account unless it has previously been reimbursed for such costs and
expenses by the Lenders, in which event such amounts shall be remitted to the
Lenders to reimburse them for payments theretofore made to the Administrative
Agent);

(b)      second, to the payment of Swing Loans, both for principal and accrued
but unpaid interest;

(c)       third, to the payment of any outstanding interest and fees due under
the Loan Documents to be allocated pro rata in accordance with the aggregate
unpaid amounts owing to each holder thereof;

(d)      fourth, to the payment of principal on the Revolving Loans, unpaid
Reimbursement Obligations, together with amounts to be held by the
Administrative Agent as collateral security for any outstanding L/C Obligations
pursuant to Section 9.4 hereof (until the Administrative Agent is holding an
amount of cash equal to the then outstanding amount of all such
L/C Obligations), and Hedging Liability, the aggregate amount paid to, or held
as collateral security for, the Lenders and L/C Issuer and, in the case of
Hedging Liability, their Affiliates to be allocated pro rata in accordance with
the aggregate unpaid amounts owing to each holder thereof;

(e)       fifth, to the payment of all other unpaid Obligations and all other
indebtedness, obligations, and liabilities of the Borrower and its Subsidiaries
evidenced





-19-



 

by the Loan Documents (including, without limitation, Funds Transfer and Deposit
Account Liability) to be allocated pro rata in accordance with the aggregate
unpaid amounts owing to each holder thereof; and

(f)      finally, to the Borrower or whoever else may be lawfully entitled
thereto.

SECTION 4.        GUARANTIES "SECTION 4.      GUARANTIES" \L 1 .

Section 4.1.      Guaranties "Section 4.1.          Guaranties" \l 2 .  The
payment and performance of the Obligations, Hedging Liability, and Funds
Transfer and Deposit Account Liability shall at all times be guaranteed by (i)
Parent and (ii) each direct and indirect Material Subsidiary of the Borrower
pursuant to Section 13 hereof or pursuant to one or more guaranty agreements in
form and substance acceptable to the Administrative Agent, as the same may be
amended, modified or supplemented from time to time (individually a “Guaranty”
and collectively the “Guaranties” and each such Material Subsidiary executing
and delivering a Guaranty being referred to herein as a “Guarantor” and
collectively the “Guarantors”); provided, however, that, with respect to any
Guarantor, Hedging Liability guaranteed by such Guarantor shall exclude all
Excluded Swap Obligations.

Section 4.2.      Further Assurances "Section 4.2.         Further Assurances"
\l 2 .   In the event the Borrower or any Guarantor forms or acquires any other
Material Subsidiary after the date hereof, except as otherwise provided in
Section 4.1, the Borrower shall promptly upon such formation or acquisition
cause such newly formed or acquired Material Subsidiary to execute a Guaranty or
an Additional Guarantor Supplement in the form of Exhibit G attached hereto (the
“Additional Guarantor Supplement”) as the Administrative Agent may then require,
and the Borrower shall also deliver to the Administrative Agent, or cause such
Material Subsidiary to deliver to the Administrative Agent, at the Borrower’s
cost and expense, such other instruments, documents, certificates, and opinions
reasonably required by the Administrative Agent in connection therewith.

SECTION 5.        DEFINITIONS; INTERPRETATION. “SECTION 5.      DEFINITIONS;
INTERPRETATION” \L 1

Section 5.1.      Definitions "Section 5.1.          Definitions" \l 2 .  The
following terms when used herein shall have the following meanings:

“1031 Cash Proceeds” means cash proceeds from the sale of Property in a
transaction under Section 1031 of the Code held by a qualifying intermediary;
provided, that, such proceeds shall cease to be 1031 Cash Proceeds as of the
last day on which Borrower or the applicable Subsidiary can consummate a
tax-deferred transaction under Section 1031 of the Code.

“1031 Property” means, as of any Borrowing Base Determination Date, any Property
owned by a 1031 Property Holder which is intended to qualify for tax treatment
under, Section 1031 of the Code and which satisfies the following conditions:





-20-



 

(i)      the Property meets all of the requirements of the definition of
Eligible Property; and

(ii)      the Borrower or a Guarantor has the unconditional contractual right to
require and cause fee simple title to such Property to be transferred at any
time to any Person as directed by the Borrower or a Guarantor.

For purposes of determining Total Asset Value, such 1031 Property shall be
deemed to have been owned or leased by the Borrower or a Guarantor from the date
acquired by the 1031 Property Holder that owns such 1031 Property.

“1031 Property Holder” means the “qualified intermediary” or “exchange
accommodation titleholder” with respect to a 1031 Property as contemplated under
Section 1031 of the Code, the regulations of the U.S. Department of Treasury
adopted thereunder and related revenue procedures related thereto.

“Additional Guarantor Supplement” is defined in Section 4.2 hereof.

“Adjusted EBITDA” means EBITDA minus the Annual Capital Expenditure Reserve.

“Adjusted FFO” means for any period, “funds from operations” as defined in
accordance with resolutions adopted by the Board of Governors of the National
Association of Real Estate Investment Trusts as in effect from time to time;
provided that Adjusted FFO shall (i) be based on net income after payment of
distributions to holders of preferred partnership units in Parent and
distributions necessary to pay holders of preferred stock of Parent, and (ii) at
all times exclude (a) charges for impairment losses from property sales, (b)
stock-based compensation, (c) write-offs or reserves of straight-line rent
related to sold assets, (d) amortization of debt costs, and (e) non-recurring
charges, including, without limitation, acquisition expenses, non-cash charges
related to the write-off of deferred equity and financing costs and one-time
charges related to the transition to self-management.

“Adjusted LIBOR” is defined in Section 1.4(b) hereof.

“Administrative Agent” means Bank of Montreal, in its capacity as Administrative
Agent hereunder, and any successor in such capacity pursuant to Section 11.6
hereof.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affected Lender” is defined in Section 1.13 hereof.

“Affiliate” means any Person directly or indirectly controlling or controlled
by, or under direct or indirect common control with, another Person.  A Person
shall be deemed to control another Person for purposes of this definition if
such Person possesses, directly or indirectly, the power to direct, or cause the
direction of, the management and policies of the other Person, whether through
the ownership of voting securities, common directors, trustees or officers, by





-21-



 

contract or otherwise; provided that, in any event for purposes of this
definition, any Person that owns, directly or indirectly, 20% or more of the
securities having the ordinary voting power for the election of directors or
governing body of a corporation or 20% or more of the partnership or other
ownership interest of any other Person (other than as a limited partner of such
other Person) will be deemed to control such corporation or other Person.

“Agreement” means this Credit Agreement, as the same may be amended, modified,
restated or supplemented from time to time pursuant to the terms hereof.

“Alpine Income Property Predecessor” means the financial position and results of
operations of 15 single-tenant properties, which are owned by
Consolidated-Tomoka Land Co. and its Subsidiaries (collectively, “CTO”)
immediately prior to the Alpine IPO, and which, along with four single-tenant
properties owned by CTO which were acquired by CTO during the six months ended
June 30, 2019, will be acquired by Borrower and its Subsidiaries in coinnecton
with the Alpine IPO.

“Alpine IPO” means the initial public offering common stock of Parent on the New
York Stock Exchange raising an amount not less than $140,000,000 of gross common
stock proceeds.

“Annual Capital Expenditure Reserve” means the sum of (a) an amount equal to the
product of (i) $0.15 multiplied by (ii) the aggregate net rentable area,
determined on a square footage basis, for retail and industrial properties, plus
(b) an amount equal to the product of (i) $0.50 multiplied by (ii) the aggregate
net rentable area, determined on a square footage basis, for office properties;
provided, however, this definition of Annual Capital Expenditure Reserve shall
not apply to any Land Assets or any Ground Leases; provided that the Borrower is
not obligated for Capital Expenditures.

“Anti-Corruption Law” means the FCPA and any law, rule or regulation of any
jurisdiction concerning or relating to bribery or corruption that are applicable
to Borrower or any Subsidiary or Affiliate.

“Applicable Margin” means, with respect to Loans, Reimbursement Obligations, and
the commitment fees and letter of credit fees payable under Section 2.1 hereof,
until the first Pricing Date, the rates shown opposite Level I below, and
thereafter, from one Pricing Date to the next the rates per annum determined in
accordance with the following schedule:

LEVEL

TOTAL INDEBTEDNESS
TO TOTAL ASSET VALUE
RATIO FOR SUCH
PRICING DATE

APPLICABLE MARGIN
FOR BASE RATE LOANS
AND REIMBURSEMENT
OBLIGATIONS SHALL BE:

APPLICABLE MARGIN FOR
EURODOLLAR LOANS AND
LETTER OF CREDIT FEE
SHALL BE:

 

 

 

 

I

Less than or equal to 0.45 to 1.00

0.35%

1.35%

 





-22-



 

LEVEL

TOTAL INDEBTEDNESS
TO TOTAL ASSET VALUE
RATIO FOR SUCH
PRICING DATE

APPLICABLE MARGIN
FOR BASE RATE LOANS
AND REIMBURSEMENT
OBLIGATIONS SHALL BE:

APPLICABLE MARGIN FOR
EURODOLLAR LOANS AND
LETTER OF CREDIT FEE
SHALL BE:

 

 

 

 

II

Less than or equal to 0.50 to 1.00, but greater than 0.45 to 1.00

0.50%

1.50%

III

Less than or equal to 0.55 to 1.00, but greater than 0.50 to 1.00

0.65%

1.65%

IV

Greater than 0.55 to 1.00

0.95%

1.95 %

 

For purposes hereof, the term “Pricing Date” means, for any fiscal quarter of
the Borrower, the last date on which the Borrower’s most recent Compliance
Certificate and financial statements (and, in the case of the year‑end financial
statements, audit report) for the fiscal quarter then ended are due, pursuant to
Section 8.5 hereof.  The Applicable Margin shall be established based on the
Total Indebtedness to Total Asset Value Ratio for the most recently completed
fiscal quarter and the Applicable Margin established on a Pricing Date shall
remain in effect until the next Pricing Date.  If the Borrower has not delivered
its Compliance Certificate and financial statements by the date the Compliance
Certificate and financial statements (and, in the case of the year‑end financial
statements, audit report) are required to be delivered under Section 8.5 hereof,
then until such Compliance Certificate and financial statements and/or audit
report are delivered, the Applicable Margin shall be the highest Applicable
Margin (i.e., Level IV shall apply).  If the Borrower subsequently delivers such
Compliance Certificate and financial statements before the next Pricing Date,
the Applicable Margin established by such late delivered Compliance Certificate
and financial statements shall take effect from the date of delivery until the
next Pricing Date.  In all other circumstances, the Applicable Margin
established by such Compliance Certificate and financial statements shall be in
effect from the Pricing Date that occurs immediately after the end of the fiscal
quarter covered by such financial statements until the next Pricing
Date.  Borrower, Administrative Agent, L/C Issuer and Lenders understand that
the applicable interest rate for the Obligations and certain fees set forth
herein may be determined and/or adjusted from time to time based upon certain
financial ratios and/or other information to be provided or certified to the
Administrative Agent and Lenders by Borrower (the "Borrower Information").  If
it is subsequently determined that any such Borrower Information was incorrect
(for whatever reason, including, without limitation, because of a subsequent
restatement of earnings by the Borrower or Parent) at the time it was delivered
to the Administrative Agent, and if the applicable interest rate or fees
calculated for any period were lower than they should have been had the correct
information been timely provided, then, such interest rate and such fees for
such period shall be automatically recalculated using correct Borrower
Information; provided that no recalculation shall be done for any period that is
more





-23-



 

than 2 years earlier than the date of recalculation.  The Administrative Agent
shall promptly notify Borrower in writing of any additional interest and fees
due because of such recalculation, and the Borrower shall pay such additional
interest or fees due to the Administrative Agent, for the account of each Lender
or the L/C Issuer, within five (5) Business Days of receipt of such written
notice.  Any recalculation of interest or fees required by this provision shall
survive the termination of this Agreement, and this provision shall not in any
way limit any of the Administrative Agent's, the L/C Issuer’s, or any Lender's
other rights under this Agreement.  Each determination of the Applicable Margin
made by the Administrative Agent in accordance with the foregoing shall be
conclusive, absent manifest error, and binding on the Borrower and the Lenders
if reasonably determined.

“Application” is defined in Section 1.3(b) hereof.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Assets Under Development” means any real property under construction (excluding
any completed Property under minor renovation) until such property has received
a certificate of occupancy.

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 12.12 hereof), and accepted by the Administrative Agent, in
substantially the form of Exhibit F or any other form approved by the
Administrative Agent.

“Authorized Representative” means those persons shown on the list of officers
provided by the Borrower pursuant to Section 7.2 hereof or on any update of any
such list provided by the Borrower to the Administrative Agent, or any further
or different officers of the Borrower so named by any Authorized Representative
of the Borrower in a written notice to the Administrative Agent.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 “Bankruptcy Event” means, with respect to any Person, any event of the type
described in clause (j) or (k) of Section 9.1 hereof with respect to such
Person.

“Base Rate” is defined in Section 1.4(a) hereof.





-24-



 

“Base Rate Loan” means a Loan bearing interest at a rate specified in
Section 1.4(a) hereof.

“Benchmark Replacement” means the sum of:  (a) the alternate benchmark rate
(which may include Term SOFR) that has been selected by the Administrative Agent
and the Borrower giving due consideration to (i) any selection or recommendation
of a replacement rate or the mechanism for determining such a rate by the
Relevant Governmental Body or (ii) any evolving or then‑prevailing market
convention for determining a rate of interest as a replacement to the LIBOR
Index Rate for U.S. dollar‑denominated syndicated credit facilities and (b) the
Benchmark Replacement Adjustment; provided that, if the Benchmark Replacement as
so determined would be less than zero, the Benchmark Replacement will be deemed
to be zero for the purposes of this Agreement; provided further that if the
Administrative Agent determines that there is an industry accepted substitute or
successor rate for the LIBOR Index Rate, such rate shall be deemed to be the
Benchmark Replacement hereunder.

“Benchmark Replacement Adjustment” means, with respect to any replacement of the
LIBOR Index Rate with an Unadjusted Benchmark Replacement for each applicable
Interest Period, the spread adjustment, or method for calculating or determining
such spread adjustment, (which may be a positive or negative value or zero) that
has been selected by the Administrative Agent and the Borrower giving due
consideration to (i) any selection or recommendation of a spread adjustment, or
method for calculating or determining such spread adjustment, for the
replacement of the LIBOR Index Rate with the applicable Unadjusted Benchmark
Replacement by the Relevant Governmental Body or (ii) any evolving or
then‑prevailing market convention for determining a spread adjustment, or method
for calculating or determining such spread adjustment, for the replacement of
the LIBOR Index Rate with the applicable Unadjusted Benchmark Replacement for
U.S. dollar‑denominated syndicated credit facilities at such time.

“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Base Rate,” the definition of “Interest Period,”
timing and frequency of determining rates and making payments of interest and
other administrative matters) that the Administrative Agent decides may be
appropriate to reflect the adoption and implementation of such Benchmark
Replacement and to permit the administration thereof by the Administrative Agent
in a manner substantially consistent with market practice (or, if the
Administrative Agent decides that adoption of any portion of such market
practice is not administratively feasible or if the Administrative Agent
determines that no market practice for the administration of the Benchmark
Replacement exists, in such other manner of administration as the Administrative
Agent decides is reasonably necessary in connection with the administration of
this Agreement).

“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to the LIBOR Index Rate:  (1) in the case of clause (1) or (2) of
the definition of “Benchmark Transition Event,” the later of (a) the date of the
public statement or publication of information referenced therein and (b) the
date on which the administrator of the LIBOR Index Rate permanently or
indefinitely ceases to provide the LIBOR Index Rate; or (2) in the case of
clause (3) of the definition of “Benchmark Transition Event,” the date of the
public statement or publication of information referenced therein.





-25-



 

“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the LIBOR Index Rate:  (1) a public statement
or publication of information by or on behalf of the administrator of the LIBOR
Index Rate announcing that such administrator has ceased or will cease to
provide the LIBOR Index Rate, permanently or indefinitely, provided that, at the
time of such statement or publication, there is no successor administrator that
will continue to provide the LIBOR Index Rate; (2) a public statement or
publication of information by the regulatory supervisor for the administrator of
the LIBOR Index Rate, the U.S. Federal Reserve System, an insolvency official
with jurisdiction over the administrator for the LIBOR Index Rate, a resolution
authority with jurisdiction over the administrator for the LIBOR Index Rate or a
court or an entity with similar insolvency or resolution authority over the
administrator for the LIBOR Index Rate, which states that the administrator of
the LIBOR Index Rate has ceased or will cease to provide the LIBOR Index Rate
permanently or indefinitely, provided that, at the time of such statement or
publication, there is no successor administrator that will continue to provide
the LIBOR Index Rate; or (3) a public statement or publication of information by
the regulatory supervisor for the administrator of the LIBOR Index Rate
announcing that the LIBOR Index Rate is no longer representative.

“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the ninetieth (90th) day prior to the
expected date of such event as of such public statement or publication of
information (or if the expected date of such prospective event is fewer than
ninety (90) days after such statement or publication, the date of such statement
or publication) and (b) in the case of an Early Opt‑in Election, the date
specified by the Administrative Agent or the Required Lenders, as applicable, by
notice to the Borrower, the Administrative Agent (in the case of such notice by
the Required Lenders) and the Lenders.

“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to the LIBOR Index
Rate and solely to the extent that the LIBOR Index Rate has not been replaced
with a Benchmark Replacement, the period (x) beginning at the time that such
Benchmark Replacement Date has occurred if, at such time, no Benchmark
Replacement has replaced the LIBOR Index Rate for all purposes hereunder in
accordance with Section 10.6 and (y) ending at the time that a Benchmark
Replacement has replaced the LIBOR Index Rate for all purposes hereunder
pursuant to Section 10.6.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Borrower” is defined in the introductory paragraph of this Agreement.

“Borrowing” means the total of Loans of a single type advanced, continued for an
additional Interest Period, or converted from a different type into such type by
the Lenders on a single date and, in the case of Eurodollar Loans, for a single
Interest Period.  Borrowings of





-26-



 

Loans are made and maintained ratably from each of the Lenders according to
their Revolver Percentages.  A Borrowing is “advanced” on the day Lenders
advance funds comprising such Borrowing to the Borrower, is “continued” on the
date a new Interest Period for the same type of Loans commences for such
Borrowing, and is “converted” when such Borrowing is changed from one type of
Loans to the other, all as determined pursuant to Section 1.6
hereof.  Borrowings of Swing Loans are made by the Swing Line Lender in
accordance with the procedures set forth in Section 1.17 hereof.

“Borrowing Base” means, at any date of its determination, an amount equal to the
lesser of (A) 60% of the Borrowing Base Value of all Eligible Properties on such
date and (B) the Debt Service Coverage Amount of all Eligible Properties on such
date.

“Borrowing Base Certificate” means the certificate in the form of Exhibit I
hereto, or in such other form acceptable to the Administrative Agent, to be
delivered to the Administrative Agent pursuant to Sections 7.2(i), 7.3 and
8.5(d) hereof.

“Borrowing Base Determination Date” means each date on which the Borrowing Base
is certified in writing to the Administrative Agent, as follows:

(a)       Quarterly.  As of the last day of each Fiscal Quarter.

(b)      Property Adjustments.  Following each addition or deletion of an
Eligible Property, the Borrowing Base Value shall be adjusted accordingly.

“Borrowing Base NOI” means for the most recent Rolling Period, the aggregate
Property NOI attributable to the Eligible Properties.

“Borrowing Base Requirements” means with respect to the calculation of the
Borrowing Base, collectively that (a) at all times such calculation shall be
based on no less than ten (10) Eligible Properties; (b) the Borrowing Base Value
shall at all times be equal to or in excess of $100,000,000; (c) no more than
20% of the Borrowing Base Value may be comprised of Eligible Properties which
are not used as retail (provided entertainment Properties shall not constitute
retail), office or mixed-use retail/office Properties; (d) no more than (i)
prior to January 1, 2021, 30% and (ii) on and after January 1, 2021, 25% of the
Borrowing Base Value may be comprised of any one Eligible Property (for the
avoidance of doubt, an Eligible Property that exceeds this sublimit may be
included in the calculation of Borrowing Base Value, provided any amount over
30% or 25%, as applicable, of the Borrowing Base Value is excluded from the
calculation of the Borrowing Base Value); (e) no more than 20% of Borrowing Base
Value may be from any single Tenant unless such Tenant’s Rating is equal to or
better than BBB-/Baa3 from S&P or Moody’s, respectively (for the avoidance of
doubt, an Eligible Property that exceeds this sublimit may be included in the
calculation of Borrowing Base Value, provided any amount over 20% of the
Borrowing Base Value is excluded from the calculation of the Borrowing Base
Value), (f) no more than 30% of Borrowing Base Value may be comprised of
Permitted Ground Lease Investments; (g) the Eligible Properties (other than
Permitted Ground Lease Investments) must have an aggregate Occupancy Rate of at
least 85%; and (h) no more than 35% of the Borrowing Base Value may be comprised
of Eligible Properties which are located in the same MSA (for the





-27-



 

avoidance of doubt, an Eligible Property that exceeds this sublimit may be
included in the calculation of Borrowing Base Value, provided any amount over
35% of the Borrowing Base Value is excluded from the calculation of the
Borrowing Base Value).

“Borrowing Base Value” means an amount equal to the sum of (a) for all Eligible
Properties owned for more than twelve (12) months, the quotient of (i) the
Borrowing Base NOI divided by (ii) the Capitalization Rate plus (b) for all
Eligible Properties owned for twelve (12) months or less, the lesser of (i) the
book value (as defined by GAAP) of any such Eligible Property and (ii), the
value of any such Eligible Property as determined by the calculation in clause
(a) above measured on an annualized basis rather than for the most recently
ended period of four quarters; provided that Borrowing Base Value shall be
reduced by excluding a portion of the Property NOI or book value of any Eligible
Properties attributable to any Eligible Properties that exceed the concentration
limits in the Borrowing Base Requirements.

“Business Day” means any day (other than a Saturday or Sunday) on which banks
are not authorized or required to close in Chicago, Illinois and, if the
applicable Business Day relates to the advance or continuation of, or conversion
into, or payment of a Eurodollar Loan, on which banks are dealing in U.S. Dollar
deposits in the interbank eurodollar market in London, England.

“Capital Expenditures” means, with respect to any Person for any period, the
aggregate amount of all expenditures (whether paid in cash or accrued as a
liability) by such Person during that period for the acquisition or leasing
(pursuant to a Capital Lease) of fixed or capital assets or additions to
property, plant, or equipment (including replacements, capitalized repairs, and
improvements) which are required to be capitalized on the balance sheet of such
Person in accordance with GAAP.

“Capital Lease” means any lease of Property which in accordance with GAAP is
required to be capitalized on the balance sheet of the lessee.

“Capitalization Rate” means (i) 6.25% for single-tenant Properties occupied by
tenants maintaining a BBB- or Baa3 Rating or better from S&P’s or Moody’s,
respectively, (ii) 7.00% for all retail (provided entertainment Properties shall
not constitute retail) Properties, including mixed-use retail/office Properties
not covered under the foregoing clause (i), (iii) 7.50% for all office and
entertainment Properties not covered under the foregoing clause (i), and (iv)
10% for all other Properties not covered under the foregoing clauses (i), (ii),
or (iii); provided, for all Properties that are subject to Permitted Ground
Lease Investments, the applicable Capitalization Rate shall be determined as if
Borrower was the owner of the fully-completed building located on such Property.

“Capitalized Lease Obligation” means, for any Person, the amount of the
liability shown on the balance sheet of such Person in respect of a Capital
Lease determined in accordance with GAAP.

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended by the Superfund Amendments and
Reauthorization Act of 1986, 42 U.S.C. §§9601 et seq., and any future
amendments.





-28-



 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following:  (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation, implementation or application thereof by
any Governmental Authority, or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd‑Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, regulations, guidelines or directives thereunder or issued
in connection therewith shall be deemed to be a “Change in Law”, regardless of
the date enacted, adopted or issued and (y) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law”, regardless of the
date enacted, adopted or issued.

“Change of Control” means any of (a) the acquisition by any “person” or “group”
(as such terms are used in sections 13(d) and 14(d) of the Securities Exchange
Act of 1934, as amended) at any time that causes such person or group to become
the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934, as amended) of 51% or more of the outstanding capital
stock or other equity interests of Parent on a fully‑diluted basis, other than
acquisitions of such interests by any party who is an officer or director of
Parent as of the Closing Date (b) the failure of individuals who are members of
the board of directors (or similar governing body) of Parent on the Closing Date
(together with any new or replacement directors whose initial nomination for
election was approved by a majority of the directors who were either directors
on the Closing Date or previously so approved) to constitute a majority of the
board of directors (or similar governing body) of Parent or (c) the failure of
Parent or a Wholly-owned Susbidiary of Parent to (i) serve as the sole general
partner of Borrower and (ii) to directly own 51% of the Equity Interests of
Borrower.

“Closing Date” means the date of this Agreement or such later Business Day upon
which each condition described in Section 7.2 shall be satisfied or waived in a
manner acceptable to the Administrative Agent in its discretion.

“Code” means the Internal Revenue Code of 1986, as amended, and any successor
statute thereto.

“Collateral Account” is defined in Section 9.4(b) hereof.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Compliance Certificate” is defined in Section 8.5(e) hereof.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profit Taxes.





-29-



 

“Controlled Group” means all members of a controlled group of corporations and
all trades or businesses (whether or not incorporated) under common control
which, together with the Borrower, are treated as a single employer under
Section 414 of the Code.

“Credit Event” means the advancing of any Loan, or the issuance of, or extension
of the expiration date or increase in the amount of, any Letter of Credit.

“Debt Service Coverage Amount” means the principal amount of a loan that would
be serviced by the Borrowing Base NOI for the Rolling Period most recently ended
for which financial statements have been delivered pursuant to Section 8.5
hereof at a debt service coverage ratio of 1.50 to 1.00 with interest and
principal payments (in each case assuming a 30-year amortization) at the greater
of (i) 6.5% per annum, (ii) a Eurodollar Loan with an Interest Period of one (1)
month (including the Applicable Margin) and (iii) the 10-year treasury rate on
the last day of such period plus 2.5%; provided that Borrowing Base NOI shall be
reduced by excluding a portion of Property NOI attributable to Eligible
Properties that exceed the concentration limits in the Borrowing Base
Requirements.

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.

“Default” means any event or condition the occurrence of which would, with the
passage of time or the giving of notice, or both, constitute an Event of
Default.

“Defaulted Loan” is defined in the definition of “Defaulting Lender” in this
Section 5.1.

“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Loans or participations in L/C Obligations or Swing Loans required to be
funded by it hereunder (herein, a “Defaulted Loan”) within two (2) Business Days
of the date required to be funded by it hereunder unless such failure has been
cured, (b) has otherwise failed to pay over to the Administrative Agent or any
other Lender any other amount required to be paid by it hereunder (except for up
to $25,000 in the aggregate from a Lender which is owing for less than five (5)
Business Days) within two (2) Business Days of the date when due, unless the
subject of a good faith dispute or unless such failure has been cured, (c) has
experienced a Bankruptcy Event or (d) a receiver or conservator has been
appointed for such Lender or (e) has become the subject of a Bail-In Action.

“Defaulting Lender Excess” means, with respect to any Defaulting Lender, the
excess, if any, of such Defaulting Lender’s Revolver Percentage of the aggregate
outstanding principal amount of Loans of all Lenders (calculated as if all
Defaulting Lenders other than such Defaulting Lender had funded all of their
respective Defaulted Loans) over the aggregate outstanding principal amount of
all Loans of such Defaulting Lender.

“Defaulting Lender Period” means, with respect to any Defaulting Lender, the
period commencing on the date upon which such Lender first became a Defaulting
Lender and ending





-30-



 

on the earliest of the following dates: the date on which (a) such Defaulting
Lender is no longer the subject of a Bankruptcy Event or, if applicable, under
the direction of a receiver or conservator, (b) the Defaulting Lender Excess
with respect to such Defaulting Lender shall have been reduced to zero (whether
by the funding by such Defaulting Lender of any Defaulted Loans of such
Defaulting Lender or otherwise), and (c) such Defaulting Lender shall have
delivered to Borrower and the Administrative Agent a written reaffirmation of
its intention to honor its obligations hereunder, including with respect to its
Revolving Credit Commitments.

“Dividends” means any dividend paid (or declared and then payable), as the case
may be, in cash on any equity security issued by the Borrower.

“Early Opt‑in Election” means the occurrence of:  (1) (i) a determination by the
Administrative Agent or (ii) a notification by the Required Lenders to the
Administrative Agent (with a copy to the Borrower) that the Required Lenders
have determined that U.S. dollar‑denominated syndicated credit facilities being
executed at such time, or that include language similar to that contained in
Section 10.6, are being executed or amended, as applicable, to incorporate or
adopt a new benchmark interest rate to replace the LIBOR Index Rate, and
(2) (i) the election by the Administrative Agent or (ii) the election by the
Required Lenders to declare that an Early Opt‑in Election has occurred and the
provision, as applicable, by the Administrative Agent of written notice of such
election to the Borrower and the Lenders or by the Required Lenders of written
notice of such election to the Administrative Agent.

“EBITDA” means, for any period, determined on a consolidated basis of the Parent
and its Subsidiaries, in accordance with GAAP, the sum of net income (or loss)
plus: (i) depreciation and amortization expense, to the extent included as an
expense in the calculation of net income (or loss); (ii) Interest Expense;
(iii) income tax expense, to the extent included as an expense in the
calculation of net income (or loss); (iv) extraordinary, unrealized or
non‑recurring losses, including (A) impairment charges, (B) losses from the sale
of real property, and (v) non-cash compensation paid to employees of Parent in
the form of Parent’s equity securities, minus: (a) extraordinary, unrealized or
non-recurring gains, including (x) the write-up of assets and (y) gains from the
sale of real property and (b) income tax benefits.  Pro forma adjustments shall
be made for any Property acquired or sold during any period as if the
acquisition or disposition occurred on the first day of the applicable period

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.





-31-



 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund, and (d) any other Person (other than a natural person) approved
by (i) the Administrative Agent, (ii) the L/C Issuer, and (iii) unless an Event
of Default has occurred and is continuing, the Borrower (each such approval not
to be unreasonably withheld or delayed); provided that notwithstanding the
foregoing, “Eligible Assignee” shall not include the Borrower or any Guarantor
or any of the Borrower’s or such Guarantor’s Affiliates or Subsidiaries.

“Eligible Property” means, as of any Borrowing Base Determination Date, any
Property owned by the Borrower, a Guarantor or a 1031 Property Holder which
satisfies the following conditions:

(a)       Is real property one hundred percent (100%) owned in fee simple,
individually or collectively, by the Borrower, any Guarantor or any 1031
Property Holder, including Permitted Ground Lease Investments;

(b)      Is a Property located in the contiguous United States;

(c)       If such Property is owned by the Borrower, (i) neither the Borrower’s
beneficial ownership interest in such Property nor the Property is subject to
any Lien (other than Permitted Liens or Liens in favor of the Administrative
Agent) or to any negative pledge and (ii) the Borrower has the unilateral right
(including the absence of any restrictions in a Ground Lease) to sell, transfer
or otherwise dispose of such Property and to create a Lien on such Property as
security for Indebtedness for Borrowed Money;

(d)      If such Property is owned by a Material Subsidiary, (i) neither the
Borrower’s beneficial ownership interest in such Material Subsidiary nor the
Property is subject to any Lien (other than Permitted Liens or Liens in favor of
the Administrative Agent) or to any negative pledge, (ii) the Material
Subsidiary has the unilateral right (including the absence of any restrictions
in a Ground Lease) to sell, transfer or otherwise dispose of such Property and
to create a Lien on such Property as security for Indebtedness for Borrowed
Money, and (iii) the Material Subsidiary has provided an Additional Guarantor
Supplement or other Guaranty to the Administrative Agent pursuant to Section 4.2
hereof;

(e)       The Administrative Agent shall have received to the extent requested
historic operating statements for such Property for the previous three (3)
years, if available, and historic rent rolls for such Property for the previous
three (3) years, if available;

(f)      That such Property, based on the Borrower’s or any Material
Subsidiary’s actual knowledge, is free of all material structural defects or
major architectural deficiencies, material title defects (other than Permitted
Liens), material environmental





-32-



 

conditions or other adverse matters which, individually or collectively,
materially impair the value of such Property and, if the Property has an
underground storage tank located thereon or any other material environmental
concern as determined by the Administrative Agent, then the Administrative Agent
shall have received satisfactory environmental assessments, including, to the
extent requested, Phase I and Phase II reports, the results of which disclose
environmental conditions which are satisfactory to the Administrative Agent in
its sole discretion;

(g)      With respect to such Property, any Tenant under a Significant Lease is
not more than 60 days past due with respect to any monthly rent payment
obligations under such Lease;

(h)      For each such Property, the Borrower, to the extent not previously
provided, shall have delivered to the Administrative Agent a copy, certified as
true and correct by the Borrower, of each of the following: if the Property
Owner is not the Borrower, the Property Owner’s articles of incorporation,
by-laws, partnership agreements, operating agreements, as applicable, and
certificates of existence, good standing and authority to do business from each
appropriate state authority, and partnership, corporate or limited liability
company, as applicable, authorizations authorizing the execution, delivery and
performance of the Additional Guarantor Supplement all certified to be true and
complete by a duly authorized officer of such Property Owner; and

(i)      The Property is not an Asset Under Development or a Land Asset.

“Environmental Claim” means any investigation, notice, violation, demand,
allegation, action, suit, injunction, judgment, order, consent decree, penalty,
fine, lien, proceeding or claim (whether administrative, judicial or private in
nature) arising (a) pursuant to, or in connection with an actual or alleged
violation of, any Environmental Law, (b) in connection with any Hazardous
Material, (c) from any abatement, removal, remedial, corrective or response
action in connection with a Hazardous Material, Environmental Law or order of a
governmental authority or (d) from any actual or alleged damage, injury, threat
or harm to health, safety, natural resources or the environment.

“Environmental Law” means any current or future Legal Requirement pertaining to
(a) the protection of health, safety and the indoor or outdoor environment, (b)
the conservation, management or use of natural resources and wildlife, (c) the
protection or use of surface water or groundwater, (d) the management,
manufacture, possession, presence, use, generation, transportation, treatment,
storage, disposal, Release, threatened Release, abatement, removal, remediation
or handling of, or exposure to, any Hazardous Material or (e) pollution
(including any Release to air, land, surface water or groundwater), and any
amendment, rule, regulation, order or directive issued thereunder.

“Equity Interests” means with respect to any Person, any share of capital stock
of (or other ownership or profit interests in) such Person, any warrant, option
or other right for the purchase or other acquisition from such Person of any
share of capital stock of (or other





-33-



 

ownership or profit interests in) such Person whether or not certificated, any
security convertible into or exchangeable for any share of capital stock of (or
other ownership or profit interests in) such Person or warrant, right or option
for the purchase or other acquisition from such Person of such shares (or such
other interests), and any other ownership or profit interest in such Person
(including, without limitation, partnership, member or trust interests therein),
whether voting or nonvoting, and whether or not such share, warrant, option,
right or other interest is authorized or otherwise existing on any date of
determination.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
or any successor statute thereto.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Eurodollar Loan” means a Loan bearing interest at the rate specified in
Section 1.4(b) hereof.

“Eurodollar Reserve Percentage” is defined in Section 1.4(b) hereof.

“Event of Default” means any event or condition identified as such in
Section 9.1 hereof.

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason not to constitute
an “eligible contract participant” as defined in the Commodity Exchange Act and
the regulations thereunder at the time the guarantee of such Guarantor or the
grant of such security interest becomes effective with respect to such related
Swap Obligation.  If a Swap Obligation arises under a master agreement governing
more than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such guarantee or security
interest is or becomes illegal.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Revolving Credit
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan or Revolving Credit Commitment (other than
pursuant to an assignment request by the Borrower under Section 1.13 hereof) or
(ii) such Lender changes its lending office, except in each case to the extent
that, pursuant to Section 12.1 amounts with





-34-



 

respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 12.1(b) or Section 12.1(d), and (d) any U.S. federal
withholding Taxes imposed under FATCA.

“Existing Commitment Termination Date” is defined in Section 1.16 hereof.

“Extension Fee” means an extension fee payable by the Borrower for a one-year
extension pursuant to Section 1.16 hereto in an amount equal to 0.15% of the
Revolving Credit Commitments then in effect.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

“FCPA” means the Foreign Corrupt Practices Act, 15 U.S.C. §§78dd‑1, et seq.

“Federal Funds Rate” is defined in Section 1.4(a) hereof.

“Federal Reserve Bank of New York’s Website” means the website of the Federal
Reserve Bank of New York at http://www.newyorkfed.org, or any successor source.

“Fiscal Quarter” means each of the three-month periods ending on March 31, June
30, September 30 and December 31.

“Fiscal Year” means the twelve-month period ending on December 31.

“Fixed Charges” means, for any Rolling Period, (a) Interest Expense, plus (b)
scheduled principal amortization paid on Total Indebtedness (exclusive of any
balloon payments or prepayments of principal paid on such Total Indebtedness),
plus (c) Dividends and required distributions on the Borrower’s preferred equity
securities for such Rolling Period plus (d) all income taxes (federal, state and
local) paid by Borrower in cash during such Rolling Period.  Pro forma
adjustments shall be made for any Property acquired or sold during any period as
if the acquisition or disposition occurred on the first day of the applicable
period.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“Funds Transfer and Deposit Account Liability” means the liability of the
Borrower, or any Subsidiary owing to any of the Lenders, or any Affiliates of
such Lenders, arising out of (a) the execution or processing of electronic
transfers of funds by automatic clearing house transfer, wire transfer or
otherwise to or from deposit accounts of the Borrower and/or any Subsidiary now
or hereafter maintained with any of the Lenders or their Affiliates, (b) the





-35-



 

acceptance for deposit or the honoring for payment of any check, draft or other
item with respect to any such deposit accounts, and (c) any other deposit,
disbursement, and cash management services afforded to the Borrower or any
Subsidiary by any of such Lenders or their Affiliates.

“GAAP” means generally accepted accounting principles set forth from time to
time in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the U.S. accounting
profession), which are applicable to the circumstances as of the date of
determination.

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

“Ground Lease” means a long term lease of real Property granted by the fee owner
of the real Property.

“Guarantor” and “Guarantors” are defined in Section 4.1 hereof.

“Guaranty” and “Guaranties” are defined in Section 4.1 hereof.

“Hazardous Material” means any substance, chemical, compound, product, solid,
gas, liquid, waste, byproduct, pollutant, contaminant or material which is
hazardous or toxic, and includes, without limitation, (a) asbestos,
polychlorinated biphenyls and petroleum (including crude oil or any fraction
thereof) and (b) any material classified or regulated as “hazardous” or “toxic”
or words of like import pursuant to an Environmental Law.

“Hazardous Material Activity” means any activity, event or occurrence involving
a Hazardous Material, including, without limitation, the manufacture,
possession, presence, use, generation, transportation, treatment, storage,
disposal, Release, threatened Release, abatement, removal, remediation, handling
of or corrective or response action to any Hazardous Material other than any
activity, event or occurrence performed in compliance with or allowed under
applicable law.

“Hedging Agreement” means any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions; provided that no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
Borrower or any Subsidiary shall be a Hedging Agreement.





-36-



 

“Hedging Liability” means the liability of the Borrower or any Subsidiary to any
of the Lenders, or any Affiliates of such Lenders, in respect of any Hedging
Agreement as the Borrower or such Subsidiary, as the case may be, may from time
to time enter into with any one or more of the Lenders party to this Agreement
or their Affiliates.

“Indebtedness for Borrowed Money” means for any Person (without duplication)
(a) all indebtedness created, assumed or incurred in any manner by such Person
representing money borrowed (including by the issuance of debt securities),
(b) all indebtedness for the deferred purchase price of property or services
(other than trade accounts payable arising in the ordinary course of business),
(c) all indebtedness secured by any Lien upon Property of such Person, whether
or not such Person has assumed or become liable for the payment of such
indebtedness, (d) all Capitalized Lease Obligations of such Person, (e) all
obligations of such Person on or with respect to letters of credit, bankers’
acceptances and other extensions of credit whether or not representing
obligations for borrowed money and (f) all net obligations of such Person under
any interest rate, foreign currency, and/or commodity swap, exchange, cap,
collar, floor, forward, future or option agreement, or any similar interest
rate, currency or commodity hedging arrangement.

“Indemnified Taxes” means (a) all Taxes other than Excluded Taxes and (b) to the
extent not otherwise described in (a), Other Taxes.

“Initial Properties” means collectively the Properties listed on Schedule 1.1
and “Initial Property” means any of such Properties.

“Interest Expense” means, with respect to a Person for any period of time, the
interest expense whether paid, accrued or capitalized (without deduction of
consolidated interest income) of such Person for such period.  Interest Expense
shall exclude any amortization of (i) deferred financing fees, including the
write-off such fees relating to the early retirement of such related
Indebtedness for Borrowed Money, and (ii) debt discounts (but only to the extent
such discounts do not exceed 3.0% of the initial face principal amount of such
debt).

“Interest Payment Date” means (a) with respect to any Eurodollar Loan, the last
day of each Interest Period with respect to such Eurodollar Loan and on the
maturity date and, if the applicable Interest Period is longer than (3) three
months, on each day occurring every three (3) months after the commencement of
such Interest Period, (b) with respect to any Base Rate Loan (other than Swing
Loans), the last day of every calendar quarter, (c) with respect to any Swing
Loan, the last day of each calendar month and (d) with respect to any Eurodollar
Loan or Base Rate Loan (including Swing Loans), the maturity date.

“Interest Period” means the period commencing on the date a Borrowing of
Eurodollar Loans is advanced, continued, or created by conversion and ending one
(1), two (2), three (3), or six (6) months thereafter, provided, however, that:

(i)      no Interest Period shall extend beyond the Revolving Credit Termination
Date;





-37-



 

(ii)      whenever the last day of any Interest Period would otherwise be a day
that is not a Business Day, the last day of such Interest Period shall be
extended to the next succeeding Business Day, provided that, if such extension
would cause the last day of an Interest Period for a Borrowing of Eurodollar
Loans to occur in the following calendar month, the last day of such Interest
Period shall be the immediately preceding Business Day; and

(iii)      for purposes of determining an Interest Period for a Borrowing of
Eurodollar Loans, a month means a period starting on one day in a calendar month
and ending on the numerically corresponding day in the next calendar month;
provided, however, that if there is no numerically corresponding day in the
month in which such an Interest Period is to end or if such an Interest Period
begins on the last Business Day of a calendar month, then such Interest Period
shall end on the last Business Day of the calendar month in which such Interest
Period is to end.

“Land Assets” means any real property which is not an Asset Under Development
and on which no significant improvements have been constructed; provided, that
real property that is adjacent to an Eligible Property but is undeveloped shall
not constitute “Land Assets”.

“L/C Issuer” means Bank of Montreal, in its capacity as the issuer of Letters of
Credit hereunder, and its successors in such capacity as provided in
Section 1.3(h) hereof.

“L/C Obligations” means the aggregate undrawn face amounts of all outstanding
Letters of Credit and all unpaid Reimbursement Obligations.

“L/C Sublimit” means $5,000,000, as such amount may be reduced pursuant to the
terms hereof.

“Lease” means each existing or future lease, sublease, license, or other
agreement under the terms of which any Person has or acquires any right to
occupy or use any Property of the Borrower or any Subsidiary, or any part
thereof, or interest therein, as the same may be amended, supplemented or
modified.

“Legal Requirement” means any treaty, convention, statute, law, regulation,
ordinance, license, permit, governmental approval, injunction, judgment, order,
consent decree or other requirement of any governmental authority, whether
federal, state, or local.

“Lenders” means and includes Bank of Montreal and the other financial
institutions from time to time party to this Agreement, including each assignee
Lender pursuant to Section 12.12 hereof.

“Lending Office” is defined in Section 10.4 hereof.

“Letter of Credit” is defined in Section 1.3(a) hereof.

“LIBOR” is defined in Section 1.4(b) hereof.





-38-



 

“LIBOR Index Rate” is defined in Section 1.4(b) hereof.

“LIBOR Quoted Rate” is defined in Section 1.4(a) hereof.

“Lien” means any mortgage, lien, security interest, pledge, charge or
encumbrance of any kind in respect of any Property, including the interests of a
vendor or lessor under any conditional sale, Capital Lease or other title
retention arrangement.

“Loan” means any Revolving Loan or Swing Loan whether outstanding as a Base Rate
Loan or Eurodollar Loan, each of which is a “type” of Loan hereunder.

“Loan Documents” means this Agreement, the Notes (if any), the Applications, the
Guaranties, if any, and each other instrument or document to be delivered
hereunder or thereunder or otherwise in connection therewith.  Deposit account
agreements, cash management agreements and other documents executed in
connection with Funds Transfer and Deposit Account Liability (other than deposit
account control agreements, if any) are not Loan Documents hereunder.

“Material Adverse Effect” means (a) a material adverse change in, or material
adverse effect upon, the operations, business, Property, or financial condition
of the Parent or of the Parent and its Subsidiaries taken as a whole, (b) a
material impairment of the ability of the Borrower or any Guarantor to perform
its obligations under any Loan Document or (c) a material adverse effect
upon the legality, validity, binding effect or enforceability against the
Borrower or any Guarantor of any Loan Document or the rights and remedies of the
Administrative Agent and the Lenders thereunder.

“Material Subsidiary” means, each Subsidiary that owns an Eligible Property
included in the Borrowing Base Value.

“Moody’s” means Moody’s Investors Service, Inc., or any successor thereof.

“Mortgages” means, collectively, each mortgage and deed of trust delivered to
the Administrative Agent hereunder, as the same may be amended, modified,
supplemented or restated from time to time.

“MSA” means any major metropolitan area of the United States of America that has
a population size that is in the fifty (50) largest metropolitan areas of the
United States of America.

“Note” and “Notes” are defined in Section 1.10(d) hereof.

“Obligations” means all obligations of the Borrower to pay principal and
interest on the Loans, all Reimbursement Obligations owing under the
Applications, all fees and charges payable hereunder, all other payment
obligations of the Borrower or any of its Subsidiaries arising under or in
relation to any Loan Document and all Hedging Liability, in each case whether
now existing or hereafter arising, due or to become due, direct or indirect,
absolute or





-39-



 

contingent, and howsoever evidenced, held or acquired.  For the avoidance of
doubt, Obligations shall not include any Funds Transfer and Deposit Account
Liability.

“Occupancy Rate” means for any Property, the percentage of the rentable square
footage of such Property occupied by bona fide Tenants of such Property or
leased by such Tenants pursuant to bona fide Tenant Leases, in each case, which
Tenants (a) are not more than 60 days in arrears on base rental or other similar
payments due under the Leases and (b) are not subject to a then continuing
Bankruptcy Event, or if subject to a then continuing Bankruptcy Event (i) the
trustee in bankruptcy of such tenant shall have accepted and assumed such Lease
or the Tenant shall be in compliance with the rental payments described above in
clause (a); (ii) to the extent that the Tenant shall have filed and the
bankruptcy court shall have approved the Tenant’s plan for reorganization, the
Tenant shall be performing its obligations pursuant to the approved plan of
reorganization; or (iii) is otherwise reasonably acceptable to the
Administrative Agent.

“OFAC” means the United States Department of Treasury Office of Foreign Assets
Control.

“OFAC Event” means the event specified in Section 8.13(c) hereof.

“OFAC Sanctions Programs” means all laws, regulations, and Executive Orders
administered by OFAC, including without limitation, the Bank Secrecy Act,
anti-money laundering laws (including, without limitation, the Patriot Act), and
all economic and trade sanction programs administered by OFAC, any and all
similar United States federal laws, regulations or Executive Orders (whether
administered by OFAC or otherwise), and any similar laws, regulators or orders
adopted by any State within the United States.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 1.13 hereof).

“Parent” is defined in the introductory paragraph of this Agreement.

“Participating Interest” is defined in Section 1.3(e) hereof.

“Participating Lender” is defined in Section 1.3(e) hereof.





-40-



 

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. 107-56.

“PBGC” means the Pension Benefit Guaranty Corporation or any Person succeeding
to any or all of its functions under ERISA.

“Permitted Ground Lease Investments” means a Ground Lease where the Borrower or
a Wholly-owned Subsidiary is the lessor under such Ground Lease and which is a
Ground Lease (a) of unencumbered land located in a MSA that is owned in fee
simple by the Borrower or a Wholly-owned Subsidiary and on which a fully
completed building is located (all such improvements to be unencumbered), (b)
which may not be transferred, mortgaged or assigned to an alternate lessee
without the prior written consent of the lessor and (c) which may be transferred
and assigned to an alternate lessor without the consent of the lessee; provided,
however, that any Ground Lease may be designated as a Permitted Ground Lease
Investment upon written request by the Borrower to the Administrative Agent and
written approval of such request by the Required Lenders.  Ground Leases of Land
Assets or on which an Asset under Development is located shall not be a
Permitted Ground Lease Investment.

“Permitted Liens” means each of the following:  (a) Liens for taxes, assessments
and governmental charges or levies to the extent not required to be paid under
Section 8.3; (b) Liens imposed by law, such as materialmen’s, mechanics’,
carriers’, workmen’s and repairmen’s Liens and other similar Liens arising in
the ordinary course of business securing obligations that are not overdue or
that are being contested in good faith and by proper proceedings and as to which
appropriate reserves are being maintained; (c) pledges or deposits to secure
obligations under workers’ compensation laws or similar legislation or to secure
public or statutory obligations; (d) easements, zoning restrictions, rights of
way and other encumbrances on title to real property that, in the aggregate, do
not materially and adversely affect the value of such property or the use of
such property for its present purposes; (e) deposits to secure the performance
of bids, trade contracts (other than for borrowed money), leases, statutory
obligations, surety and appeal bonds, performance bonds and other obligations of
like nature incurred in the ordinary course of business; (f) Liens in favor of
the United States of America for amounts paid to the Borrower or any Subsidiary
as progress payments under government contracts entered into by it;
(g) attachment, judgment and other similar Liens arising in connection with
court, reference or arbitration proceedings, provided that the same have been in
existence less than twenty (20) days, that the same have been discharged or that
execution or enforcement thereof has been stayed pending appeal; (h) the rights
of tenants or lessees under leases or subleases not interfering with the
ordinary conduct of business of such Person; (i) Liens in favor of the
Administrative Agent for its benefit and the benefit of the Lenders and the L/C
Issuer; (j) Liens in favor of the Borrower or a Guarantor securing obligations
owing by a Subsidiary to the Borrower or a Guarantor, which obligations have
been subordinated to the obligations owing by the Borrower and the Guarantors
under the Loan Documents on terms satisfactory to the Administrative Agent; (k)
Liens in existence as of the Agreement Date and set forth in Schedule 8.7 and
(l) Liens on Properties that are not Eligible Properties and whose Borrowing
Base Values are not included in the calculation of the Borrowing Base.





-41-



 

“Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization or any other entity or
organization, including a government or agency or political subdivision thereof.

“Plan” means any employee pension benefit plan covered by Title IV of ERISA or
subject to the minimum funding standards under Section 412 of the Code that
either (a) is maintained by a member of the Controlled Group for employees of a
member of the Controlled Group or (b) is maintained pursuant to a collective
bargaining agreement or any other arrangement under which more than one employer
makes contributions and to which a member of the Controlled Group is then making
or accruing an obligation to make contributions or has within the preceding five
plan years made contributions.

“Property” or “Properties” means, as to any Person, all types of real, personal,
tangible, intangible or mixed property, including property encumbered by Ground
Leases, owned by such Person whether or not included in the most recent balance
sheet of such Person and its subsidiaries under GAAP, including any Eligible
Property owned by the Borrower or any of its Subsidiaries.

“Property Expenses” means the costs (including, but not limited to, payroll,
taxes, assessments, insurance, utilities, landscaping and other similar charges)
of operating and maintaining any Eligible Property, which are the responsibility
of the Borrower or the applicable Guarantor that are not paid directly by the
tenant, including without limitation, the Annual Capital Expenditure Reserve and
the greater of (a) 3% of rents and (b) actual management fees paid in cash, but
excluding depreciation, amortization and interest costs.

“Property Income” means cash rents (excluding non‑cash straight‑line rent) and
other cash revenues received by the Borrower or a Guarantor in the ordinary
course for any Eligible Property, but excluding security deposits and prepaid
rent except to the extent applied in satisfaction of tenants’ obligations for
rent.

“Property Net Operating Income” or “Property NOI” means, with respect to any
Property for any Rolling Period (without duplication), the aggregate amount of
(i) Property Income for such period minus (ii) Property Expenses for such
period.  Pro forma adjustments shall be made for any Property acquired or sold
during any period as if the acquisition or disposition occurred on the first day
of the applicable period.

“Property Owner” means the Person who owns fee title interest in and to a
Property.

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each
Guarantor that has total assets exceeding $10,000,000 at the time the relevant
guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.





-42-



 

“Rating” means the debt rating provided by S&P or Moody’s with respect to the
unsecured senior long-term non-credit enhanced debt of a Person.

“RCRA” means the Solid Waste Disposal Act, as amended by the Resource
Conservation and Recovery Act of 1976 and Hazardous and Solid Waste Amendments
of 1984, 42 U.S.C. §§6901 et seq., and any future amendments.

“Recipient” means (a) the Administrative Agent, (b) any Lender, and (c) the L/C
Issuer, as applicable.

“Reimbursement Obligation” is defined in Section 1.3(c) hereof.

“REIT” means a “real estate investment trust” in accordance with Section 856 et.
seq. of the Code.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Release” means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, migration, dumping, or disposing
into the indoor or outdoor environment, including, without limitation, the
abandonment or discarding of barrels, drums, containers, tanks or other
receptacles containing or previously containing any Hazardous Material.

“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.

“Required Lenders” means, as of the date of determination thereof, (i) at any
time in which there are only two Lenders, both Lenders and (ii) at any other
time Lenders whose outstanding Loans and interests in Letters of Credit and
Unused Revolving Credit Commitments constitute 66 2/3% or more of the sum of the
total outstanding Loans, interests in Letters of Credit, and Unused Revolving
Credit Commitments of the Lenders.

“Responsible Officer” means, with respect to the Parent or any of its
Subsidiaries, the chief executive officer, the chief financial officer, chief
legal officer or the chief operating officer of the Parent or such Subsidiary.

“Restricted Payments” means dividends on or other distributions in respect of
any class or series of Stock, Stock Equivalents or other Equity Interests of
Parent, the Borrower or its Subsidiaries or the direct or indirect purchase,
redemption, acquisition, or retirement of any of the Parent’s, the Borrower’s or
a Subsidiaries’ Stock, Stock Equivalents or other Equity Interest.

“Revolver Percentage” means, for each Lender, the percentage of the Revolving
Credit Commitments represented by such Lender’s Revolving Credit Commitment or,
if the Revolving





-43-



 

Credit Commitments have been terminated, the percentage held by such Lender
(including through participation interests in Reimbursement Obligations) of the
aggregate principal amount of all Revolving Loans, Swing Loans and
L/C Obligations then outstanding.

“Revolving Credit” means the credit facility for making Revolving Loans and
Swing Loans and issuing Letters of Credit described in Sections 1.1, 1.3 and
1.17 hereof.

“Revolving Credit Availability” means the Borrowing Base minus the outstanding
principal amount of Revolving Loans and Swing Loans and L/C Obligations.

“Revolving Credit Commitment” means, as to any Lender, the obligation of such
Lender to make Revolving Loans and to participate in Swing Loans and Letters of
Credit issued for the account of the Borrower hereunder in an aggregate
principal or face amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on Schedule 1 attached hereto and made a
part hereof, as the same may be reduced or modified at any time or from time to
time pursuant to the terms hereof.  The Borrower and the Lenders acknowledge and
agree that the Revolving Credit Commitments of the Lenders, in the aggregate, is
equal to $100,000,000 on the Closing Date.

“Revolving Credit Termination Date” means the earliest of (i) November 26, 2023,
as such date may be extended pursuant to Section 1.16, (ii) the date on which
the Revolving Credit Commitments are terminated in whole pursuant to
Section 1.12, 9.2 or 9.3 hereof and (iii) the date on which a mandatory
prepayment under Section 1.8(b)(iii) is required to be made.

“Revolving Loan” and “Revolving Loans” are defined in Section 1.1 hereof and, as
so defined, includes a Base Rate Loan or a Eurodollar Loan, each of which is a
“type” of Revolving Loan hereunder.

“Revolving Note” and “Revolving Notes” are defined in Section 1.10(d) hereof.

“Rolling Period” means, as of any date, the four Fiscal Quarters ending on or
immediately preceding such date.

“S&P” means S&P Global, Inc. or any successor thereof.

“Secured Indebtedness” means all Indebtedness for Borrowed Money of the Parent
and its Subsidiaries, that is secured by a Lien, other than the Obligations.

“Secured Recourse Indebtedness” means Secured Indebtedness for which recourse
for payment (except for customary exceptions for fraud, misapplication of funds,
environmental indemnities and other similar exceptions to recourse liability) is
to Borrower or any Guarantor, other than the Obligations.

“Significant Lease” means, as to any particular Property, each Lease which
constitutes 20% or more of all base rent revenue of such Property.





-44-



 

“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark, (or a successor administrator) on the Federal
Reserve Bank of New York’s Website.

“Stock” means shares of capital stock, beneficial or partnership interests,
participations or other equivalents (regardless of how designated) of or in a
corporation or equivalent entity, whether voting or non-voting, and includes,
without limitation, common stock.

“Stock Equivalents” means all securities (other than Stock) convertible into or
exchangeable for Stock at the option of the holder, and all warrants, options or
other rights to purchase or subscribe for any stock, whether or not presently
convertible, exchangeable or exercisable.

“Subsidiary” means, as to any particular parent corporation or organization, any
other corporation or organization more than 50% of the outstanding Voting Stock
of which is at the time directly or indirectly owned by such parent corporation
or organization or by any one or more other entities which are themselves
subsidiaries of such parent corporation or organization.  Unless otherwise
expressly noted herein, the term “Subsidiary” means a Subsidiary of Parent or
the Borrower or of any of their direct or indirect Subsidiaries.

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Sweep to Loan Arrangement” means a cash management arrangement established by
the Borrower with the Swing Line Lender or an Affiliate of the Swing Line
Lender, as depositary (in such capacity, the “Sweep Depositary”), pursuant to
which the Swing Line Lender is authorized (a) to make advances of Swing Loans
hereunder, the proceeds of which are deposited by the Swing Line Lender into a
designated account of the Borrower maintained at the Sweep Depositary, and
(b) to accept as prepayments of the Swing Loans hereunder proceeds of excess
targeted balances held in such designated account at the Sweep Depositary, which
cash management arrangement is subject to such agreement(s) and on such terms
acceptable to the Sweep Depositary and the Swing Line Lender.

“Swing Line” means the credit facility for making one or more Swing Loans
described in Section 1.17 hereof.

“Swing Line Lender” means Bank of Montreal, acting in its capacity as the Lender
of Swing Loans hereunder, or any successor Lender acting in such capacity
appointed pursuant to Section 12.12 hereof.

“Swing Line Sublimit” means $5,000,000.00, as reduced pursuant to the terms
hereof.

“Swing Loan” and “Swing Loans” each is defined in Section 1.17 hereof.

“Swing Note” is defined in Section 1.10(d) hereof.





-45-



 

“Tangible Net Worth” means for each applicable period, total shareholder’s
equity and any non-controlling equity interests on the Parent’s consolidated
balance sheet as reported in its Form 10-K or 10-Q for such period, less all
amounts appearing on the assets side of its consolidated balance sheet
representing an intangible asset under GAAP net of all amounts appearing on the
liabilities side of its consolidated balance sheet representing an intangible
liability under GAAP.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including back up withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Tenant” means any Person leasing, subleasing or otherwise occupying any portion
of a Property under a Lease or other occupancy agreement with the Borrower or a
Subsidiary that is the direct owner of such Property.

“Term SOFR” means the forward‑looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.

“Total Asset Value” means, as of the end of any Rolling Period, an amount equal
to the sum of (a) for all Properties owned by the Borrower and its Subsidiaries
for more than twelve (12) months, the quotient of (i) the Property NOI from such
Properties divided by (ii) the Capitalization Rate plus (b) for all Properties
owned by the Borrower and its Subsidiaries for twelve (12) months or less, the
lesser of (i) the book value (as defined in GAAP) of any such property or (ii),
the value of any such Property as determined by the calculation in clause (a)
above measured on an annualized basis rather than for the most recently ended
period of four quarters plus (c) the aggregate book value of all unimproved land
holdings and/or construction in progress owned by the Borrower and its
Subsidiaries plus (d) cash, 1031 Cash Proceeds, cash equivalents and marketable
securities owned by the Borrower and its Subsidiaries that are not (other than
1031 Cash Proceeds) then being held in or subject to escrow in connection with
funding commitments of the Borrower or such Subsidiary

“Total Indebtedness” means, as of a given date, all liabilities of Parent and
its Subsidiaries which would, in conformity with GAAP, be properly classified as
a liability on a consolidated balance sheet of Parent and its Subsidiaries as of
such date, excluding any amounts categorized as accrued expenses, accrued
dividends, deposits held, deferred revenues, minority interests and other
liabilities not directly associated with the borrowing of money.

“UCC” means the Uniform Commercial Code as in effect in the State of New York.

“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment.

“Unfunded Vested Liabilities” means, for any Plan at any time, the amount (if
any) by which the present value of all vested nonforfeitable accrued benefits
under such Plan exceeds the fair market value of all Plan assets allocable to
such benefits, all determined as of the then most





-46-



 

recent valuation date for such Plan, but only to the extent that such excess
represents a potential liability of a member of the Controlled Group to the PBGC
or the Plan under Title IV of ERISA.

“Unused Revolving Credit Commitments” means, at any time, the difference between
the Revolving Credit Commitments then in effect and the aggregate outstanding
principal amount of Revolving Loans and L/C Obligations.

“U.S. Dollars” and “$” each means the lawful currency of the United States of
America.

“Voting Stock” of any Person means capital stock or other equity interests of
any class or classes (however designated) having ordinary power for the election
of directors or other similar governing body of such Person, other than stock or
other equity interests having such power only by reason of the happening of a
contingency.

“Welfare Plan” means a “welfare plan” as defined in Section 3(1) of ERISA.

“Wholly‑owned Subsidiary” means a Subsidiary of which all of the issued and
outstanding shares of capital stock (other than directors’ qualifying shares as
required by law) or other equity interests are owned by the Borrower and/or one
or more Wholly‑owned Subsidiaries within the meaning of this definition.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

Section 5.2.      Interpretation "Section 5.2.      Interpretation" \l 2 .  The
foregoing definitions are equally applicable to both the singular and plural
forms of the terms defined.  The words “hereof”,  “herein”, and “hereunder” and
words of like import when used in this Agreement shall refer to this Agreement
as a whole and not to any particular provision of this Agreement.  All
references to time of day herein are references to Chicago, Illinois, time
unless otherwise specifically provided.  Where the character or amount of any
asset or liability or item of income or expense is required to be determined or
any consolidation or other accounting computation is required to be made for the
purposes of this Agreement, it shall be done in accordance with GAAP except
where such principles are inconsistent with the specific provisions of this
Agreement.  Whenever reference is made to the Borrower’s knowledge or awareness,
or a similar qualification, knowledge or awareness means the actual knowledge of
the Borrower’s Responsible Officers.

Section 5.3.      Change in Accounting Principles
"Section 5.3.            Change in Accounting Principles" \l 2 .  If, after the
date of this Agreement, there shall occur any change in GAAP from those used in
the preparation of the financial statements referred to in Section 6.5 hereof
and such change shall result in a change in the method of calculation of any
financial covenant, standard or term found in this Agreement, either the
Borrower or the Required Lenders may by written notice to the Lenders and the
Borrower, respectively, require that the Lenders and the Borrower negotiate in
good faith to amend such covenants, standards, and terms so as equitably





-47-



 

to reflect such change in accounting principles, with the desired result being
that the criteria for evaluating the financial condition of the Parent and its
Subsidiaries shall be the same as if such change had not been made.  No delay by
the Borrower or the Required Lenders in requiring such negotiation shall limit
their right to so require such a negotiation at any time after such a change in
accounting principles.  Until any such covenant, standard, or term is amended in
accordance with this Section 5.3, financial covenants shall be computed and
determined in accordance with GAAP in effect prior to such change in accounting
principles.  Without limiting the generality of the foregoing, the Borrower
shall neither be deemed to be in compliance with any financial covenant
hereunder nor out of compliance with any financial covenant hereunder if such
state of compliance or noncompliance, as the case may be, would not exist but
for the occurrence of a change in accounting principles after the date hereof.

SECTION 6.        REPRESENTATIONS AND WARRANTIES
"SECTION 6.      REPRESENTATIONS AND WARRANTIES" \L 1 .

The Borrower represents and warrants to the Administrative Agent, the Lenders,
and the L/C Issuer as follows:

Section 6.1.      Organization and Qualification; Limited Operations
"Section 6.1. Organization and Qualification" \l 2 .  The Borrower is duly
organized, validly existing, and in good standing as a limited partnership under
the laws of the State of Delaware.  The Parent is duly organized, validly
existing, and in good standing as a corporation under the laws of the State of
Maryland.  Each of Parent and the Borrower has full and adequate power to own
their respective Properties and conduct their respective businesses as now
conducted, and are duly licensed or qualified and in good standing in each
jurisdiction in which the nature of their respective businesses conducted by
them or the nature of the Properties owned or leased by them requires such
licensing or qualifying and where the failure to be so qualified could
reasonably be expected to have, in each instance, a Material Adverse
Effect.  Prior to the closing of the Alpine IPO, Parent and Borrower had
immaterial assets and no operations.

Section 6.2.      Subsidiaries "Section 6.2.         Subsidiaries" \l 2 .  Each
Subsidiary is duly organized, validly existing, and in good standing under the
laws of the jurisdiction in which it is organized, has full and adequate power
to own its Property and conduct its business as now conducted, and is duly
licensed or qualified and in good standing in each jurisdiction in which the
nature of the business conducted by it or the nature of the Property owned or
leased by it requires such licensing or qualifying and where the failure to be
so qualified could reasonably be expected to have, in each instance, a Material
Adverse Effect.  Schedule 6.2 hereto identifies each Subsidiary as of the date
hereof and as updated from time to time as provided in Section 8.5(l), the
jurisdiction of its organization, the percentage of issued and outstanding
shares of each class of its capital stock or other equity interests owned by the
Borrower and the other Subsidiaries and, if such percentage is not 100%
(excluding directors’ qualifying shares as required by law), a description of
each class of its authorized capital stock and other equity interests and the
number of shares of each class issued and outstanding.  All of the outstanding
shares of capital stock and other equity interests of each Subsidiary are
validly issued and outstanding and fully paid and nonassessable and all such
shares and other equity interests indicated on Schedule 6.2 as owned by the
Borrower or another Subsidiary are owned,





-48-



 

beneficially and of record, by the Borrower or such Subsidiary free and clear of
all Liens (other than Permitted Liens).  There are no outstanding commitments or
other obligations of any Subsidiary to issue, and no options, warrants or other
rights of any Person to acquire, any shares of any class of capital stock or
other equity interests of any Subsidiary.

Section 6.3.      Authority and Validity of Obligations
"Section 6.3.     Authority and Validity of Obligations" \l 2 .  The Borrower
has full right and authority to enter into this Agreement and the other Loan
Documents executed by it, to make the borrowings herein provided for and to
perform all of its obligations hereunder and under the other Loan Documents
executed by it.  Each Material Subsidiary has full right and authority to enter
into the Loan Documents executed by it, to guarantee the Obligations, Hedging
Liability, and Funds Transfer and Deposit Account Liability and to perform all
of its obligations under the Loan Documents executed by it.  The Loan Documents
delivered by the Borrower and its Material Subsidiaries have been duly
authorized, executed, and delivered by such Persons and constitute valid and
binding obligations of the Borrower and its Material Subsidiaries enforceable
against them in accordance with their terms, except as enforceability may be
limited by bankruptcy, insolvency, fraudulent conveyance or similar laws
affecting creditors’ rights generally and general principles of equity
(regardless of whether the application of such principles is considered in a
proceeding in equity or at law); and this Agreement and the other Loan Documents
do not, nor does the performance or observance by the Borrower or any Subsidiary
of any of the matters and things herein or therein provided for, (a) contravene
or constitute a default under any provision of law or any judgment, injunction,
order or decree binding upon the Borrower or any Subsidiary or any provision of
the organizational documents (e.g., charter, certificate or articles of
incorporation and by‑laws, certificate or articles of association and operating
agreement, partnership agreement, or other similar organizational documents) of
the Borrower or any Material Subsidiary, (b) contravene or constitute a default
under any covenant, indenture or agreement of or affecting the Borrower or any
Material Subsidiary or any of their Property, in each case where such
contravention or default, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect, or (c) result in the creation or
imposition of any Lien on any Property of the Borrower or any Material
Subsidiary (other than in favor of the Administrative Agent for its benefit and
the benefit of the Lenders and the L/C Issuer).

Section 6.4.      Use of Proceeds; Margin Stock “Section 6.4. Use of Proceeds;
Margin Stock” \l 2 .  The Borrower shall use the proceeds of the Revolving
Credit for its general corporate purposes, to refinance existing indebtedness,
finance capital expenditures, real estate related investments (including
investments permitted pursuant to Section 8.8 hereof), working capital and stock
buybacks and for such other legal and proper purposes as are consistent with all
applicable laws.  Neither the Borrower nor any Subsidiary is engaged in the
business of extending credit for the purpose of purchasing or carrying margin
stock (within the meaning of Regulation U of the Board of Governors of the
Federal Reserve System), and no part of the proceeds of any Loan or any other
extension of credit made hereunder will be used to purchase or carry any such
margin stock (except for such stock repurchases as permitted hereunder) or to
extend credit to others for the purpose of purchasing or carrying any such
margin stock.  Margin stock (as hereinabove defined) constitutes less than 25%
of the assets of the Borrower and its Subsidiaries which are subject to any
limitation on sale, pledge or other restriction hereunder.





-49-



 

Section 6.5.      Financial Reports "Section 6.5.           Financial Reports"
\l 2 .   The unaudited pro forma consolidated balance sheet of Parent as of
September 30, 2019, and the related consolidated statements of operation for the
year ended December 31, 2018 and the nine months ended September 30, 2019, and
accompanying notes thereto as prepared and filed in connection with the Alpine
IPO, heretofore furnished to the Administrative Agent and the Lenders, have been
prepared based on the best information available to the Parent as of the date of
delivery thereof, and presents fairly in all material respects on a pro forma
basis (assuming the events described in the accompanying noted thereto occur)
the estimated financial condition of the Parent and its Subsidiaries as at
September 30, 2019 and the consolidated results of operations for the year ended
December 31, 2018 and the nine months ended September 30, 2019 in conformity
with GAAP applied on a consistent basis.  The consolidated balance sheet of
Alpine Income Property Predecessor as of December 31, 2018, and the related
consolidated statements of income, changes in equity and cash flows of Alpine
Income Property Predecessor for the fiscal year then ended, and accompanying
notes thereto, which consolidated financial statements are accompanied by the
unqualified audit report of independent public accountants, heretofore furnished
to the Administrative Agent and the Lenders, fairly present the consolidated
financial condition of Alpine Income Property Predecessor as at said date and
the consolidated results of its operations and cash flows for the period then
ended in conformity with GAAP applied on a consistent basis.  The projected
statements of income, operating expenses and cash flows for Borrower and its
Subsidiaries for the Fiscal Years ending on December 31, 2019, December 31, 2020
and December 31, 2021 prepared and delivered to the Administrative Agent on
October 9, 2019 and October 11, 2019 fairly present the Borrower’s reasonable
estimates of the financial condition and results of operations of Borrower and
its Subsidiaries as at said dates and for the periods referred to
therein..  Neither Parent nor Borrower has any contingent liabilities which are
material to it and are required to be set forth in its consolidated financial
statements or notes thereto in accordance with GAAP other than as indicated on
such consolidated financial statements and notes thereto and projected financial
statements, including with respect to future periods, on the consolidated
financial statements and projected financial statements furnished pursuant to
Section 8.5 hereof.  The balance sheet of Parent as of August 27, 2019 and
accompanying notes thereto, which balance sheet is accompanied by the
unqualified audit report of independent public accountants, heretofore furnished
to the Administrative Agent and the Lenders, fairly present the financial
poisition of Parent as at said date in conformity with GAAP applied on a
consistent basis.

Section 6.6.      No Material Adverse Effect "Section 6.6.         No Material
Adverse Effect" \l 2 .  Except as set forth on Schedule 6.6, since the Alpine
IPO, there has been no event or circumstance individually or in the aggregate
that has had or would reasonably be expected to have a Material Adverse Effect.

Section 6.7.      Full Disclosure "Section 6.7.  Full Disclosure" \l 2 .  The
statements and information furnished to the Administrative Agent and the Lenders
in connection with the negotiation of this Agreement and the other Loan
Documents and the commitments by the Lenders to provide all or part of the
financing contemplated hereby do not contain any untrue statements (known by
Borrower to be untrue) of a material fact known to Borrower or omit a material
fact necessary to make the material statements contained herein or therein, in
light of the circumstances under which they were made, not misleading, the
Administrative Agent and the





-50-



 

Lenders acknowledging that (a) as to any projections or forward looking
information furnished to the Administrative Agent and the Lenders, the Borrower
only represents that the same were prepared on the basis of information and
estimates the Borrower believed to be reasonable and (b) the financial
information provided to the Administrative Agent and the Lenders is governed by
Section 6.5 hereof.  The information included in the Beneficial Ownership
Certification, as updated in accordance with Section 6.5(k), is true and correct
in all respects

Section 6.8.      Trademarks, Franchises, and Licenses
"Section 6.8.  Trademarks, Franchises, and Licenses" \l 2 .  To Borrower’s
knowledge, the Borrower and its Subsidiaries own, possess, or have the right to
use all patents, licenses, franchises, trademarks, trade names, trade styles,
copyrights, trade secrets, know how, and confidential commercial and proprietary
information necessary to conduct their businesses substantially as now
conducted, without known conflict with any patent, license, franchise,
trademark, trade name, trade style, copyright or other proprietary right of any
other Person, which conflict could reasonably be expected to have a Material
Adverse Effect.

Section 6.9.      Governmental Authority and Licensing
"Section 6.9. Governmental Authority and Licensing" \l 2 .  The Borrower and its
Subsidiaries have received all licenses, permits, and approvals of all federal,
state, and local governmental authorities, if any, necessary to conduct their
businesses, in each case where the failure to obtain or maintain the same could
reasonably be expected to have a Material Adverse Effect.  No investigation or
proceeding, which could reasonably be expected to result in revocation or denial
of any license, permit or approval and could reasonably be expected to have a
Material Adverse Effect, is pending or, to the knowledge of the Borrower,
threatened.

Section 6.10.      Good Title "Section 6.10.         Good Title" \l 2 .  The
Borrower and its Subsidiaries have good and defensible title (or valid leasehold
interests) to their material assets as reflected on the most recent consolidated
balance sheet of Parent and its Subsidiaries furnished to the Administrative
Agent and the Lenders (except for sales of assets in the ordinary course of
business), subject to no Liens other than such thereof as are permitted by
Section 8.7 hereof.

Section 6.11.      Litigation and Other Controversies
"Section 6.11.       Litigation and Other Controversies" \l 2 .  Except as set
forth on Schedule 6.11, there is no litigation or governmental or arbitration
proceeding or labor controversy pending, nor to the knowledge of the Borrower
threatened, against the Borrower or any Subsidiary or any of their Property
which individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

Section 6.12.      Taxes "Section 6.12.     Taxes" \l 2 .  All material tax
returns required to be filed by Parent or any Subsidiary in any jurisdiction
have, in fact, been filed, and all taxes, assessments, fees, and other
governmental charges upon Parent or any Subsidiary or upon any of its Property,
income or franchises, which are shown to be due and payable in such returns,
have been paid, except such taxes, assessments, fees and governmental charges,
if any, as are being contested in good faith and by appropriate proceedings
which prevent enforcement of the matter under contest and as to which adequate
reserves established in accordance with GAAP have been provided.  Parent has not
received written notice of any proposed additional tax assessment





-51-



 

against Parent or its Subsidiaries for which adequate provisions in accordance
with GAAP have not been made on their accounts.  Adequate provisions in
accordance with GAAP for taxes on the books of Parent and each Subsidiary have
been made for all open years, and for its current fiscal period.

Section 6.13.      Approvals "Section 6.13.         Approvals" \l 2 .  Except
those already received, no authorization, consent, license or exemption from, or
filing or registration with, any court or governmental department, agency or
instrumentality, nor any approval or consent of any other Person, is or will be
necessary to the valid execution, delivery or performance by the Borrower or any
Guarantor of any Loan Document.

Section 6.14.      Affiliate Transactions "Section 6.14.    Affiliate
Transactions" \l 2 .  Except as permitted by Section 8.14 hereof, none of the
Borrower or any Subsidiary is a party to any contracts or agreements with any of
its Affiliates on terms and conditions which are less favorable to the Borrower
or such Subsidiary than would be usual and customary in similar contracts or
agreements between Persons not affiliated with each other.

Section 6.15.      Investment Company “Section 6.15.     Investment Company” \l
2 .  None of the Borrower or any Subsidiary is an “investment company” or a
company “controlled” by an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.

Section 6.16.      ERISA "Section 6.16.   ERISA" \l 2 .  The Borrower and each
other member of their Controlled Group has fulfilled its obligations under the
minimum funding standards of and is in compliance in all material respects with
ERISA and the Code to the extent applicable to it and has not incurred any
liability to the PBGC or a Plan under Title IV of ERISA other than a liability
to the PBGC for premiums under Section 4007 of ERISA.  None of the Borrower or
any Subsidiary has any material contingent liabilities with respect to any
post‑retirement benefits under a Welfare Plan, other than liability for
continuation coverage described in article 6 of Title I of ERISA.

Section 6.17.      Compliance with Laws "Section 6.17.  Compliance with Laws" \l
2 .  (a) The Borrower and its Subsidiaries are in compliance with the
requirements of all federal, state and local laws, rules and regulations
applicable to or pertaining to their Property or business operations (including,
without limitation, the Occupational Safety and Health Act of 1970, the
Americans with Disabilities Act of 1990, and laws and regulations establishing
quality criteria and standards for air, water, land and toxic or hazardous
wastes and substances), where any such non‑compliance, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.

(b)     Without limiting the representations and warranties set forth in
Section 6.17(a) above, except for such matters individually or in the aggregate,
which could not reasonably be expected to result in a Material Adverse Effect,
the Borrower represents and warrants that, except as set forth in
Schedule 6.17:  (i) the Borrower and its Subsidiaries, and each of the
Properties, comply in all material respects with all applicable Environmental
Laws; (ii) the Borrower and its Subsidiaries have obtained all governmental
approvals required for their





-52-



 

operations and each of the Properties by any applicable Environmental Law;
(iii) the Borrower and its Subsidiaries have not, and the Borrower has no
knowledge of any other Person who has, caused any Release, threatened Release or
disposal of any Hazardous Material at, on, about, or off any of the Properties
in any material quantity and, to the knowledge of the Borrower, none of the
Properties are adversely affected by any Release, threatened Release or disposal
of a Hazardous Material originating or emanating from any other property;
(iv) none of the Properties, to the Borrower’s knowledge, contain or have
contained any:  (1) underground storage tank, (2) material amounts of asbestos
containing building material, (3) landfills or dumps, (4) hazardous waste
management facility as defined pursuant to RCRA or any comparable state law, or
(5) site on or nominated for the National Priority List promulgated pursuant to
CERCLA or any state remedial priority list promulgated or published pursuant to
any comparable state law; (v) the Borrower and its Subsidiaries have not used a
material quantity of any Hazardous Material and have conducted no Hazardous
Material Activity at any of the Properties; (vi) other than in compliance with
applicable law in all material respects the Borrower and its Subsidiaries have
no material liability for response or corrective action, natural resource damage
or other harm pursuant to CERCLA, RCRA or any comparable state law; (vii) the
Borrower and its Subsidiaries are not subject to, have no notice or knowledge of
and are not required to give any notice of any Environmental Claim involving the
Borrower or any Subsidiary or any of the Properties, and there are no conditions
or occurrences at any of the Properties which could reasonably be anticipated to
form the basis for an Environmental Claim against the Borrower or any Subsidiary
or such Properties; (viii) none of the Properties are subject to any, and the
Borrower has no knowledge of any imminent restriction on the ownership,
occupancy, use or transferability of the Properties in connection with any
(1) Environmental Law or (2) Release, threatened Release or disposal of a
Hazardous Material, which would affect the lawful use of any such Property as
currently used; and (ix) there are no conditions or circumstances at any of the
Properties which pose an unreasonable risk to the environment or the health or
safety of Persons.  Promptly after the reasonable request of the Administrative
Agent, the Borrower shall deliver to the Administrative Agent a Phase I
Environmental Report in form and substance acceptable to the Administrative
Agent from an environmental firm acceptable to the Administrative Agent with
respect to any (y) Eligible Property specified by the Administrative Agent that
has an environmental issue that would materially affect the value or use of such
Eligible Property and (z) Property that is not an Eligible Property if the
environmental issues associated with such Property could reasonably be expected
to have a Material Adverse Effect and, if such Phase I Environmental Report
indicates any environmental issues, a Phase II Environmental Report; provided
that the Administrative Agent shall be entitled to make only one (1) such
request per property during the initial term of this Agreement unless an Event
of Default has occurred and is continuing.

(c)     The Borrower and each of its Subsidiaries is in material compliance with
all Anti-Corruption Laws.  The Borrower and each of its Subsidiaries has
implemented and maintains in effect policies and procedures designed to ensure
compliance by such Person, its Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws.  Neither Borrower nor
any Subsidiary has made a payment, offering, or promise to pay, or authorized
the payment of, money or anything of value (a) in order to assist in obtaining
or retaining business for or with, or directing business to, any foreign
official, foreign political party, party official or candidate for foreign
political office, (b) to a foreign official, foreign





-53-



 

political party or party official or any candidate for foreign political office,
and (c) with the intent to induce the recipient to misuse his or her official
position to direct business wrongfully to such Borrower or such Subsidiary or to
any other Person, in violation of any Anti-Corruption Laws.

Section 6.18.      OFAC "Section 6.18.    OFAC" \l 2 .  (a) The Borrower is in
compliance, in all material respects, with the requirements of all OFAC
Sanctions Programs applicable to it, (b) each Subsidiary of the Borrower is in
compliance, in all material respects, with the requirements of all OFAC
Sanctions Programs applicable to such Subsidiary, (c) the Borrower has provided
to the Administrative Agent, the L/C Issuer, and the Lenders all information
regarding the Borrower and its Affiliates and Subsidiaries necessary for the
Administrative Agent, the L/C Issuer, and the Lenders to comply with all
applicable OFAC Sanctions Programs, and (d) neither the Borrower nor any of its
Affiliates or Subsidiaries nor, to the knowledge of Borrower, any officer,
director or Affiliate of any such Person or any of its Subsidiaries, is a
person, that is, or is owned or controlled by Persons that are (i) the target of
any OFAC Sanctions Programs or (ii) located, organized or resident in a country
or territory that is, or whose government is, the subject of any OFAC Sanctions
Programs.

Section 6.19.      Other Agreements "Section 6.19.         Other Agreements" \l
2 .  Neither the Borrower nor any Subsidiary is in default under the terms of
any covenant, indenture or agreement of or affecting such Person or any of its
Property, which default could reasonably be expected to have a Material Adverse
Effect.  Neither the Borrower nor any Subsidiary shall enter into an amendment
or modification of any contract or agreement which could, in the Responsible
Officer’s business judgment, reasonably be expected to have a Material Adverse
Effect.

Section 6.20.      Solvency "Section 6.20. Solvency" \l 2 .  The Borrower and
its Subsidiaries are solvent, able to pay their debts as they become due, and
have sufficient capital to carry on their business and all businesses in which
they are about to engage.

Section 6.21.      No Default "Section 6.21.        No Default" \l 2 .  No
Default or Event of Default has occurred and is continuing.

Section 6.22.      No Broker Fees. No broker’s or finder’s fee or commission
will be payable with respect hereto or any of the transactions contemplated
thereby with respect to any broker or finder claim for which the Borrower is
responsible; and the Borrower hereby agrees to indemnify the Administrative
Agent and the Lenders against, and agrees that it will hold the Administrative
Agent and the Lenders harmless from, any such claim, demand, or liability for
any such broker’s or finder’s fees alleged to have been incurred by the Borrower
in connection herewith or therewith and any expenses (including reasonable
attorneys’ fees) arising in connection with any such claim, demand, or
liability.

Section 6.23.      Condition of Property; Casualties; Condemnation.  Except as
set forth in Schedule 6.23, each Property owned by the Borrower and each
Subsidiary, in all material respects (a) is in good repair, working order and
condition, normal wear and tear excepted, (b) is free of material structural
defects, (c) is not subject to material deferred maintenance, (d) has and will
have all building systems contained therein in good repair, working order and
condition, normal wear and tear excepted and (e) is not located in a flood plain
or flood hazard area, or if





-54-



 

located in a flood plain or flood hazard area is covered by full replacement
cost flood insurance.  None of the Properties owned by the Borrower or any
Subsidiary is currently materially and adversely affected as a result of any
fire, explosion, earthquake, flood, drought, windstorm, accident, strike or
other labor disturbance, embargo, requisition or taking of property or
cancellation of contracts, permits or concessions by a Governmental Authority,
riot, activities of armed forces or acts of God or of any public enemy which is
not in the process of being repaired.  No condemnation or other like proceedings
that has had, or could reasonably be expected to result in, a Material Adverse
Effect, are pending and served nor threatened against any Property owned by it
in any manner whatsoever.  No casualty has occurred to any such Property that
could reasonably be expected to have a Material Adverse Effect.  Promptly after
the reasonable request of the Administrative Agent, the Borrower shall deliver a
current property condition report in form and substance acceptable to
Administrative Agent from an independent engineering or architectural firm
acceptable to Administrative Agent with respect to any (i) Eligible Property
specified by Administrative Agent that has a material maintenance or structural
issue that would materially affect the value or use of such Eligible Property
and (ii) Property that is not an Eligible Property that has a material
maintenance or structural issue associated with such Property that could
reasonably be expected to have a Material Adverse Effect; provided that the
Administrative Agent shall be entitled to make only one (1) such request during
the initial term of this Agreement unless an Event of Default has occurred and
is continuing.

Section 6.24.      Legal Requirements and Zoning.  To Borrower’s knowledge, the
use and operation of each Property owned by the Borrower and its Subsidiaries
constitutes a legal use (including legally nonconforming use) under applicable
zoning regulations (as the same may be modified by special use permits or the
granting of variances) and complies in all material respects with all Legal
Requirements, and does not violate in any material respect any approvals,
restrictions of record or any material agreement affecting any such Property (or
any portion thereof).

Section 6.25.      No Defaults; Landlord is in Compliance with
Leases.  Schedule 6.25 hereto identifies each Significant Lease in existence on
the date hereof, the Property which is demised pursuant to each Significant
Lease and the name of each landlord and lessee under each Significant
Lease.  Except as disclosed to the Administrative Agent in writing in accordance
with Section 8.5(l) hereof, none of the tenants under Significant Leases on
Properties owned by the Borrower, Material Subsidiaries or any other Subsidiary
of the Borrower are in default for a period in excess of sixty (60) days on the
monthly contractual rent payments.

Section 6.26.      EEA Financial Institution.  Neither Borrower nor any
Subsidiary is an EEA Financial Institution.

Section 6.27.      REIT Status.  Parent (a) will elect to be taxed as a REIT
beginning with its taxable year ending December 31, 2019 upon the filing of its
federal income tax return for such year and will continue to operate in a manner
so as to qualify as a REIT, and (b) will not revoke its election to be taxed as
a REIT.





-55-



 

SECTION 7.        CONDITIONS PRECEDENT "SECTION 7.       CONDITIONS PRECEDENT"
\L 1 .

Section 7.1.      All Credit Events "Section 7.1. All Credit Events" \l 2 .  At
the time of each Credit Event hereunder:

(a)       each of the representations and warranties set forth herein and in the
other Loan Documents shall be and remain true and correct in all material
respects (except in the case of a representation or warranty qualified by
materiality in which case such representation or warranty shall be true and
correct in all respects) as of said time, except to the extent the same
expressly relate to an earlier date (in which case, the same shall be true and
correct in all material respects (except in the case of a representation or
warranty qualified by materiality in which case such representation or warranty
shall be true and correct in all respects) as of such earlier date);

(b)     no Default or Event of Default shall have occurred and be continuing or
would occur as a result of such Credit Event and, after giving effect to such
Credit Event, the Revolving Credit Availability as then determined and computed
shall be no less than $0;

(c)       in the case of a Borrowing the Administrative Agent shall have
received the notice required by Section 1.6 hereof, in the case of the issuance
of any Letter of Credit, the L/C Issuer shall have received a duly completed
Application for such Letter of Credit together with any fees called for by
Section 2.1(b) hereof, and, in the case of an extension or increase in the
amount of a Letter of Credit, a written request therefor in a form acceptable to
the L/C Issuer together with fees called for by Section 2.1(b) hereof;

(d)      such Credit Event shall not violate any order, judgment or decree of
any court or other authority or any provision of law or regulation applicable to
the Administrative Agent, the L/C Issuer or any Lender (including, without
limitation, Regulation U of the Board of Governors of the Federal Reserve
System) as then in effect; and

(e)       no Change of Control shall have occurred as a result of (i) the
termination set forth in clause (c) of the definition “Change of Control” and
(ii) the Borrower’s failure to cure such Change of Control by appointing a
replacement chief executive officer of the Parent reasonably acceptable to the
Administrative Agent within four (4) months.

Each request for a Borrowing hereunder and each request for the issuance of,
increase in the amount of, or extension of the expiration date of, a Letter of
Credit shall be deemed to be a representation and warranty by the Borrower on
the date on such Credit Event as to the facts specified in subsections (a)
through (c), inclusive, of this Section 7.1; provided, however, that the Lenders
may continue to make advances under the Revolving Credit, in the sole discretion
of the Lenders with Revolving Credit Commitments, notwithstanding the failure of
the Borrower to satisfy one or more of the conditions set forth above and any
such advances so made shall not be





-56-



 

deemed a waiver of any Default or Event of Default or other condition set forth
above that may then exist.

Section 7.2.      Initial Credit Event. "Section 7.2.         Initial Credit
Event" \l 2   Before or concurrently with the initial Credit Event:

(a)       the Administrative Agent shall have received this Agreement duly
executed by the Borrower, Parent and the Material Subsidiaries, as Guarantors,
and the Lenders.

(b)      if requested by any Lender, the Administrative Agent shall have
received for such Lender such Lender’s duly executed Note of the Borrower dated
the date hereof and otherwise in compliance with the provisions of Section 1.10
hereof;

(c)       the Administrative Agent shall have received copies of the Borrower’s,
Parent’s and each Material Subsidiary’s articles of incorporation and bylaws (or
comparable organizational documents) and any amendments thereto, certified in
each instance by its Secretary or Assistant Secretary;

(d)      the Administrative Agent shall have received copies of resolutions of
the Borrower’s, Parent’s and each Material Subsidiary’s board of directors (or
similar governing body) authorizing the execution, delivery and performance of
this Agreement and the other Loan Documents to which it is a party and the
consummation of the transactions contemplated hereby and thereby, together with
specimen signatures of the persons authorized to execute such documents on the
Borrower’s, Parent’s and each Material Subsidiary’s behalf, all certified in
each instance by its Secretary or Assistant Secretary or other Authorized
Representative;

(e)       the Administrative Agent shall have received copies of the
certificates of good standing for the Borrower, Parent and each Material
Subsidiary (dated no earlier than forty‑five (45) days prior to the date hereof)
from the office of the secretary of the state of its incorporation or
organization and of each state in which it is required to the qualified to do
business as a foreign corporation or organization under Sections 6.1 or 6.2;

(f)      the Administrative Agent shall have received a list of the Borrower’s
Authorized Representatives;

(g)      the Administrative Agent shall have received the initial fees called
for by Section 2.1 hereof;

(h)      the capital and organizational structure of the Borrower and its
Subsidiaries shall be reasonably satisfactory to the Administrative Agent;

(i)      the Administrative Agent shall have received a Closing Date Borrowing
Base Certificate;





-57-



 

(j)      the Administrative Agent shall have received financing statement, tax,
and judgment lien search results against each Eligible Property of the Borrower
and each Material Subsidiary evidencing the absence of Liens on its Property
except as Permitted Liens or as otherwise permitted by Section 8.8 hereof;

(k)      the Administrative Agent shall have received a written opinion of
counsel to the Borrower, Parent and each Material Subsidiary, in form and
substance reasonably satisfactory to the Administrative Agent;

(l)      the Administrative Agent shall have received a fully executed Internal
Revenue Service Form W-9 for the Borrower; and the Administrative Agent and the
Borrower shall have received the Internal Revenue Service Forms and any
applicable attachments required by Section 12.1(b);

(m)      the Administrative Agent shall have received such other agreements,
instruments, documents, certificates, and opinions as the Administrative Agent
may reasonably request;

(n)      the Administrative Agent and any Lender shall have received any
information or materials reasonably required by the Administrative Agent or such
Lender in order to assist the Administrative Agent or such Lender in maintaining
compliance with (i) the Patriot Act and (ii) any applicable “know your customer”
or similar rules and regulations;

(o)      the Administrative Agent shall have received pay-off and lien release
letters (except with respect to any Permitted Liens) from secured creditors of
the Borrower and each Subsidiary setting forth, among other things, the total
amount of indebtedness outstanding and owing to them (or outstanding letters of
credit issued for the account of the Borrower or any Subsidiary) and containing
an undertaking to cause to be delivered to the Administrative Agent UCC
termination statements and any other lien release instruments necessary to
release their Liens on the assets of the Borrower and each Subsidiary, which
pay-off and lien release letters shall be in form and substance reasonably
acceptable to the Administrative Agent;

(p)      the secured creditors of the Borrower and each Subsidiary shall have
deposited in escrow UCC termination statements and other lien release
instruments necessary to release their Liens (other than Permitted Liens) on the
assets of the Borrower and each Subsidiary;

(q)      at least five days prior to the Closing Date, if the Borrower qualifies
as a “legal entity customer” under the Beneficial Ownership Regulation, the
Borrower shall deliver a Beneficial Ownership Certification in relation to it;
and

(r)      the Alpine IPO shall have occurred.





-58-



 

Section 7.3.      Eligible Property Additions and Deletions to the Borrowing
Base.  As of the Closing Date, the Borrower represents and warrants to the
Lenders and the Administrative Agent that the Initial Properties qualify as
Eligible Properties and that the information provided on Schedule 1.1 is true
and correct in all material respects.

Upon not less than 10 Business Days prior written notice from the Borrower to
the Administrative Agent, the Borrower can designate that a Property be added
(subject to the other requirements for a Property qualifying as an Eligible
Property) or deleted as an Eligible Property included in calculating the
Borrowing Base.  Such notice shall be accompanied by a Borrowing Base
Certificate setting forth the components of the Borrowing Base as of the
addition or deletion of the designated Property as an Eligible Property, and
with respect to a deletion, Borrower’s certification in such detail as
reasonably required by the Administrative Agent that no Default or Event of
Default exists under this Agreement and such deletion shall not (A) cause the
Eligible Properties to violate the Borrowing Base Requirements, (B) cause a
Default, or (C) cause or result in the Borrower failing to comply with any of
the financial covenants contained in Section 8.20 hereof.  Each addition shall
be an Eligible Property in a minimum amount equal to $500,000 Borrowing Base
Value or $500,000 Debt Service Coverage Amount, or shall be comprised of more
than one qualifying Eligible Properties that in the aggregate have a minimum
amount equal to $1,000,000 Borrowing Base Value or $1,000,000 Debt Service
Coverage Amount, and all such additions shall be subject to reasonable approval
by the Administrative Agent.

If no Default exists at the time of any deletion of a Property from qualifying
as an Eligible Property included in calculating the Borrowing Base, any Material
Subsidiary which owned such Property, but that does not otherwise own any other
Eligible Property, shall be released from its obligations under its Guaranty.

SECTION 8.        COVENANTS "SECTION 8.        COVENANTS" \L 1 .

The Borrower agrees that, so long as any credit is available to or in use by the
Borrower hereunder, except to the extent compliance in any case or cases is
cured or waived in writing pursuant to the terms of Section 12.13 hereof:

Section 8.1.      Maintenance of Existence "Section 8.1.        Maintenance of
Existence" \l 2 .  (i) The Borrower shall, and shall cause each Guarantor to,
preserve and maintain its existence, except as otherwise provided in
Section 8.10(c) hereof and where failure to preserve and maintain its existence
could not reasonably be expected to have a Material Adverse Effect.  The
Borrower shall, and shall cause each Guarantor to, preserve and keep in force
and effect all licenses, permits, franchises, approvals, patents, trademarks,
trade names, trade styles, copyrights, and other proprietary rights necessary to
the proper conduct of its business except where such failure to preserve and
keep in force and effect could not reasonably be expected to have a Material
Adverse Effect.

(ii)      (a) At least one class of common stock of Parent shall at all times be
duly listed on the New York Stock Exchange, the NYSE American or The NASDAQ
Stock Market and (b) the Parent shall timely file all reports required to be
filed by it with the New York Stock Exchange,





-59-



 

the NYSE American or The NASDAQ Stock Market, as applicable, and the Securities
and Exchange Commission, unless such failure to timely file could not reasonably
be expected to have a Material Adverse Effect.

Section 8.2.      Maintenance of Properties, Agreements
"Section 8.2. Maintenance of Properties, Agreements" \l 2 .  The Borrower and
each Guarantor shall cause each of its tenants to maintain, preserve, and keep
all of the Borrower’s and each Guarantor’s Property in working condition and
order (ordinary wear and tear excepted) in all material respects, and Borrower
and each Guarantor shall from time to time make all needful and proper repairs,
renewals, replacements, additions, and betterments to its Property so that it
shall at all times be fully preserved and maintained in all material
respects.  The Borrower shall, and shall cause each Subsidiary to, keep in full
force and effect all material contracts and agreements (except any terminations
in accordance with the terms therein or approved by the board of directors of
Parent in its business judgment or due to any breach by the other party thereto)
and shall not modify or amend any material contract or agreement that would
cause a Material Adverse Effect.

Section 8.3.      Taxes and Assessments "Section 8.3.   Taxes and Assessments"
\l 2 .  The Borrower and each Guarantor shall, or shall cause its tenants to,
duly pay and discharge all taxes, rates, assessments, fees, and governmental
charges upon or against it or its Property, in each case before the same become
delinquent and before penalties accrue thereon, unless and to the extent that
the same are being contested in good faith and by appropriate proceedings which
prevent enforcement of the matter under contest and adequate reserves are
provided therefor.

Section 8.4.      Insurance "Section 8.4. Insurance" \l 2 .  Except where the
Tenant of a Property shall maintain insurance pursuant to the terms of its
Lease, the Borrower shall insure and keep insured, and shall cause each
Subsidiary to insure and keep insured, with good and responsible insurance
companies all insurable Property owned by it which is of a character usually
insured by Persons similarly situated and operating like Properties against loss
or damage from such hazards and risks, and in such amounts, as are insured by
Persons similarly situated and operating like Properties; and the Borrower shall
insure, and shall cause each Subsidiary to insure, such other hazards and risks
(including, without limitation, business interruption, employers’ and public
liability risks) with good and responsible insurance companies as and to the
extent usually insured by Persons similarly situated and conducting similar
businesses.  The Borrower shall, upon the reasonable request of the
Administrative Agent, furnish to the Administrative Agent and the Lenders a
certificate setting forth in summary form the nature and extent of the insurance
maintained pursuant to this Section 8.4.





-60-



 

Section 8.5.      Financial Reports "Section 8.5.           Financial Reports"
\l 2 .  The Borrower shall, and shall cause Parent and each Subsidiary to,
maintain a standard system of accounting in accordance with GAAP and shall
furnish to the Administrative Agent, each Lender, the L/C Issuer and each of
their duly authorized representatives such information respecting the business
and financial condition of the Borrower and each Subsidiary as the
Administrative Agent or such Lender may reasonably request; and without any
request, shall furnish to the Administrative Agent for distribution to the
Lenders, and L/C Issuer:

(a)       as soon as available, and in any event no later than ninety (90) days
after the last day each fiscal year of Parent, a copy of the consolidated and
consolidating balance sheet of Parent and its Subsidiaries as of the last day of
the fiscal year then ended and the consolidated and consolidating statements of
income, retained earnings, and cash flows of Parent and its Subsidiaries for the
fiscal year then ended, and accompanying notes thereto, each in reasonable
detail showing in comparative form the figures for the previous fiscal year,
accompanied by an unqualified opinion of independent public accountants of
recognized national standing, selected by Parent and reasonably satisfactory to
the Administrative Agent, to the effect that the consolidated financial
statements have been prepared in accordance with GAAP and present fairly in
accordance with GAAP the consolidated financial condition of Parent and its
Subsidiaries as of the close of such fiscal year and the results of their
operations and cash flows for the fiscal year then ended and that an examination
of such accounts in connection with such financial statements has been made in
accordance with generally accepted auditing standards and, accordingly, such
examination included such tests of the accounting records and such other
auditing procedures as were considered necessary in the circumstances;

(b)      within the period provided in subsection (a) above, the written
statement of the accountants who certified the audit report thereby required
that in the course of their audit they have obtained no knowledge of any Default
or Event of Default, or, if such accountants have obtained knowledge of any such
Default or Event of Default, they shall disclose in such statement the nature
and period of the existence thereof;

(c)       as soon as available, and in any event no later than forty-five
(45) days after the last day of each fiscal quarter of each fiscal year of
Parent, a copy of the consolidated and consolidating balance sheet of Parent and
its Subsidiaries as of the last day of such fiscal quarter and the consolidated
and consolidating statements of income, retained earnings, and cash flows of
Parent and its Subsidiaries for the fiscal quarter and for the fiscal
year‑to‑date period then ended, each in reasonable detail showing in comparative
form the figures for the corresponding date and period in the previous fiscal
year, prepared by Parent in accordance with GAAP (subject to the absence of
footnote disclosures and year‑end audit adjustments) and certified to by its
chief financial officer or another officer of Parent reasonably acceptable to
the Administrative Agent;

(d)      as soon as available, and in any event within forty-five (45) days
after the last day of each Fiscal Quarter (or ninety (90) days after the last
day of each Fiscal Year) a Borrowing Base Certificate showing the computation of
the Borrowing Base in





-61-



 

reasonable detail as of the close of business on the last day of such fiscal
quarter, prepared by Parent and certified to by its chief financial officer or
another officer of Parent acceptable to the Administrative Agent;

(e)       with each of the financial statements delivered pursuant to
subsections (a) and (b) above, a Compliance Certificate (“Compliance
Certificate”) in the form attached hereto as Exhibit E signed by the chief
financial officer of Parent or another officer of Parent reasonably acceptable
to the Administrative Agent to the effect that to the best of such officer’s
knowledge and belief no Default or Event of Default has occurred during the
period covered by such statements or, if any such Default or Event of Default
has occurred during such period, setting forth a description of such Default or
Event of Default and specifying the action, if any, taken by the Borrower or any
Subsidiary to remedy the same.  Such certificate shall also set forth the
calculations supporting such statements in respect of Section 8.20 hereof;

(f)      promptly after receipt thereof, any additional written reports,
management letters or other detailed information contained in writing concerning
significant aspects of Parent’s or any Subsidiary’s operations and financial
affairs given to it by its independent public accountants;

(g)      promptly after the sending or filing thereof, copies of each financial
statement, report, notice or proxy statement sent by Parent or any Subsidiary to
its stockholders or other equity holders, and upon written request from the
Administrative Agent, copies of each regular, periodic or special report,
registration statement or prospectus (including all Form 10‑K, Form 10‑Q and
Form 8‑K reports) filed by Parent or any Subsidiary with any securities exchange
or the Securities and Exchange Commission or any successor agency;

(h)      promptly after receipt thereof, a copy of each audit made by any
regulatory agency of the books and records of Parent or any Subsidiary or of
notice of any material noncompliance with any applicable law, regulation or
guideline relating to Parent or any Subsidiary, or their respective businesses;

(i)      as soon as available, and in any event within thirty (30) days after
the end of each fiscal year of Parent, a copy of Parent’s budget for the
following year including consolidated projections of revenues, expenses and
balance sheet on a quarter‑by‑quarter basis, with such projections in reasonable
detail prepared by Parent and in form satisfactory to the Administrative Agent
(which shall include a summary of all significant assumptions made in preparing
such budget);

(j)      notice of any Change of Control;

(k)      promptly after knowledge thereof shall have come to the attention of
any Responsible Officer of Parent, written notice of (i) any threatened (in
writing) or pending litigation or governmental or arbitration proceeding or
labor controversy against Parent or any Subsidiary or any of their Property
which could reasonably be expected to have a





-62-



 

Material Adverse Effect, (ii) the occurrence of any matter which could
reasonably be expected to have a Material Adverse Effect, (iii) the occurrence
of any Default or Event of Default hereunder or (iv) any change in the
information provided in the Beneficial Ownership Certification that would result
in a change to the list of beneficial owners identified in of such
certification;

(l)      within forty-five (45) days of the end of each of the first three
(3) fiscal quarters and within 90 days after the close of the last fiscal
quarter of the year (i) a list of all newly formed or acquired Subsidiaries
during such quarter (such list shall contain the information relative to such
new Subsidiaries as set forth in Schedule 6.2 hereto); (ii) a list of newly
executed Significant Leases during such quarter (upon receipt of which
Schedule 6.25 shall be deemed amended to include references to such Significant
Lease); (iii) a copy of any notice of a material default or any other material
notice (including without limitation property condition reviews) received by the
Borrower or any Guarantor from any ground lessor under a Significant Lease
during such quarter and (iv) a schedule showing for such quarter (A) any
Significant Lease that was or is continuing to be in default with respect to
monthly contractual rent payments in excess of 60 days;

(m)      promptly after knowledge thereof shall have come to the attention of
any Responsible Officer of Parent, written notice to each Lender if amounts
payable under a Lease of any Eligible Property or portion thereof included in
the Borrowing Base Value is more than sixty (60) days past due; and

(n)      promptly after the request of any Lender, any other information or
report reasonably requested by a Lender.

provided, however, to the extent such items set forth above are filed with the
Securities and Exchange Commission or otherwise are publicly available, the
Borrower shall be deemed to have satisfied this covenant once it provides notice
to the Administrative Agent of such availability.

Section 8.6.      Inspection "Section 8.6. Inspection" \l 2 .  The Borrower
shall, and shall cause Parent and each Subsidiary to, permit the Administrative
Agent, each Lender, the L/C Issuer and each of their duly authorized
representatives and agents during normal business hours to visit and inspect any
of its Property, corporate books, and financial records, to examine and make
copies of its books of accounts and other financial records (which shall be
subject to the confidentiality requirements of Section 12.25 hereof), and to
discuss its affairs, finances, and accounts with, and to be advised as to the
same by, its officers, employees (in the presence of a Responsible Officer) and
independent public accountants (and by this provision Parent hereby authorizes
such accountants with Parent present to discuss with the Administrative Agent,
such Lenders, and L/C Issuer the finances and affairs of the Parent and its
Subsidiaries) at such reasonable times and intervals as the Administrative Agent
or any such Lender or L/C Issuer may designate and, so long as no Default or
Event of Default exists, with reasonable prior notice to Parent.  The
Administrative Agent, Lenders and L/C Issuer shall use reasonable efforts to





-63-



 

coordinate inspections undertaken in accordance with this Section 8.6 to reduce
the administrative burden of such inspections on the Parent and their
Subsidiaries.

Section 8.7.      Liens "Section 8.7.       Liens" \l 2 .  The Borrower shall
not, nor shall it permit any Subsidiary to, create, incur or permit to exist any
Lien of any kind on any Property owned by any such Person; provided, however,
that the foregoing shall not apply to nor operate to prevent any Permitted
Liens.

Section 8.8.      Investments, Acquisitions, Loans and Advances
"Section 8.8. Investments, Acquisitions, Loans and Advances" \l 2 .  The
Borrower shall not, nor shall it permit any Subsidiary to (i) directly or
indirectly, make, retain or have outstanding any investments (whether through
the purchase of stock or obligations or otherwise) in any Person, real property
or improvements on real property, or any loans, advances, lines of credit,
mortgage loans or other financings (including pursuant to sale/leaseback
transactions) to any other Person, or (ii) acquire any real property,
improvements on real property or all or any substantial part of the assets or
business of any other Person or division thereof; provided, however, that the
foregoing shall not apply to nor operate to prevent, with respect to the
Borrower or any Subsidiary, any of the following:

(a)       investments in direct obligations of the United States of America or
of any agency or instrumentality thereof whose obligations constitute full faith
and credit obligations of the United States of America, provided that any such
obligations shall mature within one (1) year of the date of issuance thereof;

(b)      investments in commercial paper with a Rating of at least P‑1 by
Moody’s and at least A‑1 by S&P maturing within one (1) year of the date of
issuance thereof;

(c)       interest bearing assets or investments in certificates of deposit
issued by any Lender or by any United States commercial bank having capital and
surplus of not less than $100,000,000 which have a maturity of one (1) year or
less;

(d)      investments in repurchase obligations with a term of not more than
seven (7) days for underlying securities of the types described in
subsection (a) above entered into with any bank meeting the qualifications
specified in subsection (c) above, provided all such agreements require physical
delivery of the securities securing such repurchase agreement, except those
delivered through the Federal Reserve Book Entry System;

(e)       investments in money market funds that invest solely, and which are
restricted by their respective charters to invest solely, in investments of the
type described in the immediately preceding subsections (a), (b), (c), and (d)
above;

(f)      the Borrower’s investments from time to time in its Subsidiaries, and
investments made from time to time by a Subsidiary in one or more of its
Subsidiaries;

(g)      intercompany advances made from time to time among the Borrower and its
Subsidiaries in the ordinary course of business to finance working capital
needs;





-64-



 

(h)      investments from time to time in individual Properties, including
Eligible Properties, or in entities which own such individual Properties,
including Eligible Properties, provided that such investment does not cause a
breach of the financial covenants set forth in Section 8.20 hereof;

(i)      cash investments in joint ventures in an amount not to exceed in the
aggregate at any one time outstanding 10% of the Total Asset Value of Parent and
its Subsidiaries at such time;

(j)      investments in Assets Under Development in an amount not to exceed in
the aggregate at any one time outstanding 10% of the Total Asset Value of Parent
and its Subsidiaries at such time; and

(k)      repurchases (including tender offers (e.g. Dutch or modified Dutch
tender offers)) of Parent’s stock if at the time of such repurchases, the
aggregate purchase price of all stock repurchases during the immediately
preceding Rolling Period does not exceed 10% of the Total Asset Value of Parent
and its Subsidiaries at such time.

Investments of the type described in clauses (i), (j) and (k) immediately
preceding shall at no time exceed in the aggregate at any one time outstanding
30% of the Total Asset Value of Parent and its Subsidiaries at such time.  In
determining the amount of investments, acquisitions, loans, and advances
permitted under this Section, investments and acquisitions shall always be taken
at the book value (as defined in GAAP) thereof, and loans and advances shall be
taken at the principal amount thereof then remaining unpaid.

Section 8.9.      Mergers, Consolidations and Sales
"Section 8.9.         Mergers, Consolidations and Sales" \l 2 .  Except with the
prior written consent of the Required Lenders (which shall not be unreasonably
withheld, conditioned or delayed), the Borrower shall not, nor shall it permit
Parent or any Subsidiary to, be a party to any merger or consolidation, or sell,
transfer, lease or otherwise dispose of all or substantially all of its
Property; provided, however, so long as the Borrower and Subsidiaries are in
compliance with all covenants and agreements in this Agreement and no Default or
Event of Default then exist, this Section shall not apply to nor operate to
prevent:

(a)       the sale, transfer, lease or other disposition of Property of the
Borrower and its Subsidiaries to one another in the ordinary course of its
business;

(b)      the merger of any Subsidiary with and into the Borrower or any other
Subsidiary, provided that, in the case of any merger involving the Borrower, the
Borrower is the corporation surviving the merger;

(c)       the sale, transfer or other disposition of any tangible personal
property that, in the reasonable business judgment of the Borrower or its
Subsidiary, has become obsolete or worn out, and which is disposed of in the
ordinary course of business; and





-65-



 

(d)      the sale, transfer, lease or other disposition of Property of the
Borrower or any Subsidiary (including any disposition of Property as part of a
sale and leaseback transaction) aggregating not more than all or substantially
all of the Total Asset Value of the Borrower on the last day of the prior Fiscal
Quarter, as applicable;

(e)       any merger if it results in the simultaneous payoff in immediately
available funds of the Obligations; and

(f)      any merger or consolidation, directly or indirectly, with any other
Person so long as (i) Parent, the Borrower and the Subsidiaries, as applicable,
shall be the survivor thereof; (ii) the Borrower shall have given the
Administrative Agent and the Lenders at least fifteen (15) Business Days’ prior
written notice of such consolidation or merger; (iii) immediately prior thereto,
and immediately thereafter and after giving effect thereto, no Default or Event
of Default has occurred or would result therefrom; and (iv) at the time the
Borrower gives notice pursuant to clause (ii) of this subsection, the Borrower
shall have delivered to the Administrative Agent for distribution to each of the
Lenders a Compliance Certificate, calculated on a pro forma basis based on
information then available to the Borrower, evidencing the continued compliance
by Parent, the Borrower and the Subsidiaries with the terms and conditions of
this Agreement and the other Loan Documents, including, without limitation, the
financial covenants contained in Section 8.20, after giving effect to such
consolidation or merger.

Section 8.10.    Maintenance of Subsidiaries "Section 8.10. Maintenance of
Subsidiaries" \l 2 .  The Borrower shall not assign, sell or transfer, nor shall
it permit any Material Subsidiary to issue, assign, sell or transfer, any shares
of capital stock or other equity interests of a Material Subsidiary; provided,
however, that the foregoing shall not operate to prevent (a) Liens on the
capital stock or other equity interests of Material Subsidiaries granted to the
Administrative Agent, (b) the issuance, sale and transfer to any person of any
shares of capital stock of a Material Subsidiary solely for the purpose of
qualifying, and to the extent legally necessary to qualify, such person as a
director of such Subsidiary, and (c) any transaction permitted by Section 8.9(b)
above.

Section 8.11.      ERISA "Section 8.11.    ERISA" \l 2 .  The Borrower shall,
and shall cause each Subsidiary to, promptly pay and discharge all obligations
and liabilities arising under ERISA in excess of $1,000,000 of a character which
if unpaid or unperformed could reasonably be expected to result in the
imposition of a Lien against any of its Property.  Upon the Borrower or a
Subsidiary obtaining knowledge of any of the following events, the Borrower
shall, and shall cause each Subsidiary to, promptly notify the Administrative
Agent and each Lender of:  (a) the occurrence of any reportable event (as
defined in Section 4043 of ERISA) with respect to a Plan (except for events for
which reporting is waived), (b) receipt of any notice from the PBGC of its
intention to seek termination of any Plan or appointment of a trustee therefor,
(c) its intention to terminate or withdraw from any Plan, and (d) the occurrence
of any event with respect to any Plan (other than normal operation of the Plan
or investments of Plan assets) which would result in the incurrence by the
Borrower or any Subsidiary of any material increase in liability, material
penalty, or any material increase in the contingent liability of the Borrower or
any Subsidiary with respect to any post‑retirement Welfare Plan benefit.





-66-



 

Section 8.12.      Compliance with Laws "Section 8.12.   Compliance with Laws"
\l 2 .  (a) The Borrower shall, and shall cause each Subsidiary to, comply in
all material respects with the requirements of all federal, state, and local
laws, rules, regulations, ordinances and orders applicable to or pertaining to
its Property or business operations, where any such non‑compliance, individually
or in the aggregate, could reasonably be expected to have a Material Adverse
Effect.

(b)     The Borrower shall and shall cause each Subsidiary to, at all times, do
the following to the extent the failure to do so, individually or in the
aggregate, could reasonably be expected to have a Material Adverse
Effect:  (i) comply in all material respects with, and maintain each of the
Properties in compliance in all material respects with, all applicable
Environmental Laws; (ii) use commercially reasonable efforts to require that
each tenant and subtenant, if any, of any of the Properties or any part thereof
comply in all material respects with all applicable Environmental Laws;
(iii) obtain and maintain in full force and effect all material governmental
approvals required by any applicable Environmental Law for operations at each of
the Properties; (iv) cure any material violation by it or at any of the
Properties of applicable Environmental Laws; (v) not allow the presence or
operation at any of the Properties of any (1) landfill or dump or (2) hazardous
waste management facility or solid waste disposal facility as defined pursuant
to RCRA or any comparable state law; (vi) not manufacture, use, generate,
transport, treat, store, release, dispose or handle any Hazardous Material at
any of the Properties except in the ordinary course of its business and in
compliance with law; (vii) within ten (10) Business Days notify the
Administrative Agent in writing of and provide any reasonably requested
documents upon receipt of written notice of any of the following in connection
with the Borrower or any Subsidiary or any of the Properties that could
reasonably be expected to have a Material Adverse Effect: (1) any material
liability for response or corrective action, natural resource damage or other
harm pursuant to CERCLA, RCRA or any comparable state law; (2) any material
Environmental Claim; (3) any material violation of an Environmental Law or
material Release, threatened Release or disposal of a Hazardous Material;
(4) any restriction on the ownership, occupancy, use or transferability arising
pursuant to any (x) Release, threatened Release or disposal of a Hazardous
Material or (y) Environmental Law; or (5) any environmental, natural resource,
health or safety condition, which could reasonably be expected to have a
Material Adverse Effect; (viii) conduct at its expense any investigation, study,
sampling, testing, abatement, cleanup, removal, remediation or other response
action necessary to remove, remediate, clean up or abate any material Release,
threatened Release or disposal of a Hazardous Material as required to be
performed by the Borrower or its Subsidiaries by any applicable Environmental
Law, (ix) abide by and observe any restrictions on the use of the Properties
imposed by any governmental authority as set forth in a deed or other instrument
affecting the Borrower’s or any Subsidiary’s interest therein; (x) promptly
provide or otherwise make available to the Administrative Agent any reasonably
requested environmental record concerning the Properties which the Borrower or
any Subsidiary possesses or can reasonably obtain; and (xi) perform, satisfy,
and implement any operation or maintenance actions required by any governmental
authority or Environmental Law, or included in any no further action letter or
covenant not to sue issued by any governmental authority under any Environmental
Law.

Section 8.13.      Compliance with OFAC Sanctions Programs and Anti-Corruption
Laws "Section 8.13. Compliance with OFAC Sanctions Programs and Anti-Corruption
Laws" \l 2 .





-67-



 

(a) The Borrower shall at all times comply in all material respects with the
requirements of all OFAC Sanctions Programs applicable to the Borrower and shall
cause each of its Subsidiaries to comply with the requirements of all OFAC
Sanctions Programs applicable to such Subsidiary.

(b)     The Borrower shall provide the Administrative Agent, the L/C Issuer, and
the Lenders any information regarding the Borrower, its Affiliates, and its
Subsidiaries necessary for the Administrative Agent, the L/C Issuer, and the
Lenders to comply with all applicable OFAC Sanctions Programs; subject however,
in the case of Affiliates, to the Borrower’s ability to provide information
applicable to them.

(c)     If a Responsible Officer of the Borrower obtains actual knowledge or
receives any written notice that the Borrower, any Subsidiary of Borrower, or
any officer, director or Affiliate of Borrower or any Subsidiary or that any
Person that owns or controls any such Person is the target of any OFAC Sanctions
Programs or is located, organized or resident in a country or territory that is,
or whose government is, the subject of any OFAC Sanctions Programs (such
occurrence, an “OFAC Event”), the Borrower shall promptly (i) give written
notice to the Administrative Agent, the L/C Issuer, and the Lenders of such OFAC
Event, and (ii) comply with all applicable laws with respect to such OFAC Event
(regardless of whether the target Person is located within the jurisdiction of
the United States of America), including the OFAC Sanctions Programs, and the
Borrower hereby authorizes and consents to the Administrative Agent, the L/C
Issuer, and the Lenders taking any and all steps the Administrative Agent, the
L/C Issuer, or the Lenders deem necessary, in their sole but reasonable
discretion, to avoid violation of all applicable laws with respect to any such
OFAC Event, including the requirements of the OFAC Sanctions Programs (including
the freezing and/or blocking of assets and reporting such action to OFAC).

(d)     Borrower will not, nor will it permit any Subsidiary to directly or, to
any such Person’s knowledge, indirectly, use the proceeds of the Loans, or lend,
contribute or otherwise make available such proceeds to any other Person, (i) to
fund any activities or business of or with any Person or in any country or
territory, that, at the time of such funding, is, or whose government is, the
subject of any OFAC Sanctions Programs, or (ii) in any other manner that would
result in a violation of OFAC Sanctions Programs or Anti‑Corruption Laws by any
Person (including any Person participating in the Loans, whether as underwriter,
lender, advisor, investor, or otherwise).

(e)     Borrower will not, nor will it permit any Subsidiary to, violate any
Anti‑Corruption Law in any material respect.

(f)      Borrower and each Subsidiary will maintain in effect policies and
procedures designed to ensure compliance by such Persons, their Subsidiaries,
and their respective directors, officers, employees, and agents with applicable
Anti-Corruption Laws.

Section 8.14.      Burdensome Contracts With Affiliates
"Section 8.14. Burdensome Contracts With Affiliates" \l 2 .   Except (a)
compensation, bonus and benefit arrangements with employees, officers and
directors approved by Parent’s board of directors or committee thereof, (b)
transactions permitted by Section 8.9 hereof, (c) transactions in the ordinary
course of





-68-



 

business of the Borrower, Parent or its Subsidiaries or (d) transactions
approved by the Parent’s board of directors and reasonably acceptable to the
Administrative Agent, the Borrower shall not, nor shall it permit Parent or any
Subsidiary to, enter into any contract, agreement or business arrangement with
any of its Affiliates on terms and conditions which are less favorable to the
Borrower, Parent or such Subsidiary than would be usual and customary in similar
contracts, agreements or business arrangements between Persons not affiliated
with each other.

Section 8.15.      No Changes in Fiscal Year "Section 8.15.       No Changes in
Fiscal Year" \l 2 .  The Fiscal Year of the Parent and its Subsidiaries ends on
December 31 of each year; and the Borrower shall not, nor shall it permit Parent
or any Subsidiary to, change its Fiscal Year from its present basis.

Section 8.16.      Formation of Subsidiaries "Section 8.16.       Formation of
Subsidiaries" \l 2 .  Promptly upon the formation or acquisition of any Material
Subsidiary, the Borrower shall provide the Administrative Agent and the Lenders
notice thereof and timely comply with the requirements of Sections 4.2 and 8.24
hereof.

Section 8.17.      Change in the Nature of Business
"Section 8.17.         Change in the Nature of Business" \l 2 .  The Borrower
shall not, nor shall it permit any Subsidiary to, engage in any business or
activity if as a result the general nature of the business of the Borrower or
any Subsidiary would be changed in any material respect from the general nature
of the business engaged in by it as of the Closing Date.

Section 8.18.      Use of Proceeds "Section 8.18. Use of Proceeds" \l 2 .  The
Borrower shall use the credit extended under this Agreement solely for the
purposes set forth in, or otherwise permitted by, Section 6.4 hereof.

Section 8.19.      No Restrictions "Section 8.19. No Restrictions" \l 2
.  Except as provided herein, the Borrower shall not, nor shall it permit any
Subsidiary to, directly or indirectly create or otherwise cause or suffer to
exist or become effective any consensual encumbrance or restriction of any kind
on the ability of the Borrower or any Subsidiary to:  (a) pay Dividends or make
any other distribution on any Subsidiary’s capital stock or other equity
interests owned by the Borrower or any other Subsidiary, (b) pay any
indebtedness owed to the Borrower or any other Subsidiary, (c) make loans or
advances to the Borrower or any other Subsidiary, (d) transfer any of its
Property to the Borrower or any other Subsidiary; provided however, that the
foregoing does not apply to any limitation on transfers of property that is
subject to a Permitted Lien or (e) guarantee the Obligations, Hedging Liability,
and Funds Transfer and Deposit Account Liability and/or grant Liens on its
assets to the Administrative Agent.

Section 8.20.      Financial Covenants.

(a)     Maximum Total Indebtedness to Total Asset Value Ratio.  As of the last
day of each Fiscal Quarter of the Borrower, the Borrower shall not permit the
ratio of Total Indebtedness to Total Asset Value to be greater than 0.60 to
1.00.





-69-



 

(b)     Maximum Secured Indebtedness to Total Asset Value Ratio.  As of the last
day of each Fiscal Quarter of the Borrower, the Borrower shall not permit the
ratio of Secured Indebtedness to Total Asset Value to be greater than 0.40 to
1.00.

(c)     Minimum Adjusted EBITDA to Fixed Charges Ratio.  As of the last day of
each Fiscal Quarter of the Borrower, the Borrower shall not permit the ratio of
Adjusted EBITDA for the applicable Rolling Period to Fixed Charges for such
Rolling Period to be less than 1.50 to 1.0.

(d)     Maximum Secured Recourse Indebtedness to Total Asset Value Ratio.  As of
the last day of each Fiscal Quarter of the Borrower, the Borrower and its
Subsidiaries shall not permit the ratio of Secured Recourse Indebtedness to
Total Asset Value to be greater than 0.05 to 1.0.

(e)     Maintenance of Net Worth.  The Borrower shall as of the last day of each
Fiscal Quarter maintain a Tangible Net Worth of not less than the sum of
(a) $124,309,726,  plus (b) 75% of the aggregate net proceeds received by Parent
or any of its Subsidiaries after the Closing Date in connection with any
offering of Stock or Stock Equivalents of the Borrower, Parent or the
Subsidiaries.

Section 8.21.      Borrowing Base Covenant.  The Borrower shall cause the
Eligible Properties in the Borrowing Base to at all times comply with the
Borrowing Base Requirements (other than with respect to Eligible Properties that
may exceed concentration limits but still be included in the Borrowing Base
Value in compliance with the definition of Borrowing Base Requirements) and
shall exclude from the calculation of Borrowing Base Value any portion of
Property NOI or book value of any Eligible Properties attributable to any
Eligible Properties that exceed the concentration limits set forth in the
Borrowing Base Requirements.

Section 8.22.       Electronic Delivery of Certain Information
"Section 8.22.       Electronic Delivery of Certain Information" \l 2 .  
(a) Documents, including financial reports to be delivered pursuant to Section
8.5 hereof, required to be delivered pursuant to this Agreement may be delivered
by electronic communication and delivery, including, the Internet, including the
website maintained by the Securities and Exchange Commission, e-mail or intranet
websites to which the Administrative Agent and each Lender have access
(including a commercial, third-party website or a website sponsored or hosted by
the Administrative Agent or the Borrower) provided that the foregoing shall not
apply to (i) notices to any Lender (or the L/C Issuer) pursuant to Section 1.
The Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic delivery pursuant
to procedures approved by it for all or particular notices or communications.
Documents or notices delivered electronically shall be deemed to have been
delivered on the date and time on which the Administrative Agent or the Borrower
posts such documents or the documents become available on a commercial website
and the Borrower notifies the Administrative Agent of said posting by causing an
e-mail notification to be sent to an e-mail address specified from time to time
by the Administrative Agent and provides a link thereto; provided if such notice
or other communication is not sent or posted during the normal business hours of
the recipient, said posting date and time shall be deemed to have commenced as
of 9:00 a.m. Chicago time on the opening of business on the next business day
for the recipient. Notwithstanding anything





-70-



 

contained herein, in every instance the Borrower shall be required to provide
paper copies of the certificates required by Sections 8.5(d) and 8.5(e) to the
Administrative Agent. Except for the certificates required by Sections 8.5(d)
and 8.5(e), the Administrative Agent shall have no obligation to request the
delivery of or to maintain paper copies of the documents delivered
electronically, and in any event shall have no responsibility to monitor
compliance by the Borrower with any such request for delivery.

(b)     Documents required to be delivered pursuant to Section 1 may be
delivered electronically to a website provided for such purpose by the
Administrative Agent pursuant to the procedures provided to the Borrower by the
Administrative Agent.

Section 8.23.          Evidence of Payment of Florida Intangibles
Tax.  "Section 8.23.    Evidence of Payment of Florida Intangibles Tax" \l 2
Within thirty (30) days after the Closing Date (or such longer time period
consented to in writing by the Administrative Agent, in its reasonable
discretion), the Borrower shall deliver evidence reasonably acceptable to the
Administrative Agent of Borrower’s payment in full of all documentary stamp tax
required to be paid by the State of Florida with respect to the Loans.

Section 8.24.          REIT Status. "Section 8.24.    REIT Status" \l 2  Parent
shall maintain its status as a REIT.

Section 8.25.      Restricted Payments.  The Borrower shall not, nor shall
Parent or any Subsidiary to, declare or make any Restricted Payment; provided
that:

(a)       (i) Parent may declare or make cash distributions to its equity
holders in an aggregate amount not to exceed the greater of (x) ninety-five
percent (95%) of Parent’s  Adjusted FFO for each Fiscal Quarter ending
thereafter, or (y) the amount necessary for Parent to be able to make
distributions required to maintain its status as a REIT and to avoid the
imposition of any federal or state income tax, and to avoid the imposition of
the excise tax described by Section 4981 of the Code, in each case on Parent;
provided further that, in either case, (A) during the continuance of an Event of
Default, Restricted Payments made pursuant to clause (a) shall not exceed the
amounts described in clause (y), and (B) following a Bankruptcy Event with
respect to the Borrower or the acceleration of the Obligations, Parent shall not
make any cash distributions;

(b)      the Borrower may make Restricted Payments ratably to the holders of its
Equity Interests to permit Parent to make the Restricted Payments permitted
under clause (a) above;

(c)       each Subsidiary may make Restricted Payments ratably to the holders of
its Equity Interests;

(d)      Parent, the Borrower or any Guarantor may declare and make dividend
payments or other distributions payable solely in the common equity interests or
other equity interests of such entity including (i) “cashless exercises” of
options granted under





-71-



 

any share option plan adopted by such entity, (ii) distributions of rights or
equity securities under any rights plan adopted by such entity and
(iii) distributions (or effect stock splits or reverse stock splits) with
respect to its equity interests payable solely in additional shares of its
equity interests;

(e)       Parent, the Borrower and each Guarantor may make cash payments in lieu
of the issuance of fractional shares representing insignificant interests in
connection with the exercise of warrants, options or other securities
convertible into or exchangeable for equity interests of Parent, the Borrower or
any Subsidiary;

(f)       so long as no Change of Control results therefrom, Parent, the
Borrower and each Subsidiary may make Restricted Payments in connection with the
implementation of or pursuant to any retirement, health, stock option and other
benefit plans, bonus plans, performance based incentive plans, and other similar
forms of compensation;

(g)      so long as no Change of Control results therefrom, the Borrower and
each Subsidiary that is a Guarantor may make dividends or distributions to allow
Parent to make payments in connection with share purchase programs, to the
extent not otherwise prohibited by the terms of this Agreement; and

(h)      Parent may exercise any redemption or conversion rights with respect to
its Equity Interests in accordance with the terms of the governing documents
setting out any such rights.

SECTION 9.        EVENTS OF DEFAULT AND REMEDIES.

Section 9.1.      Events of Default "Section 9.1. Events of Default" \l 2 .  Any
one or more of the following shall constitute an “Event of Default” hereunder:

(a)       default in the payment when due of all or any part of the principal of
any Loan (whether at the stated maturity thereof or at any other time provided
for in this Agreement, including a mandatory prepayment required by
Section 1.8(b)) or of any Reimbursement Obligation; or default for a period of
three (3) Business Days in the payment when due of any interest, fee or other
Obligation payable hereunder or under any other Loan Document;

(b)      default in the observance or performance of any covenant set forth in
Sections 8.1 (only with respect to the first sentence thereof), 8.5 (for a
period of five (5) days), 8.7, 8.8, 8.9, 8.10, 8.20, 8.21 (if not replaced with
another Eligible Property or Eligible Properties in accordance with Section 7.3
hereof within ten (10) Business Days after the period of notice required by
Section 7.3), 8.23 or 8.25 hereof;

(c)       default in the observance or performance of any other provision hereof
or of any other Loan Document which is not remedied within thirty (30) days
after the earlier of (i) the date on which such failure shall first become known
to any Responsible





-72-



 

Officer of the Borrower or (ii) written notice thereof is given to the Borrower
by the Administrative Agent; provided, however, if such a default is susceptible
of cure but cannot reasonably be cured within such thirty (30) day period and
provided further that the Borrower shall have commenced to cure such default
within such thirty (30) day period and thereafter diligently and expeditiously
proceeds to cure the same, such thirty (30) day period shall be extended for
such time as is reasonably necessary for the Borrower in the exercise of due
diligence to cure such default, provided such additional period shall not exceed
sixty (60) days;

(d)      any representation or warranty made herein or in any other Loan
Document or in any certificate furnished to the Administrative Agent or the
Lenders pursuant hereto or thereto or in connection with any transaction
contemplated hereby or thereby proves untrue in any material respect as of the
date of the issuance or making or deemed making thereof; provided, that such
breach of a representation or warranty shall not constitute an Event of Default
if within ten (10) days of the Borrower’s knowledge of such breach, the Borrower
takes such action as may be required to make such representation or warranty to
be true in all material respects as made and it did not have a Material Adverse
Effect;

(e)       any event occurs or condition exists (other than those described in
subsections (a) through (d) above) which is specified as an event of default
under any of the other Loan Documents (and the related grace period, if any,
shall have expired), or any of the Loan Documents shall for any reason not be or
shall cease to be in full force and effect or is declared to be null and void
except as expressly permitted by the terms hereof;

(f)      default and expiration of any cure periods related thereto shall occur
under (x) any Indebtedness for Borrowed Money issued, assumed or guaranteed by
the Borrower or any Subsidiary aggregating in excess of $10,000,000 or (y) any
recourse Indebtedness for Borrowed Money issued, assumed or guaranteed by the
Borrower or any Subsidiary aggregating in excess of $5,000,000, or a default and
expiration of any cure periods related thereto, shall occur under any indenture,
agreement or other instrument under which such Indebtedness for Borrowed Money
may be issued, and such default shall continue for a period of time sufficient
to permit the acceleration of the maturity of any such Indebtedness for Borrowed
Money (whether or not such maturity is in fact accelerated), or any such
Indebtedness for Borrowed Money shall not be paid when due (whether by demand,
lapse of time, acceleration or otherwise);

(g)      any judgment or judgments, writ or writs or warrant or warrants of
attachment, or any similar process or processes, shall be entered or filed
against the Borrower or any Subsidiary, or against any of its Property, in an
aggregate amount in excess of $5,000,000 (except to the extent fully covered by
insurance pursuant to which the insurer has accepted liability therefor in
writing), and which remains undischarged, unvacated, unbonded or unstayed for a
period of thirty (30) days;





-73-



 

(h)      the Borrower or any Subsidiary, or any member of its Controlled Group,
shall fail to pay when due an amount or amounts aggregating in excess of
$10,000,000 which it shall have become liable to pay to the PBGC or to a Plan
under Title IV of ERISA; or notice of intent to terminate a Plan or Plans having
aggregate Unfunded Vested Liabilities in excess of $5,000,000 (collectively, a
“Material Plan”) shall be filed under Title IV of ERISA by the Borrower or any
Subsidiary, or any other member of its Controlled Group, any plan administrator
or any combination of the foregoing; or the PBGC shall institute proceedings
under Title IV of ERISA to terminate or to cause a trustee to be appointed to
administer any Material Plan or a proceeding shall be instituted by a fiduciary
of any Material Plan against the Borrower or any Subsidiary, or any member of
its Controlled Group, to enforce Section 515 or 4219(c)(5) of ERISA and such
proceeding shall not have been dismissed within thirty (30) days thereafter; or
a condition shall exist by reason of which the PBGC would be entitled to obtain
a decree adjudicating that any Material Plan must be terminated;

(i)      any Change of Control shall occur;

(j)      the Borrower or any Material Subsidiary shall (i) have entered
involuntarily against it an order for relief under the United States Bankruptcy
Code, as amended, (ii) not pay, or admit in writing its inability to pay, its
debts generally as they become due, (iii) make an assignment for the benefit of
creditors, (iv) apply for, seek, consent to or acquiesce in, the appointment of
a receiver, custodian, trustee, examiner, liquidator or similar official for it
or any substantial part of its Property, (v) institute any proceeding seeking to
have entered against it an order for relief under the United States Bankruptcy
Code, as amended, to adjudicate it insolvent, or seeking dissolution, winding
up, liquidation, reorganization, arrangement, adjustment or composition of it or
its debts under any law relating to bankruptcy, insolvency or reorganization or
relief of debtors or fail to file an answer or other pleading denying the
material allegations of any such proceeding filed against it within sixty (60)
days, (vi) take any board of director or shareholder action (including the
convening of a meeting) in furtherance of any matter described in parts (i)
through (v) above, or (vii) fail to contest in good faith any appointment or
proceeding described in Section 9.1(k) hereof;

(k)      a custodian, receiver, trustee, examiner, liquidator or similar
official shall be appointed for the Borrower or any Subsidiary, or any
substantial part of any of its Property, or a proceeding described in
Section 9.1(j)(v) shall be instituted against the Borrower or any Subsidiary,
and such appointment continues undischarged or such proceeding continues
undismissed or unstayed for a period of sixty (60) days;

(l)      the Common Stock of Parent fails to be duly listed on the New York
Stock Exchange, the NYSE American or The NASDAQ Stock Market; or

(m)      any material provision of any Loan Document, at any time after its
execution and delivery and for any reason other than in accordance with the
terms hereof or thereof, or satisfaction in full or all the Obligations, is
revoked, terminated, cancelled or rescinded, without the prior written approval
of the Administrative Agent; or any





-74-



 

Borrower or any Guarantor commences any legal proceeding at law or in equity to
contest, or make unenforceable, cancel, revoke or rescind any of the Loan
Documents, or any court or any other Governmental Authority of competent
jurisdiction shall make a determination that, or issue a judgment, order, decree
or ruling to the effect that, any one or more of the Loan Documents is illegal,
invalid or unenforceable as to any material terms thereof.

Section 9.2.      Non‑Bankruptcy Defaults. "Section 9.2.          Non‑Bankruptcy
Defaults" \l 2   When any Event of Default (other than those described in
subsection (j) or (k) of Section 9.1 hereof) has occurred and is continuing, the
Administrative Agent shall, by written notice to the Borrower: (a) if so
directed by the Required Lenders, terminate the remaining Revolving Credit
Commitments and all other obligations of the Lenders hereunder on the date
stated in such notice (which may be the date thereof); (b) if so directed by the
Required Lenders, declare the principal of and the accrued interest on all
outstanding Revolving Loans to be forthwith due and payable and thereupon all
outstanding Revolving Loans, including both principal and interest thereon,
shall be and become immediately due and payable together with all other amounts
payable under the Loan Documents without further demand, presentment, protest or
notice of any kind; and (c) if so directed by the Required Lenders, demand that
the Borrower immediately pay to the Administrative Agent the full amount then
available for drawing under each or any Letter of Credit, and the Borrower
agrees to immediately make such payment.  The Administrative Agent, after giving
notice to the Borrower pursuant to Section 9.1(c) or this Section 9.2, shall
also promptly send a copy of such notice to the other Lenders, but the failure
to do so shall not impair or annul the effect of such notice.

Section 9.3.      Bankruptcy Defaults "Section 9.3.      Bankruptcy Defaults" \l
2 .  When any Event of Default described in subsections (j) or (k) of
Section 9.1 hereof has occurred and is continuing, then all outstanding
Revolving Loans shall immediately become due and payable together with all other
amounts payable under the Loan Documents without presentment, demand, protest or
notice of any kind, the obligation of the Lenders to extend further credit
pursuant to any of the terms hereof shall immediately terminate and the Borrower
shall immediately pay to the Administrative Agent the full amount then available
for drawing under all outstanding Letters of Credit.

Section 9.4.      Collateral for Undrawn Letters of Credit
"Section 9.4.            Collateral for Undrawn Letters of Credit" \l 2
.  (a) If the prepayment of the amount available for drawing under any or all
outstanding Letters of Credit is required under Section 1.8(b), Section 1.14,
Section 9.2 or Section 9.3 above, the Borrower shall forthwith pay one hundred
three percent (103%) of the amount required to be so prepaid (to cash
collateralize fees and interest as well as the amount of the Letter of Credit),
to be held by the Administrative Agent as provided in subsection (b) below.

(b)     All amounts prepaid pursuant to subsection (a) above shall be held by
the Administrative Agent in one or more separate collateral accounts (each such
account, and the credit balances, properties, and any investments from time to
time held therein, and any substitutions for such account, any certificate of
deposit or other instrument evidencing any of the foregoing and all proceeds of
and earnings on any of the foregoing being collectively called





-75-



 

the “Collateral Account”) as security for, and for application by the
Administrative Agent (to the extent available) to, the reimbursement of any
payment under any Letter of Credit then or thereafter made by the L/C Issuer,
and to the payment of the unpaid balance of all other Obligations (and to all
Hedging Liability and Funds Transfer and Deposit Account Liability).  The
Collateral Account shall be held in the name of and subject to the exclusive
dominion and control of the Administrative Agent for the benefit of the
Administrative Agent, the Lenders, and the L/C Issuer.  If and when requested by
the Borrower, the Administrative Agent shall invest funds held in the Collateral
Account from time to time in direct obligations of, or obligations the principal
of and interest on which are unconditionally guaranteed by, the United States of
America with a remaining maturity of one year or less, provided that the
Administrative Agent is irrevocably authorized to sell investments held in the
Collateral Account when and as required to make payments out of the Collateral
Account for application to amounts then due and owing from the Borrower to the
L/C Issuer, the Administrative Agent or the Lenders; provided, however, that
(i) if the Borrower shall have made payment of all obligations referred to in
subsection (a) above required under Section 1.8(b) and Section 1.14 hereof, if
any, at the request of the Borrower the Administrative Agent shall release to
the Borrower amounts held in the Collateral Account so long as at the time of
the release and after giving effect thereto no Default or Event of Default
exists and, in the case of Section 1.14 hereof, the Defaulting Lender Period
with respect to the relevant Defaulting Lender has terminated, and (ii) if the
Borrower shall have made payment of all obligations referred to in
subsection (a) above required under Section 9.2 or 9.3 hereof, so long as no
Letters of Credit, Revolving Credit Commitments, Revolving Loans or other
Obligations, Hedging Liability, or Funds Transfer and Deposit Account Liability
remain outstanding, at the request of the Borrower the Administrative Agent
shall release to the Borrower any remaining amounts held in the Collateral
Account.

Section 9.5.      Notice of Default "Section 9.5.  Notice of Default" \l 2
.  The Administrative Agent shall give notice to the Borrower under
Section 9.1(c) hereof promptly upon being requested to do so by any Lender and
shall thereupon notify all the Lenders thereof.

SECTION 10.      CHANGE IN CIRCUMSTANCES "SECTION 10.          CHANGE IN
CIRCUMSTANCES" \L 1 .

Section 10.1.      Change of Law "Section 10.1.  Change of Law" \l 2
.  Notwithstanding any other provisions of this Agreement or any other Loan
Document, if at any time any Change in Law makes it unlawful for any Lender to
make or continue to maintain any Eurodollar Loans or to perform its obligations
as contemplated hereby related to Eurodollar Loans, such Lender shall promptly
give written notice thereof to the Borrower and such Lender’s obligations to
make or maintain Eurodollar Loans under this Agreement shall be suspended until
it is no longer unlawful for such Lender to make or maintain Eurodollar
Loans.  The Borrower shall promptly prepay the outstanding principal amount of
any such affected Eurodollar Loans, together with all interest accrued thereon
and all other amounts then due and payable to such Lender under this Agreement
or, subject to all of the terms and conditions of this Agreement, convert such
affected Eurodollar Loans into Base Rate Loans; provided, however, subject to
all of the terms and conditions of this Agreement (unless the affected
Eurodollar Loans are converted into Base Rate Loans), the Borrower may then
elect to borrow the principal amount of the affected Eurodollar





-76-



 

Loans from such Lender by means of Base Rate Loans from such Lender, which Base
Rate Loans shall not be made ratably by the Lenders but only from such affected
Lender.

Section 10.2.      Unavailability of Deposits or Inability to Ascertain, or
Inadequacy of, LIBOR "Section 10.2. Unavailability of Deposits or Inability to
Ascertain, or Inadequacy of, LIBOR" \l 2 .  If on or prior to the first day of
any Interest Period for any Borrowing of Eurodollar Loans:

(a)       the Administrative Agent determines that deposits in U.S. Dollars (in
the applicable amounts) are not being offered to it in the interbank eurodollar
market for such Interest Period, or that by reason of circumstances affecting
the interbank eurodollar market adequate and reasonable means do not exist for
ascertaining the applicable LIBOR, or

(b)      the Required Lenders advise the Administrative Agent that (i) LIBOR as
determined by the Administrative Agent will not adequately and fairly reflect
the cost to such Lenders of funding their Eurodollar Loans for such Interest
Period or (ii) that the making or funding of Eurodollar Loans become
impracticable,

then the Administrative Agent shall forthwith give notice thereof to the
Borrower and the Lenders, whereupon until the Administrative Agent notifies the
Borrower that the circumstances giving rise to such suspension no longer exist,
the obligations of the Lenders to make Eurodollar Loans shall be suspended.

Section 10.3.      Increased Cost and Reduced Return "Section 10.3.    Increased
Cost and Reduced Return" \l 2 .  (a) If any Change in Law shall:

(i)         subject any Lender (or its Lending Office) or the L/C Issuer to any
Tax (other than (A) Indemnified Taxes, (B) Taxes described in clauses (b)
through (d) of the definition of Excluded Taxes, and (C) Connection Income
Taxes) with respect to its Eurodollar Loans, its Notes, its Letter(s) of Credit,
or its participation in any thereof, any Reimbursement Obligations owed to it or
its obligation to make Eurodollar Loans, issue a Letter of Credit, or to
participate therein, or shall change the basis of taxation of payments to any
Lender (or its Lending Office) or the L/C Issuer of the principal of or interest
on its Eurodollar Loans, Letter(s) of Credit, or participations therein or any
other amounts due under this Agreement or any other Loan Document in respect of
its Eurodollar Loans, Letter(s) of Credit, any participation therein, any
Reimbursement Obligations owed to it, or its obligation to make Eurodollar
Loans, or issue a Letter of Credit, or acquire participations therein (except
for changes in the basis or rate of (A) Indemnified Taxes, (B) Taxes described
in clauses (b) through (d) of the definition of Excluded Taxes and (C)
Connection Income Taxes); or

(ii)       impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement (including, without
limitation, any such requirement imposed by the Board of Governors of the
Federal Reserve System, but excluding with respect to any Eurodollar Loans any
such requirement included in an applicable Eurodollar Reserve Percentage)
against assets of, deposits with or for the account of, or credit extended by,
any





-77-



 

Lender (or its Lending Office) or the L/C Issuer or shall impose on any Lender
(or its Lending Office) or the L/C Issuer or on the interbank market any other
condition affecting its Eurodollar Loans, its Notes, its Letter(s) of Credit, or
its participation in any thereof, any Reimbursement Obligation owed to it, or
its obligation to make Eurodollar Loans, or to issue a Letter of Credit, or to
participate therein;

and the result of any of the foregoing is to increase the cost to such Lender
(or its Lending Office) or the L/C Issuer of making or maintaining any
Eurodollar Loan, issuing or maintaining a Letter of Credit, or participating
therein, or to reduce the amount of any sum received or receivable by such
Lender (or its Lending Office) or the L/C Issuer under this Agreement or under
any other Loan Document with respect thereto, by an amount deemed by such Lender
or L/C Issuer to be material, then, within 15 days after demand by such Lender
or L/C Issuer (with a copy to the Administrative Agent), the Borrower shall be
obligated to pay to such Lender or L/C Issuer such additional amount or amounts
as will compensate such Lender or L/C Issuer for such increased cost or
reduction.

(b)        If any Lender or L/C Issuer determines that any Change in Law
affecting such Lender or L/C Issuer or any lending office of such Lender or such
Lender’s or L/C Issuer’s holding company, if any, regarding capital or liquidity
requirements, has or would have the effect of reducing the rate of return on
such Lender’s or L/C Issuer’s capital or on the capital of such Lender’s or L/C
Issuer’s holding company, if any, as a consequence of this Agreement, the
Revolving Credit Commitments of such Lender or the Loans made by, or
participations in Letters of Credit or Swing Loans held by, such Lender, or the
Letters of Credit issued by any L/C Issuer, to a level below that which such
Lender or L/C Issuer or such Lender’s or L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
L/C Issuer’s policies and the policies of such Lender’s or L/C Issuer’s holding
company with respect to capital adequacy), then from time to time, within
15 days after demand by such Lender or L/C Issuer (with a copy to the
Administrative Agent), the Borrower shall pay to such Lender or L/C Issuer, as
the case may be, such additional amount or amounts as will compensate such
Lender or L/C Issuer or such Lender’s or L/C Issuer’s holding company for any
such reduction suffered.

(c)        A certificate of a Lender or L/C Issuer claiming compensation under
Sections 1.11, 10.1, 10.3 and 12.1 and setting forth the additional amount or
amounts to be paid to it hereunder shall be conclusive if reasonably
determined.  In determining such amount, such Lender or L/C Issuer may use any
reasonable averaging and attribution methods.

(d)        Failure or delay on the part of any Lender or L/C Issuer to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or L/C Issuer’s right to demand such compensation; provided that the
Borrower shall not be required to compensate a Lender or L/C Issuer pursuant to
this Section for any increased costs incurred or reductions suffered more than
nine months prior to the date that such Lender or L/C Issuer, as the case may
be, notifies the Borrower of the Change in Law giving rise to such increased
costs or reductions, and of such Lender’s or L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the





-78-



 

nine‑month period referred to above shall be extended to include the period of
retroactive effect thereof).

Section 10.4.      Lending Offices "Section 10.4. Lending Offices" \l 2 .  Each
Lender may, at its option, elect to make its Loans hereunder at the branch,
office or affiliate specified on the appropriate signature page hereof (each a
“Lending Office”) for each type of Revolving Loan available hereunder or at such
other of its branches, offices or affiliates as it may from time to time elect
and designate in a written notice to the Borrower and the Administrative
Agent.  To the extent reasonably possible, a Lender shall designate an
alternative branch or funding office with respect to its Eurodollar Loans to
reduce any liability of the Borrower to such Lender under Section 10.3 hereof or
to avoid the unavailability of Eurodollar Loans under Section 10.2 hereof, so
long as such designation is not otherwise disadvantageous to the Lender.

Section 10.5.      Discretion of Lender as to Manner of Funding
"Section 10.5. Discretion of Lender as to Manner of Funding" \l 2
.  Notwithstanding any other provision of this Agreement, each Lender shall be
entitled to fund and maintain its funding of all or any part of its Loans in any
manner it sees fit, it being understood, however, that for the purposes of this
Agreement all determinations hereunder with respect to Eurodollar Loans shall be
made as if each Lender had actually funded and maintained each Eurodollar Loan
through the purchase of deposits in the interbank eurodollar market having a
maturity corresponding to such Loan’s Interest Period, and bearing an interest
rate equal to LIBOR for such Interest Period.

Section 10.6     Effect of Benchmark Transition Event "Section 10.6.   Effect of
Benchmark Transition Event" \l 2 .

(a)     Benchmark Replacement.  Notwithstanding anything to the contrary herein
or in any other Loan Document, upon the occurrence of a Benchmark Transition
Event or an Early Opt‑in Election, as applicable, the Administrative Agent and
the Borrower may amend this Agreement to replace the LIBOR Index Rate with a
Benchmark Replacement.  Any such amendment with respect to a Benchmark
Transition Event will become effective at 5:00 p.m. (Chicago, Illinois time) on
the fifth (5th) Business Day after the Administrative Agent has posted such
proposed amendment to all Lenders and the Borrower so long as the Administrative
Agent has not received, by such time, written notice of objection to such
amendment from Lenders comprising the Required Lenders.  Any such amendment with
respect to an Early Opt‑in Election will become effective on the date that
Lenders comprising the Required Lenders have delivered to the Administrative
Agent written notice that such Required Lenders accept such amendment.  No
replacement of the LIBOR Index Rate with a Benchmark Replacement pursuant to
Section 10.6 will occur prior to the applicable Benchmark Transition Start Date.

(b)     Benchmark Replacement Conforming Changes.  In connection with the
implementation of a Benchmark Replacement, the Administrative Agent will have
the right to make Benchmark Replacement Conforming Changes from time to time
and, notwithstanding anything to the contrary herein or in any other Loan
Document, any amendments implementing such Benchmark Replacement Conforming
Changes will become effective without any further action or consent of any other
party to this Agreement.





-79-



 

(c)     Notices; Standards for Decisions and Determinations.  The Administrative
Agent will promptly notify the Borrower and the Lenders of (i) any occurrence of
a Benchmark Transition Event or an Early Opt‑in Election, as applicable, and its
related Benchmark Replacement Date and Benchmark Transition Start Date, (ii) the
implementation of any Benchmark Replacement, (iii) the effectiveness of any
Benchmark Replacement Conforming Changes and (iv) the commencement or conclusion
of any Benchmark Unavailability Period. Any determination, decision or election
that may be made by the Administrative Agent or Lenders pursuant to Section
10.6, including any determination with respect to a tenor, rate or adjustment or
of the occurrence or non‑occurrence of an event, circumstance or date and any
decision to take or refrain from taking any action, will be conclusive and
binding absent manifest error and may be made in its or their sole discretion
and without consent from any other party hereto, except, in each case, as
expressly required pursuant to Section 10.6.

(d)     Benchmark Unavailability Period.  Upon the Borrower’s receipt of notice
of the commencement of a Benchmark Unavailability Period, the Borrower may
revoke any request for a Borrowing of, conversion to or continuation of
Eurodollar Loans to be made, converted or continued during any Benchmark
Unavailability Period and, failing that, the Borrower will be deemed to have
converted any such request into a request for a Borrowing of or conversion to
Base Rate Loans. During any Benchmark Unavailability Period, the component of
Base Rate based upon the LIBOR Index Rate will not be used in any determination
of Base Rate.

SECTION 11.      THE ADMINISTRATIVE AGENT "SECTION 11.        THE ADMINISTRATIVE
AGENT" \L 1 .

Section 11.1.      Appointment and Authority.  Each of the Lenders and the L/C
Issuer hereby irrevocably appoints Bank of Montreal to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto.  The provisions of this Section 11 are solely for the benefit of the
Administrative Agent, the Lenders and the L/C Issuer, and neither the Borrower
nor any Guarantor shall have rights as a third‑party beneficiary of any of such
provisions.  It is understood and agreed that the use of the term “agent” herein
or in any other Loan Documents (or any other similar term) with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable
law.  Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.

Section 11.2.      Rights as a Lender.  The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent, and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity.  Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for, and generally engage in any kind of business with, the Borrower or any
Subsidiary or other Affiliate thereof as





-80-



 

if such Person were not the Administrative Agent hereunder and without any duty
to account therefor to the Lenders.

Section 11.3.      Action by Administrative Agent; Exculpatory Provisions
"Section 11.3. Action by Administrative Agent; Exculpatory Provisions" \l 2 .
(a) The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein and in the other Loan Documents, and its duties
hereunder shall be administrative in nature.  Without limiting the generality of
the foregoing, the Administrative Agent and its Related Parties:

(i)      shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

(ii)      shall not have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law.  The
Administrative Agent shall in all cases be fully justified in failing or
refusing to act hereunder or under any other Loan Document unless it first
receives any further assurances of its indemnification from the Lenders that it
may require, including prepayment of any related expenses and any other
protection it requires against any and all costs, expense, and liability which
may be incurred by it by reason of taking or continuing to take any such action;
and

(iii)      shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty or responsibility to disclose, and shall not be liable
for the failure to disclose, any information relating to Borrower or any of its
Affiliates or any Guarantor or any of their Affiliates that is communicated to
or obtained by the Person serving as the Administrative Agent or any of its
Affiliates in any capacity.

(b)     Neither the Administrative Agent nor any of its Related Parties shall be
liable for any action taken or not taken by the Administrative Agent under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby or thereby  (i) with the consent or at the request of the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Administrative Agent shall believe in good faith shall be
necessary, under the circumstances as provided in Sections 9.2, 9.3, 9.4, 9.5
and 12.13), or (ii) in the absence of its own gross negligence or willful
misconduct as determined by a court of competent jurisdiction by final and
nonappealable judgment.  Any such action taken or failure to act pursuant to the
foregoing shall be binding on all Lenders.  The Administrative Agent shall be
deemed not to have knowledge of any Default unless and until





-81-



 

notice describing such Default is given to the Administrative Agent in writing
by the Borrower, a Lender, or the L/C Issuer.

(c)     Neither the Administrative Agent nor any of its Related Parties shall be
responsible for or have any duty or obligation to any Lender or L/C Issuer or
participant or any other Person to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with this Agreement or any
other Loan Document, (ii) the contents of any certificate, report or other
document delivered hereunder or thereunder or in connection herewith or
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or therein or the
occurrence of any Default, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Loan Document or any other agreement,
instrument or document, or (v) the satisfaction of any condition set forth in
Section 7.1 or 7.2 or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent.

Section 11.4.      Reliance by Administrative Agent.  The Administrative Agent
shall be entitled to rely upon, and shall be fully protected in relying and
shall not incur any liability for relying upon, any notice, request,
certificate, communication, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall be fully protected in
relying and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of a Loan, or the
issuance, extension, renewal or increase of a Letter of Credit, that by its
terms must be fulfilled to the satisfaction of a Lender or an L/C Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or L/C Issuer unless the Administrative Agent shall have received notice
to the contrary from such Lender or L/C Issuer prior to the making of such Loan
or the issuance of such Letter of Credit.  The Administrative Agent may consult
with legal counsel (who may be counsel for the Borrower or Guarantors),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

Section 11.5.      Delegation of Duties.  The Administrative Agent may perform
any and all of its duties and exercise its rights and powers hereunder or under
any other Loan Document by or through any one or more sub‑agents appointed by
the Administrative Agent.  The Administrative Agent and any such sub‑agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The exculpatory provisions of this
Section shall apply to any such sub‑agent and to the Related Parties of the
Administrative Agent and any such sub‑agent, and shall apply to their respective
activities in connection with the syndication of the Loans as well as activities
as Administrative Agent.  The Administrative Agent shall not be responsible for
the negligence or misconduct of any sub‑agents except to the extent that a court
of competent jurisdiction determines in a final and nonappealable judgment that
the Administrative Agent acted with gross negligence or willful misconduct in
the selection of such sub‑agents.





-82-



 

Section 11.6.      Resignation of Administrative Agent; Removal of
Administrative Agent.  (a) The Administrative Agent may at any time give notice
of its resignation to the Lenders, the L/C Issuer and the Borrower.  The
Required Lenders may remove the Administrative Agent from its capacity as
Administrative Agent in the event of the Administrative Agent’s willful
misconduct or gross negligence.  Upon receipt of any such notice of resignation
or removal, the Required Lenders shall have the right, in consultation with the
Borrower, to appoint a successor, which shall be a bank with an office in the
United States of America, or an Affiliate of any such bank with an office in the
United States of America.  If no such successor shall have been so appointed by
the Required Lenders and shall have accepted such appointment within thirty (30)
days after the retiring Administrative Agent gives notice of its resignation or
after removal by the Required Lenders (or such earlier day as shall be agreed by
the Required Lenders) (the “Resignation Effective Date”), then the retiring
Administrative Agent may (but shall not be obligated to), on behalf of the
Lenders and the L/C Issuer, appoint a successor Administrative Agent meeting the
qualifications set forth above.  Whether or not a successor has been appointed,
such resignation or removal shall become effective in accordance with such
notice on the Resignation Effective Date.

(b)     With effect from the Resignation Effective Date, (i) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents, and (ii) except for any indemnity
payments owed to the retiring or removed Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and L/C Issuer
directly, until such time, if any, as the Required Lenders appoint a successor
Administrative Agent as provided for above.  Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring Administrative Agent (other than any rights to indemnity
payments or other amounts owed to the retiring Administrative Agent), and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents.  The fees payable by
the Borrower to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor.  After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Section 11 and
Section 12.15 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub‑agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring Administrative Agent was acting as Administrative Agent.

Section 11.7.      Non‑Reliance on Administrative Agent and Other Lenders.  Each
Lender and L/C Issuer acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or





-83-



 

based upon this Agreement, any other Loan Document or any related agreement or
any document furnished hereunder or thereunder.

Upon a Lender’s written request, the Administrative Agent agrees to forward to
such Lender, when complete, copies of any field audit, examination, or appraisal
report prepared by or for the Administrative Agent with respect to the Borrower
or any Material Subsidiary (herein, “Reports”).  Each Lender hereby agrees that
(a) it has requested a copy of each Report prepared by or on behalf of the
Administrative Agent; (b) the Administrative Agent (i) makes no representation
or warranty, express or implied, as to the completeness or accuracy of any
Report or any of the information contained therein or any inaccuracy or omission
contained in or relating to a Report and (ii) shall not be liable for any
information contained in any Report; (c) the Reports are not comprehensive
audits or examinations, and that any Person performing any field examination
will inspect only specific information regarding the Borrower and the other
Material Subsidiaries and will rely significantly upon the books and records of
Borrower and the other Material Subsidiaries, as well as on representations of
personnel of the Borrower and the other Material Subsidiaries, and that the
Administrative Agent undertakes no obligation to update, correct or supplement
the Reports; (d) it will keep all Reports confidential and strictly for its
internal use, not share the Report with any other Person except as otherwise
permitted pursuant to this Agreement; and (e) without limiting the generality of
any other indemnification provision contained in this Agreement, it will pay and
protect, and indemnify, defend, and hold the Administrative Agent and any such
other Person preparing a Report harmless from and against, the claims, actions,
proceedings, damages, costs, expenses, and other amounts (including reasonable
attorney fees) incurred by as the direct or indirect result of any third parties
who might obtain all or part of any Report through the indemnifying Lender.

Section 11.8.      L/C Issuer and Swing Line Lender. "Section 11.8.       L/C
Issuer and Swing Line Lender." \l 2   The L/C Issuer shall act on behalf of the
Lenders with respect to any Letters of Credit issued by it and the documents
associated therewith, and the Swing Line Lender shall act on behalf of the
Lenders with respect to the Swing Line Loans made hereunder.  The L/C Issuer and
the Swing Line Lender shall each have all of the benefits and immunities
(i) provided to the Administrative Agent in this Section 11 with respect to any
acts taken or omissions suffered by the L/C Issuer in connection with Letters of
Credit issued by it or proposed to be issued by it and the Applications
pertaining to such Letters of Credit or by the Swing Line Lender in connection
with Swing Line Loans made or to be made hereunder as fully as if the term
“Administrative Agent”, as used in this Section 11, included the L/C Issuer and
the Swing Line Lender with respect to such acts or omissions and (ii) as
additionally provided in this Agreement with respect to such L/C Issuer or Swing
Line Lender, as applicable.  Any resignation by the Person then acting as
Administrative Agent pursuant to Section 11.6 shall also constitute its
resignation or the resignation of its Affiliate as L/C Issuer and Swing Line
Lender except as it may otherwise agree.  If such Person then acting as L/C
Issuer so resigns, it shall retain all the rights, powers, privileges and duties
of the L/C Issuer hereunder with respect to all Letters of Credit outstanding as
of the effective date of its resignation as L/C Issuer and all L/C Obligations
with respect thereto, including the right to require the Lenders to make Loans
or fund risk participations in Reimbursement Obligations pursuant to
Section 1.3.  If such Person then acting as Swing Line Lender resigns, it shall
retain all the rights of the Swing Line Lender provided for hereunder with
respect to Swing Line Loans made by it and outstanding as of the





-84-



 

effective date of such resignation, including the right to require the Lenders
to make Loans or fund risk participations in outstanding Swing Line Loans
pursuant to Section 1.3(b).  Upon the appointment by the Borrower of a successor
L/C Issuer or Swing Line Lender hereunder (which successor shall in all cases be
a Lender other than a Defaulting Lender), (i) such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring L/C Issuer or Swing Line Lender, as applicable (other than any rights
to indemnity payments or other amounts that remain owing to the retiring L/C
Issuer or Swing Line Lender), and (ii) the retiring L/C Issuer and Swing Line
Lender shall be discharged from all of their respective duties and obligations
hereunder or under the other Loan Documents other than with respect to its
outstanding Letters of Credit and Swing Line Loans, and (iii) upon the request
of the resigning L/C Issuer, the successor L/C Issuer shall issue letters of
credit in substitution for the Letters of Credit, if any, outstanding at the
time of such succession or make other arrangements satisfactory to the resigning
L/C Issuer to effectively assume the obligations of the resigning L/C Issuer
with respect to such Letters of Credit.

Section 11.9.      Hedging Liability and Funds Transfer and Deposit Account
Liability "Section 11.9. Hedging Liability and Funds Transfer and Deposit
Account Liability" \l 2 .  By virtue of a Lender’s execution of this Agreement
or an assignment agreement pursuant to Section 12.10, as the case may be, any
Affiliate of such Lender with whom the Borrower or any other Material Subsidiary
has entered into an agreement creating Hedging Liability or Funds Transfer and
Deposit Account Liability shall be deemed a Lender party hereto for purposes of
any reference in a Loan Document to the parties for whom the Administrative
Agent is acting, it being understood and agreed that the rights and benefits of
such Affiliate under the Loan Documents consist exclusively of such Affiliate’s
right to share in payments and collections out of the Guaranties as more fully
set forth in Section 10.5.  In connection with any such distribution of payments
and collections, or any request for the release of the Guaranties and the
Administrative Agent’s Liens in connection with the termination of the Revolving
Credit Commitments and the payment in full of the Obligations, the
Administrative Agent shall be entitled to assume no amounts are due to any
Lender or its Affiliate with respect to Hedging Liability or Funds Transfer and
Deposit Account Liability unless such Lender has notified the Administrative
Agent in writing of the amount of any such liability owed to it or its Affiliate
prior to such distribution or payment or release of Guaranties and Liens.

Section 11.10.      Designation of Additional
Agents “Section 11.10.      Designation of Additional Agents” \l 2 .  The
Administrative Agent shall have the continuing right, for purposes hereof, at
any time and from time to time to designate, with the consent of the Borrower,
which consent shall not be unreasonably withheld or delayed, one or more of the
Lenders (and/or its or their Affiliates) as “syndication agents,” “documentation
agents,” “book runners,” “lead arrangers,” “arrangers,” or other designations
for purposes hereto, but such designation shall have no substantive effect, and
such Lenders and their Affiliates shall have no additional powers, duties or
responsibilities as a result thereof.

Section 11.11.      Reserved.

Section 11.12.      Authorization to Release Guaranties.  The Administrative
Agent is hereby irrevocably authorized by each of the Lenders, the L/C Issuer,
and their Affiliates to release any





-85-



 

Material Subsidiary from its obligations as a Guarantor if such Person ceases to
be a Material Subsidiary as a result of a transaction permitted under the Loan
Documents.  Upon the Administrative Agent’s request, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release any Material
Subsidiary from its obligations as a Guarantor under the Loan Documents.

Section 11.13.      Authorization of Administrative Agent to File Proofs of
Claim In case of the pendency of any proceeding under any Debtor Relief Law or
any other judicial proceeding relative to Borrower or any Guarantor, the
Administrative Agent (irrespective of whether the principal of any Loan or L/C
Obligation shall then be due and payable as herein expressed or by declaration
or otherwise and irrespective of whether the Administrative Agent shall have
made any demand on the Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise:

(a)       to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of Lenders, the L/C Issuer
and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under the Loan Documents including, but not limited to, Sections 1.1, 10.3,
1.11, and 12.15) allowed in such judicial proceeding; and

(b)      to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.1
and 12.15.  Nothing contained herein shall be deemed to authorize the
Administrative Agent to authorize or consent to or accept or adopt on behalf of
any Lender or L/C Issuer any plan of reorganization, arrangement, adjustment or
composition affecting the Obligations or the rights of any Lender or L/C Issuer
or to authorize the Administrative Agent to vote in respect of the claim of any
Lender or L/C Issuer in any such proceeding.

SECTION 12.           MISCELLANEOUS "Section 12.         MISCELLANEOUS" \l 1 .

Section 12.1.      Withholding Taxes "Section 12.1.       Withholding Taxes" \l
2 .  (a) Payments Free of Withholding.  Section 12.1.   Withholding
Taxes.  (a) Payments Free of Withholding.  Except as otherwise required by law
and subject to Section 12.1(b) hereof, each payment by the Borrower and the
Guarantors under this Agreement or the other Loan Documents





-86-



 

shall be made without withholding for or on account of any present or future
Indemnified Taxes.  If any such withholding is so required, the Borrower or such
Guarantor shall make the withholding, pay the amount withheld to the appropriate
governmental authority before penalties attach thereto or interest accrues
thereon, and forthwith pay such additional amount as may be necessary to ensure
that the net amount actually received by each Lender, the L/C Issuer, and the
Administrative Agent free and clear of such taxes (including such taxes on such
additional amount) is equal to the amount which that Lender, L/C Issuer, or the
Administrative Agent (as the case may be) would have received had such
withholding not been made.  If the Administrative Agent, the L/C Issuer, or any
Lender pays any amount in respect of any such taxes, penalties or interest, the
Borrower or such Guarantor shall reimburse the Administrative Agent, the
L/C Issuer or such Lender for that payment on demand in the currency in which
such payment was made.

(b)     U.S. Withholding Tax Exemptions.  Each Lender or L/C Issuer that is not
a United States person (as such term is defined in Section 7701(a)(30) of the
Code) shall submit to the Borrower and the Administrative Agent on or before the
date the initial Credit Event is made hereunder or, if later, the date such
financial institution becomes a Lender or L/C Issuer hereunder, two duly
completed and signed copies of (i) either Form W‑8 BEN-E (relating to such
Lender or L/C Issuer and entitling it to a complete exemption from withholding
under the Code on all amounts to be received by such Lender or L/C Issuer,
including fees, pursuant to the Loan Documents and the Obligations) or Form
W‑8 ECI (relating to all amounts to be received by such Lender or L/C Issuer,
including fees, pursuant to the Loan Documents and the Obligations) of the
United States Internal Revenue Service or (ii) solely if such Lender is claiming
exemption from United States withholding tax under Section 871(h) or 881(c) of
the Code with respect to payments of “portfolio interest”, a Form W‑8 BEN-E, or
any successor form prescribed by the Internal Revenue Service, and a certificate
representing that such Lender is not a bank for purposes of Section 881(c) of
the Code, is not a ten (10)‑percent shareholder (within the meaning of
Section 871(h)(3)(B) of the Code) of the Borrower and is not a controlled
foreign corporation related to the Borrower (within the meaning of
Section 864(d)(4) of the Code).  Thereafter and from time to time, each Lender
and L/C Issuer shall submit to the Borrower and the Administrative Agent such
additional duly completed and signed copies of one or the other of such Forms
(or such successor forms as shall be adopted from time to time by the relevant
United States taxing authorities) and such other certificates as may be
(i) requested by the Borrower in a written notice, directly or through the
Administrative Agent, to such Lender or L/C Issuer and (ii) required under
then‑current United States law or regulations to avoid or reduce United States
withholding taxes on payments in respect of all amounts to be received by such
Lender or L/C Issuer, including fees, pursuant to the Loan Documents or the
Obligations.  Upon the request of the Borrower or the Administrative Agent, each
Lender and L/C Issuer that is a United States person (as such term is defined in
Section 7701(a)(30) of the Code) shall submit to the Borrower and the
Administrative Agent a certificate to the effect that it is such a United States
person.

(c)     Inability of Lender to Submit Forms.  If any Lender or L/C Issuer
determines, as a result of any change in applicable law, regulation or treaty,
or in any official application or interpretation thereof, that it is unable to
submit to the Borrower or the Administrative Agent any form or certificate that
such Lender or L/C Issuer is obligated to submit pursuant to





-87-



 

subsection (b) of this Section 12.1 or that such Lender or L/C Issuer is
required to withdraw or cancel any such form or certificate previously submitted
or any such form or certificate otherwise becomes ineffective or inaccurate,
such Lender or L/C Issuer shall promptly notify the Borrower and Administrative
Agent of such fact and the Lender or L/C Issuer shall to that extent not be
obligated to provide any such form or certificate and will be entitled to
withdraw or cancel any affected form or certificate, as applicable.

(d)     Compliance with FATCA.  If a payment made to a Lender under any Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment.  Solely for purposes of this clause (d), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

(e)     Indemnification by the Lenders.  Each Lender shall severally indemnify
the Administrative Agent, within ten (10) days after demand therefor, for
(i) any Indemnified Taxes attributable to such Lender (but only to the extent
that the Borrower or Guarantor has not already indemnified the Administrative
Agent for such Indemnified Taxes and without limiting the obligation of the
Borrower or any Guarantor to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 12.11 relating to the
maintenance of a Participant Register and (iii) any Excluded Taxes attributable
to such Lender, in each case, that are payable or paid by the Administrative
Agent in connection with any Loan Document, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority.  A
certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest
error.  Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under any Loan
Document or otherwise payable by the Administrative Agent to the Lender from any
other source against any amount due to the Administrative Agent under this
clause (e).

(f)      Treatment of Certain Refunds.  If any Lender or L/C Issuer determines,
in its sole discretion exercised in good faith, that it has received a refund in
respect of any taxes as to which indemnification or additional amounts have been
paid to it by the Borrower or a Guarantor pursuant to this Section 12.1, it
shall pay to the indemnifying party an amount equal to such refund (but only to
the extent of indemnity payments made under this Section with respect to the
taxes giving rise to such refund), net of all out‑of‑pocket expenses of such
Lender or L/C Issuer and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund); provided that the
Borrower or such Guarantor, upon the request of such





-88-



 

Lender or L/C Issuer, agrees to promptly repay the amount paid over with respect
to such refund (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to such Lender or L/C Issuer in the event such
Lender or L/C Issuer is required to repay such refund to the relevant
Governmental Authority.  Nothing herein contained shall interfere with the right
of a Lender or L/C Issuer to arrange its tax affairs in whatever manner it
thinks fit nor oblige any Lender or L/C Issuer to claim any tax refund or to
make available its tax returns or disclose any information relating to its tax
affairs or any computations in respect thereof or any other confidential
information or require any Lender or L/C Issuer to do anything that would
prejudice its ability to benefit from any other refunds, credits, reliefs,
remissions or repayments to which it may be entitled.

(g)     Evidence of Payments.  As soon as practicable after any payment of Taxes
by the Borrower or a Guarantor to a Governmental Authority pursuant to this
Section, the Borrower or such Guarantor shall deliver to the Administrative
Agent the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to the Administrative
Agent.

Section 12.2.      No Waiver, Cumulative Remedies. "Section 12.2.       No
Waiver, Cumulative Remedies" \l 2   No delay or failure on the part of the
Administrative Agent, the L/C Issuer, or any Lender, or on the part of the
holder or holders of any of the Obligations, in the exercise of any power or
right under any Loan Document shall operate as a waiver thereof or as an
acquiescence in any default, nor shall any single or partial exercise of any
power or right preclude any other or further exercise thereof or the exercise of
any other power or right.  The rights and remedies hereunder of the
Administrative Agent, the L/C Issuer, the Lenders, and of the holder or holders
of any of the Obligations are cumulative to, and not exclusive of, any rights or
remedies which any of them would otherwise have.

Section 12.3.      Non‑Business Days. "Section 12.3.      Non‑Business Days" \l
2   If any payment hereunder becomes due and payable on a day which is not a
Business Day, the due date of such payment shall be extended to the next
succeeding Business Day on which date such payment shall be due and payable.  In
the case of any payment of principal falling due on a day which is not a
Business Day, interest on such principal amount shall continue to accrue during
such extension at the rate per annum then in effect, which accrued amount shall
be due and payable on the next scheduled date for the payment of interest.

Section 12.4.      Documentary Taxes. "Section 12.4.     Documentary Taxes" \l
2   The Borrower agrees to pay on demand any U.S. documentary, stamp or similar
taxes payable in respect of this Agreement or any other Loan Document, including
interest and penalties, in the event any such taxes are assessed, irrespective
of when such assessment is made and whether or not any credit is then in use or
available hereunder.

Section 12.5.      Survival of Representations. "Section 12.5. Survival of
Representations" \l 2   All representations and warranties made herein or in any
other Loan Document or in certificates given pursuant hereto or thereto shall
survive the execution and delivery of this Agreement and the other Loan
Documents, and shall continue in full force and effect with





-89-



 

respect to the date as of which they were made as long as any credit is in use
or available hereunder.

Section 12.6.      Survival of Indemnities. "Section 12.6. Survival of
Indemnities" \l 2   All indemnities and other provisions relative to
reimbursement to the Lenders and L/C Issuer of amounts sufficient to protect the
yield of the Lenders and L/C Issuer with respect to the Revolving Loans and
Letters of Credit, including, but not limited to, Sections 1.11, 10.3, and 12.15
hereof, shall (subject to Section 10.3(c) hereof) survive the termination of
this Agreement and the other Loan Documents and the payment of the Obligations.

Section 12.7.      Sharing of Set‑Off. "Section 12.7.       Sharing of Set‑Off"
\l 2   Each Lender agrees with each other Lender a party hereto that if such
Lender shall receive and retain any payment, whether by set‑off or application
of deposit balances or otherwise, on any of the Loans or Reimbursement
Obligations in excess of its ratable share of payments on all such Obligations
then outstanding to the Lenders, then such Lender shall purchase for cash at
face value, but without recourse, ratably from each of the other Lenders such
amount of the Loans or Reimbursement Obligations, or participations therein,
held by each such other Lenders (or interest therein) as shall be necessary to
cause such Lender to share such excess payment ratably with all the other
Lenders; provided, however, that if any such purchase is made by any Lender, and
if such excess payment or part thereof is thereafter recovered from such
purchasing Lender, the related purchases from the other Lenders shall be
rescinded ratably and the purchase price restored as to the portion of such
excess payment so recovered, but without interest.  For purposes of this
Section 12.7, amounts owed to or recovered by the L/C Issuer in connection with
Reimbursement Obligations in which Lenders have been required to fund their
participation shall be treated as amounts owed to or recovered by the L/C Issuer
as a Lender hereunder.

Section 12.8.      Notices "Section 12.8.  Notices" \l 2 .  Except as otherwise
specified herein, all notices hereunder and under the other Loan Documents shall
be in writing (including, without limitation, notice by telecopy) and shall be
given to the relevant party at its address or telecopier number set forth below,
or such other address or telecopier number as such party may hereafter specify
by notice to the Administrative Agent and the Borrower given by courier, by
United States certified or registered mail, by telecopy or by other
telecommunication device capable of creating a written record of such notice and
its receipt.  Notices under the Loan Documents to any Lender shall be addressed
to its address or telecopier number set forth on its Administrative
Questionnaire; and notices under the Loan Documents to the Borrower, the
Administrative Agent, or L/C Issuer shall be addressed to its respective address
or telecopier number set forth below:





-90-



 

 

to the Borrower:

Alpine Income Property OP, LP

1140 Williamson Boulevard

Suite 140

Daytona Beach, Florida 32114

Attention:     Mark Patten

Telephone:   386-944-5643

Email:           mpatten@ctlc.com

Fax:              386-274-1223

Alpine Income Property OP, LP

1140 Williamson Boulevard

Suite 140

Daytona Beach, Florida 32114

Attention:     Teresa Thornton Hill

Telephone:   386-944-5638

Email:           tthorntonhill@ctlc.com

Fax:              386-274-1223

With copy to:

Pillsbury Winthrop Shaw Pittman, LLP

1200 Seventeenth Street, NW

Washington, DC  20036

Attention:     Jeffrey B. Grill

Telephone:   202-663-8000

Email:   jeffrey.grill@pillsburylaw.com

Fax:      202-663-8007

to the Administrative Agent and L/C Issuer:

Bank of Montreal

115 South LaSalle Street

Chicago, Illinois  60603

Attention:  Gwendolyn Gatz

Telephone:  312-461-2238

Email:    gwendolyn.gatz@bmo.com

Fax:        312-461-2968

 

Each such notice, request or other communication shall be effective (i) if given
by telecopier, when such telecopy is delivered to the telecopier number
specified in this Section 12.8 or in the relevant Administrative Questionnaire
and a confirmation of such telecopy has been received by the sender, (ii) if
given by mail, upon receipt or first refusal of delivery or (iii) if given by
any other means, when delivered at the addresses specified in this Section 12.8
or in the relevant Administrative Questionnaire; provided that any notice given
pursuant to Section 1 hereof shall be effective only upon receipt.

Section 12.9.      Counterparts "Section 12.9.     Counterparts" \l 2 .  This
Agreement may be executed in any number of counterparts, and by the different
parties hereto on separate counterpart signature pages, and all such
counterparts taken together shall be deemed to constitute one and the same
instrument.





-91-



 

Section 12.10.      Successors and Assigns "Section 12.10.          Successors
and Assigns" \l 2 .  This Agreement shall be binding upon the Borrower, the
Guarantors and their respective successors and permitted assigns, and shall
inure to the benefit of the Administrative Agent, the L/C Issuer, and each of
the Lenders, and the benefit of their respective successors and permitted
assigns, including any subsequent holder of any of the Obligations.  The
Borrower and the Guarantors may not assign any of its rights or obligations
under any Loan Document without the written consent of all of the Lenders and,
with respect to any Letter of Credit or the Application therefor, the L/C
Issuer.

Section 12.11.      Participants "Section 12.11.     Participants" \l 2 .  Each
Lender shall have the right at its own cost to grant participations (to be
evidenced by one or more agreements or certificates of participation) in the
Revolving Loans made and Reimbursement Obligations and/or Revolving Credit
Commitments held by such Lender at any time and from time to time to one or more
other Persons; provided that no such participation shall relieve any Lender of
any of its obligations under this Agreement, and, provided, further that no such
participant shall have any rights under this Agreement except as provided in
this Section 12.11, and the Administrative Agent and the Borrower shall have no
obligation or responsibility to such participant.  Any agreement pursuant to
which such participation is granted shall provide that the granting Lender shall
retain the sole right and responsibility to enforce the obligations of the
Borrower under this Agreement and the other Loan Documents including, without
limitation, the right to approve any amendment, modification or waiver of any
provision of the Loan Documents, except that such agreement may provide that
such Lender will not agree to any modification, amendment or waiver of the Loan
Documents that would reduce the amount of or postpone any fixed date for payment
of any Obligation in which such participant has an interest.  Any party to which
such a participation has been granted shall have the benefits of Section 1.11
and Section 10.3 hereof.  The Borrower and each Guarantor authorizes each Lender
to disclose to any participant or prospective participant under this
Section 12.11 any financial or other information pertaining to each Guarantor,
the Borrower or any Subsidiary; provided that prior to any such disclosure any
such participant or prospective participant shall agree in writing to be subject
to the confidentiality provisions contained herein.  No participation may be
granted or sold to the Borrower, any Guarantor, any Affiliate or Subsidiary of
Borrower or Guarantor, any Defaulting Lender or any natural person.

Section 12.12.      Assignments "Section 12.12.     Assignments" \l 2 .  (a) Any
Lender may at any time assign to one or more Eligible Assignees all or a portion
of such Lender’s rights and obligations under this Agreement (including all or a
portion of its Revolving Credit Commitment and the Revolving Loans at the time
owing to it); provided that any such assignment shall be subject to the
following conditions:

(i)      Minimum Amounts.  (A) In the case of an assignment of the entire
remaining amount of the assigning Lender’s Revolving Credit Commitment and the
Revolving Loans and participation interest in L/C Obligations at the time owing
to it or in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund, no minimum amount need be assigned; and (B) in any case not
described in subsection (a)(i)(A) of this Section 12.12, the aggregate amount of
the Revolving Credit Commitment (which for this purpose includes Revolving Loans
and participation interest in L/C Obligations outstanding thereunder) or, if the
Revolving Credit





-92-



 

Commitment is not then in effect, the principal outstanding balance of the
Revolving Loans and participation interest in L/C Obligations of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Acceptance with respect to such assignment is delivered to the
Administrative Agent or, if “Effective Date” is specified in the Assignment and
Acceptance, as of the Effective Date specified in such Assignment and
Acceptance) shall not be less than $5,000,000 unless each of the Administrative
Agent and, so long as no Event of Default has occurred and is continuing, the
Borrower otherwise consents (each such consent not to be unreasonably withheld
or delayed);

(ii)      Proportionate Amounts.  Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Revolving Loan or the
Revolving Credit Commitment.

(iii)      Required Consents.  No consent shall be required for any assignment
except to the extent required by Section 12.12(a)(i)(B) and, in addition:

(a)       the consent of the Borrower (such consent not to be unreasonably
withheld or delayed and to be given or denied within five (5) Business Days of
written request therefor) shall be required unless (x) an Event of Default has
occurred and is continuing at the time of such assignment or (y) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund;

(b)      the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed and to be given or denied within five (5)
Business Days of written request therefor) shall be required if such assignment
is to a Person that is not a Lender with a Revolving Credit Commitment, an
Affiliate of such Lender or an Approved Fund with respect to such Lender;

(c)       the consent of the L/C Issuer (such consent not to be unreasonably
withheld or delayed and to be given or denied within five (5) Business Days of
written request therefor) shall be required for any assignment that increases
the obligation of the assignee to participate in exposure under one or more
Letters of Credit (whether or not then outstanding); and

(d)      the consent of the Swing Line Lender (such consent not to be
unreasonably withheld or delayed and to be given or denied within five (5)
Business Days of written request therefor) shall be required for any assignment
that increases the obligation of the assignee to participate in exposure under
one or more Swing Loans (whether or not then outstanding).

(iv)      Assignment and Acceptance.   The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Acceptance,
together with a processing and recordation fee of $3,500, and the assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.





-93-



 

(v)     No Assignment to Borrower, Guarantors, Affiliates or Subsidiaries.  No
such assignment shall be made to the Borrower, any Guarantor or any Affiliate or
Subsidiary of the Borrower or any Guarantor.

(vi)      No Assignment to Natural Persons.  No such assignment shall be made to
a natural person.

(vii)      No Assignment to Defaulting Lender.  No such assignment shall be made
to a Defaulting Lender.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 12.12(b) hereof, from and after the effective date specified in each
Assignment and Acceptance, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Acceptance, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Acceptance, be released from its obligations
under this Agreement (and, in the case of an Assignment and Acceptance covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 12.6 and 12.15 with respect to facts and circumstances
occurring prior to the effective date of such assignment.  Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this Section shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with Section 12.11 hereof.

(b)     Register.  The Administrative Agent, acting solely for this purpose as
an agent of the Borrower, shall maintain at one of its offices in Chicago,
Illinois, a copy of each Assignment and Acceptance delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Revolving Credit Commitments of, and principal amounts of the Revolving Loans
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”).  The entries in the Register shall be conclusive absent manifest
error, and the Borrower, the Administrative Agent, and the Lenders may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary.  The Register shall be available for inspection by the Borrower
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.  Each Lender or L/C Issuer that grants a participation as
described in Section 12.11 shall, acting solely for this purpose as an agent of
the Borrower, maintain a register on which it enters the name and address of
each participant and the principal amounts (and stated interest) of each
participant's interest in the Revolving Loans made and Reimbursement Obligations
and/or Revolving Credit Commitments or other obligations under this Agreement
(the “Participant Register”); provided that no Lender or L/C Issuer shall have
any obligation to disclose all or any portion of the Participant Register to any
Person (including the identity of any participant or any information relating to
a participant's interest in any Revolving Loans made and Reimbursement
Obligations and/or Revolving Credit Commitments or other obligations under this
Agreement) except to the extent that such disclosure is necessary to establish
that such Obligation or Revolving Credit Commitment is in registered form under
Section 5f.103-1(c) of the Treasury Regulations or is otherwise required by this
Agreement. The entries in the Participant Register





-94-



 

shall be conclusive absent manifest error, and such Lender or L/C Issuer shall
treat each person whose name is recorded in the Participant Register as the
owner of such participation for all purposes of this Agreement notwithstanding
any notice to the contrary.

(c)     Any Lender may at any time pledge or grant a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any such pledge or grant to a Federal Reserve Bank, and this
Section 12.12 shall not apply to any such pledge or grant of a security
interest; provided that no such pledge or grant of a security interest shall
release a Lender from any of its obligations hereunder or substitute any such
pledgee or secured party for such Lender as a party hereto; provided further,
however, the right of any such pledgee or grantee (other than any Federal
Reserve Bank) to further transfer all or any portion of the rights pledged or
granted to it, whether by means of foreclosure or otherwise, shall be at all
times subject to the terms of this Agreement.

(d)     Notwithstanding anything to the contrary herein, if at any time the
Swing Line Lender assigns all of its Revolving Credit Commitments and Revolving
Loans pursuant to subsection (a) above, the Swing Line Lender may terminate the
Swing Line.  In the event of such termination of the Swing Line, the Borrower
shall be entitled to appoint another Lender to act as the successor Swing Line
Lender hereunder (with such Lender’s consent); provided, however, that the
failure of the Borrower to appoint a successor shall not affect the resignation
of the Swing Line Lender.  If the Swing Line Lender terminates the Swing Line,
it shall retain all of the rights of the Swing Line Lender provided hereunder
with respect to Swing Loans made by it and outstanding as of the effective date
of such termination, including the right to require Lenders to make Revolving
Loans or fund participations in outstanding Swing Loans pursuant to Section 1.17
hereof.

Section 12.13.      Amendments. "Section 12.13.   Amendments" \l 2   Any
provision of this Agreement or the other Loan Documents may be amended or waived
if, but only if, such amendment or waiver is in writing and is signed by (a) the
Borrower, (b) the Required Lenders (or Administrative Agent acting at the
direction of the Required Lenders), and (c) if the rights or duties of the
Administrative Agent, the L/C Issuer, or the Swing Line Lender are affected
thereby, the Administrative Agent, the L/C Issuer, or the Swing Line Lender, as
applicable; provided that:

(i)  no amendment or waiver pursuant to this Section 12.13 shall (A) increase
any Revolving Credit Commitment of any Lender without the consent of such Lender
or (B) reduce the amount of or postpone the date for any scheduled payment of
any principal of or interest on any Revolving Loan or of any Reimbursement
Obligation or of any fee payable hereunder (including by way of a waiver of a
Default or Event of Default under Section 9.1(a)) without the consent of the
Lender to which such payment is owing or which has committed to make such
Revolving Loan or Letter of Credit (or participate therein) hereunder;

(ii)      no amendment or waiver pursuant to this Section 12.13 shall, unless
signed by each Lender, extend the Revolving Credit Termination Date, change the
definitions of Required Lenders, Borrowing Base, Borrowing Base NOI, Borrowing
Base





-95-



 

Requirements, Borrowing Base Value or Revolving Credit Availability, change the
provisions of Section 8.21, change the provisions of this Section 12.13, affect
the number of Lenders required to take any action hereunder or under any other
Loan Document, change the pro rata application of payments or order of
application of payments and collections set forth in Section 3.1 of this
Agreement or release any Guarantor (except as expressly contemplated in this
Agreement); and

(iii)      no amendment to Section 13 hereof shall be made without the consent
of the Guarantors affected thereby.

Section 12.14.      Headings. "Section 12.14.        Headings" \l 2  Section
headings used in this Agreement are for reference only and shall not affect the
construction of this Agreement.

Section 12.15.      Costs and Expenses; Indemnification "Section 12.15.  Costs
and Expenses; Indemnification" \l 2 .  (a) The Borrower agrees to pay all
reasonable costs and expenses of the Administrative Agent in connection with the
preparation, negotiation, syndication, and administration of the Loan Documents,
including, without limitation, the reasonable fees and disbursements of counsel
to the Administrative Agent, in connection with the preparation and execution of
the Loan Documents, and any amendment, waiver or consent related thereto,
whether or not the transactions contemplated herein are consummated.  The
Borrower agrees to pay to the Administrative Agent, the L/C Issuer, and each
Lender all costs and expenses reasonably incurred or paid by the Administrative
Agent, the L/C Issuer, such Lender, or any such holder, including reasonable
attorneys’ fees and disbursements and court costs, in connection with any
Default or Event of Default hereunder or in connection with the enforcement of
any of the Loan Documents (including all such costs and expenses incurred in
connection with any proceeding under the United States Bankruptcy Code involving
the Borrower or any Guarantor as a debtor thereunder).  The Borrower further
agrees to indemnify the Administrative Agent, the L/C Issuer, each Lender, and
any security trustee therefor, and their respective directors, officers,
employees, agents, financial advisors, and consultants (each such Person being
called an “Indemnitee”) against all losses, claims, damages, penalties,
judgments, liabilities and expenses (including, without limitation, all
reasonable fees and disbursements of counsel for any such Indemnitee and all
reasonable expenses of litigation or preparation therefor, whether or not the
Indemnitee is a party thereto, or any settlement arrangement arising from or
relating to any such litigation) which any of them may pay or incur arising out
of or relating to any Loan Document or any of the transactions contemplated
thereby or the direct or indirect application or proposed application of the
proceeds of any Revolving Loan or Letter of Credit, other than those which arise
from the gross negligence or willful misconduct of the party claiming
indemnification.  The Borrower, upon demand by the Administrative Agent, the L/C
Issuer, or a Lender at any time, shall reimburse the Administrative Agent, the
L/C Issuer, or such Lender for any reasonable legal or other expenses
(including, without limitation, all reasonable fees and disbursements of counsel
for any such Indemnitee) incurred in connection with investigating or defending
against any of the foregoing (including any settlement costs relating to the
foregoing) except to the extent the same is due to the gross negligence or
willful misconduct of the party to be indemnified.  To the extent permitted by
applicable law, the parties hereto shall not assert, and each hereby waives, any
claim against any Indemnitee, on any theory of liability, for special, indirect,
consequential or





-96-



 

punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement or the other Loan Documents
or any agreement or instrument contemplated hereby or thereby, the transactions
contemplated hereby or thereby, any Revolving Loan or Letter of Credit or the
use of the proceeds thereof.  The obligations of the parties under this
Section 12.15 shall survive the termination of this Agreement.

(b)     The Borrower unconditionally agrees to forever indemnify, defend and
hold harmless, and covenants not to sue for any claim for contribution against,
each Indemnitee for any damages, costs, loss or expense, including without
limitation, response, remedial or removal costs and all fees and disbursements
of counsel for any such Indemnitee, arising out of any of the
following:  (i) any presence, release, threatened release or disposal of any
hazardous or toxic substance or petroleum by the Borrower or any Subsidiary or
otherwise occurring on or with respect to its Property (whether owned or
leased), (ii) the operation or violation of any environmental law, whether
federal, state, or local, and any regulations promulgated thereunder, by the
Borrower or any Subsidiary or otherwise occurring on or with respect to its
Property (whether owned or leased), (iii) any claim for personal injury or
property damage in connection with the Borrower or any Subsidiary or otherwise
occurring on or with respect to its Property (whether owned or leased), and
(iv) the inaccuracy or breach of any environmental representation, warranty or
covenant by the Borrower or any Subsidiary made herein or in any other Loan
Document evidencing or securing any Obligations or setting forth terms and
conditions applicable thereto or otherwise relating thereto, except for damages
arising from the willful misconduct or gross negligence of the relevant
Indemnitee.  This indemnification shall survive the payment and satisfaction of
all Obligations and the termination of this Agreement for a period of five (5)
years, and shall remain in force beyond the expiration of any applicable statute
of limitations and payment or satisfaction in full of any single claim under
this indemnification.  This indemnification shall be binding upon the successors
and assigns of the Borrower and shall inure to the benefit of each Indemnitee
and its successors and assigns.

Section 12.16.      Set‑off "Section 12.16.  Set‑off" \l 2 .  In addition to any
rights now or hereafter granted under the Loan Documents or applicable law and
not by way of limitation of any such rights, during the continuance of any Event
of Default, with the prior written consent of the Administrative Agent, each
Lender, the L/C Issuer, each subsequent holder of any Obligation, and each of
their respective affiliates, is hereby authorized by the Borrower and each
Guarantor at any time or from time to time, without notice to the Borrower or
such Guarantor or to any other Person, any such notice being hereby expressly
waived, to set‑off and to appropriate and to apply any and all deposits (general
or special, including, but not limited to, indebtedness evidenced by
certificates of deposit, whether matured or unmatured, and in whatever currency
denominated, but not including trust accounts) and any other indebtedness at any
time held or owing by that Lender, L/C Issuer, subsequent holder, or affiliate,
to or for the credit or the account of the Borrower or such Guarantor, whether
or not matured, against and on account of the Obligations then due of the
Borrower or such Guarantor to that Lender, L/C Issuer, or subsequent holder
under the Loan Documents, including, but not limited to, all claims of any
nature or description arising out of or connected with the Loan Documents,
irrespective of whether or not that Lender, L/C Issuer, or subsequent holder
shall have made any demand hereunder.





-97-



 

Section 12.17.      Entire Agreement "Section 12.17.      Entire Agreement" \l 2
.  The Loan Documents constitute the entire understanding of the parties thereto
with respect to the subject matter thereof and any prior agreements, whether
written or oral, with respect thereto are superseded hereby.

Section 12.18.      Governing Law "Section 12.18.            Governing Law" \l 2
.  This Agreement and the other Loan Documents (except as otherwise specified
therein), and the rights and duties of the parties hereto, shall be construed
and determined in accordance with the internal laws of the State of New York.

Section 12.19.      Severability of Provisions.
"Section 12.19.      Severability of Provisions" \l 2   Any provision of any
Loan Document which is unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such unenforceability without
invalidating the remaining provisions hereof or affecting the validity or
enforceability of such provision in any other jurisdiction.  All rights,
remedies and powers provided in this Agreement and the other Loan Documents may
be exercised only to the extent that the exercise thereof does not violate any
applicable mandatory provisions of law, and all the provisions of this Agreement
and other Loan Documents are intended to be subject to all applicable mandatory
provisions of law which may be controlling and to be limited to the extent
necessary so that they will not render this Agreement or the other Loan
Documents invalid or unenforceable.

Section 12.20.      Excess Interest "Section 12.20. Excess Interest" \l 2
.  Notwithstanding any provision to the contrary contained herein or in any
other Loan Document, no such provision shall require the payment or permit the
collection of any amount of interest in excess of the maximum amount of interest
permitted by applicable law to be charged for the use or detention, or the
forbearance in the collection, of all or any portion of the Revolving Loans or
other obligations outstanding under this Agreement or any other Loan Document
(“Excess Interest”).  If any Excess Interest is provided for, or is adjudicated
to be provided for, herein or in any other Loan Document, then in such event
(a) the provisions of this Section 12.20 shall govern and control, (b) neither
the Borrower nor any guarantor or endorser shall be obligated to pay any Excess
Interest, (c) any Excess Interest that the Administrative Agent or any Lender
may have received hereunder shall, at the option of the Administrative Agent, be
(i) applied as a credit against the then outstanding principal amount of
Obligations hereunder and accrued and unpaid interest thereon (not to exceed the
maximum amount permitted by applicable law), (ii) refunded to the Borrower, or
(iii) any combination of the foregoing, (d) the interest rate payable hereunder
or under any other Loan Document shall be automatically subject to reduction to
the maximum lawful contract rate allowed under applicable usury laws (the
“Maximum Rate”), and this Agreement and the other Loan Documents shall be deemed
to have been, and shall be, reformed and modified to reflect such reduction in
the relevant interest rate, and (e) neither the Borrower nor any guarantor or
endorser shall have any action against the Administrative Agent or any Lender
for any damages whatsoever arising out of the payment or collection of any
Excess Interest.  Notwithstanding the foregoing, if for any period of time
interest on any of Borrower’s Obligations is calculated at the Maximum Rate
rather than the applicable rate under this Agreement, and thereafter such
applicable rate becomes less than the Maximum Rate, the rate of interest payable
on the Borrower’s Obligations shall remain at the Maximum Rate until the Lenders
have received the amount of interest which such Lenders would have received
during





-98-



 

such period on the Borrower’s Obligations had the rate of interest not been
limited to the Maximum Rate during such period.

Section 12.21.      Construction "Section 12.21.    Construction" \l 2 .  The
parties acknowledge and agree that the Loan Documents shall not be construed
more favorably in favor of any party hereto based upon which party drafted the
same, it being acknowledged that all parties hereto contributed substantially to
the negotiation of the Loan Documents.  The provisions of this Agreement
relating to Subsidiaries shall only apply during such times as the Borrower has
one or more Subsidiaries.

Section 12.22.      Lender’s and L/C Issuer’s Obligations Several
"Section 12.22.       Lender’s and L/C Issuer’s Obligations Several" \l 2 .  The
obligations of the Lenders and L/C Issuer hereunder are several and not
joint.  Nothing contained in this Agreement and no action taken by the Lenders
or L/C Issuer pursuant hereto shall be deemed to constitute the Lenders and L/C
Issuer a partnership, association, joint venture or other entity.

Section 12.23.      Submission to Jurisdiction; Waiver of Jury
Trial “Section 12.23.  Submission to Jurisdiction; Waiver of Jury Trial” \l 2
.  The Borrower and each Guarantor hereby submits to the nonexclusive
jurisdiction of the United States District Court for the Southern District of
New York and of any New York State court sitting in the City of New York for
purposes of all legal proceedings arising out of or relating to this Agreement,
the other Loan Documents or the transactions contemplated hereby or
thereby.  The Borrower and each Guarantor irrevocably waives, to the fullest
extent permitted by law, any objection which it may now or hereafter have to the
laying of the venue of any such proceeding brought in such a court and any claim
that any such proceeding brought in such a court has been brought in an
inconvenient forum.  THE BORROWER, EACH GUARANTOR, THE ADMINISTRATIVE AGENT, THE
L/C ISSUER, AND THE LENDERS HEREBY IRREVOCABLY WAIVE ANY AND ALL RIGHT TO TRIAL
BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENT
OR THE TRANSACTIONS CONTEMPLATED THEREBY.

Section 12.24.      USA Patriot Act “Section 12.24.          USA Patriot Act” \l
2 .  Each Lender and L/C Issuer that is subject to the requirements of the
Patriot Act hereby notifies the Borrower that pursuant to the requirements of
the Patriot Act, it is required to obtain, verify, and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender or L/C Issuer to
identify the Borrower in accordance with the Patriot Act.

Section 12.25.      Confidentiality “Section 12.25.           Confidentiality”
\l 2 .  Each of the Administrative Agent, the Lenders, and the L/C Issuer
severally agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed in compliance with applicable
law (a) to its and its Affiliates’ directors, officers, employees and agents,
including accountants, legal counsel and other advisors to the extent any such
Person has a need to know such Information (it being understood that the Persons
to whom such disclosure is made will first be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority
(including any self‑regulatory authority, such as the National Association of
Insurance





-99-



 

Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, provided that to the extent
practicable and permitted by applicable law, the party requested to disclose any
information will provide prompt written notice of such request to the Borrower,
will allow the Borrower a reasonable opportunity to seek appropriate protective
measures prior to disclosure and will disclose the minimum amount of information
required to comply with such applicable law, regulation, subpoena or legal
process, (d) to any other party hereto, (e) to the extent reasonably necessary
after consultation with counsel, in connection with the exercise of any remedies
hereunder or under any other Loan Document or any suit, action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, provided that, to the extent reasonably
practicable, the party requested to disclose any such information will provide
prompt written notice of such request to the Borrower and will allow the
Borrower a reasonable opportunity to seek appropriate protective measures prior
to such disclosure, (f) subject to an agreement containing provisions
substantially the same as those of this Section 12.25, to (A) any assignee of or
participant in, or any prospective assignee of or participant in, any of its
rights or obligations under this Agreement or (B) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower or any Subsidiary and its obligations, (g) with the prior written
consent of the Borrower, (h) to the extent such Information (A) becomes publicly
available other than as a result of a breach of this Section 12.25 or
(B) becomes available to the Administrative Agent, any Lender or the L/C Issuer
on a non‑confidential basis from a source other than the Borrower or any
Subsidiary or any of their directors, officers, employees or agents, including
accountants, legal counsel and other advisors; provided that the Administrative
Agent, any Lender or the L/C Issuer may use such Information as permitted by
clause (a) above, but the Administrative Agent, any Lender or the L/C Issuer
shall not otherwise disclose such Information except as permitted by clauses (b)
- (g), (i), (j) or (k) of this Section 12.25, (i) to rating agencies if
requested or required by such agencies in connection with a rating relating to
the Revolving Loans or the Revolving Credit Commitments hereunder, (j) to Gold
Sheets and other similar bank trade publications (such information to consist of
deal terms and other information regarding the credit facilities evidenced by
this Agreement customarily found in such publications), or (k) to entities which
compile and publish information about the syndicated loan market, provided that
only basic information about the pricing and structure of the transaction
evidenced hereby may be disclosed pursuant to this subsection (j).  For purposes
of this Section 12.25, “Information” means all information received from the
Borrower or any of the Subsidiaries or from any other Person on behalf of the
Borrower or any Subsidiary relating to the Borrower or any Subsidiary or any of
their respective businesses, other than any such information that is available
to the Administrative Agent, any Lender or the L/C Issuer on a non-confidential
basis prior to disclosure by the Borrower or any of its Subsidiaries or from any
other Person on behalf of the Borrower or any of the Subsidiaries.  Each of the
Administrative Agent, the Lenders, and the L/C Issuer specifically acknowledges
that the common stock of Parent is traded on the New York Stock Exchange under
the trading symbol “PINE.”  Each of the Administrative Agent, the Lenders, and
the L/C Issuer further expressly acknowledges that it is aware that the
securities laws of the United States prohibit any person who has received from
an issuer material, non-public information, including information concerning the
matters that are the subject of this Agreement, from purchasing or selling
securities of such issuer on the basis of material, non-public information
concerning the issuer of





-100-



 

such securities or, subject to certain limited exceptions, from communicating
such information to any other Person.

Section 12.26.      Limitation of Recourse “Section 12.26.            Limitation
of Recourse” \l 2 .  There shall be full recourse to the Borrower and the
Guarantors and all of their assets and properties for the Obligations and any
other liability under the Loan Documents. Subject to clauses (i) and (ii) of the
following sentence, in no event shall any officer or director of the Borrower or
any of its Subsidiaries be personally liable or obligated for the Obligations or
any other liability under the Loan Documents.  Nothing herein contained shall
limit or be construed to (i) release any such officer or director from liability
for his or her fraudulent actions, misappropriation of funds or willful
misconduct or (ii) limit or impair the exercise of remedies with respect to the
Borrower and the Guarantors under the Loan Documents.  The provisions of this
Section 12.26 shall survive the termination of this Agreement.

Section 12.27.      Other Taxes. “Section 12.27.    Other Taxes” \l 2   The
Borrower agrees to pay on demand, and indemnify and hold the Administrative
Agent, the Lenders, and the L/C Issuer harmless from, any Other Taxes payable in
respect of this Agreement or any other Loan Document, including interest and
penalties, in the event any such taxes are assessed, irrespective of when such
assessment is made and whether or not any credit is then in use or available
hereunder.

Section 12.28.      Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto (including any party becoming a party hereto by virtue of an
Assignment and Assumption) acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a)       the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

(b)      the effects of any Bail-in Action on any such liability, including, if
applicable:

(i)      a reduction in full or in part or cancellation of any such liability;

(ii)      a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or  a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or





-101-



 

(iii)      the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

Section 12.29.      Acknowledgement Regarding Any Supported QFCs.  To the extent
that the Loan Documents provide support, through a guarantee or otherwise, for
Hedging Agreements or any other agreement or instrument that is a QFC (such
support, “QFC Credit Support” and each such QFC a “Supported QFC”), the parties
acknowledge and agree as follows with respect to the resolution power of the
Federal Deposit Insurance Corporation under the Federal Deposit Insurance Act
and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States):

(a)       In the event a Covered Entity that is party to a Supported QFC (each,
a “Covered Party”) becomes subject to a proceeding under a U.S. Special
Resolution Regime, the transfer of such Supported QFC and the benefit of such
QFC Credit Support (and any interest and obligation in or under such Supported
QFC and such QFC Credit Support, and any rights in property securing such
Supported QFC or such QFC Credit Support) from such Covered Party will be
effective to the same extent as the transfer would be effective under the U.S.
Special Resolution Regime if the Supported QFC and such QFC Credit Support (and
any such interest, obligation and rights in property) were governed by the laws
of the United States or a state of the United States. In the event a Covered
Party or a BHC Act Affiliate of a Covered Party becomes subject to a proceeding
under a U.S. Special Resolution Regime, Default Rights under the Loan Documents
that might otherwise apply to such Supported QFC or any QFC Credit Support that
may be exercised against such Covered Party are permitted to be exercised to no
greater extent than such Default Rights could be exercised under the U.S.
Special Resolution Regime if the Supported QFC and the Loan Documents were
governed by the laws of the United States or a state of the United
States.  Without limitation of the foregoing, it is understood and agreed that
rights and remedies of the parties with respect to a Defaulting Lender shall in
no event affect the rights of any Covered Party with respect to a Supported QFC
or any QFC Credit Support.

(b)      As used in this Section, the following terms have the following
meanings:

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

“Covered Entity” means any of the following:

(i)      a  “covered entity” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. §252.82(b);





-102-



 

(ii)      a  “covered bank” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. §47.3(b); or

(iii)      a  “covered FSI” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. §382.2(b).

“Default Rights” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§252.81, 47.2 or 382.1, as
applicable.

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

SECTION 13.      THE GUARANTEES “SECTION 13.      THE GUARANTEES” \L 1 .

Section 13.1.      The Guarantees “Section 13.1. The Guarantees” \l 2 .  To
induce the Lenders to provide the credits described herein and in consideration
of benefits expected to accrue to the Borrower by reason of the Revolving Credit
Commitments and for other good and valuable consideration, receipt of which is
hereby acknowledged, Parent and each Material Subsidiary party hereto (including
any Material Subsidiary formed or acquired after the Closing Date executing an
Additional Guarantor Supplement in the form attached hereto as Exhibit G or such
other form acceptable to the Administrative Agent) hereby unconditionally and
irrevocably guarantees jointly and severally to the Administrative Agent, the
Lenders, and their Affiliates, the due and punctual payment of all present and
future Obligations, including, but not limited to, the due and punctual payment
of principal of and interest on the Revolving Loans, Swing Loans, the
Reimbursement Obligations, Hedging Liability, Funds Transfer and Deposit Account
Liability, and the due and punctual payment of all other obligations now or
hereafter owed by the Borrower under the Loan Documents as and when the same
shall become due and payable, whether at stated maturity, by acceleration, or
otherwise, according to the terms hereof and thereof (including interest which,
but for the filing of a petition in bankruptcy, would otherwise accrue on any
such indebtedness, obligation, or liability).  In case of failure by the
Borrower or other obligor punctually to pay any obligations guaranteed hereby,
each Guarantor hereby unconditionally agrees to make such payment or to cause
such payment to be made punctually as and when the same shall become due and
payable, whether at stated maturity, by acceleration, or otherwise, and as if
such payment were made by the Borrower or such obligor.

Section 13.2.      Guarantee Unconditional “Section 13.2.      Guarantee
Unconditional” \l 2 .  The obligations of each Guarantor under this Section 13
shall be unconditional and absolute and, without limiting the generality of the
foregoing, shall not be released, discharged, or otherwise affected by:

(a)       any extension, renewal, settlement, compromise, waiver, or release in
respect of any obligation of the Borrower or other obligor or of any other
guarantor under this Agreement or any other Loan Document or by operation of law
or otherwise;

(b)      any modification or amendment of or supplement to this Agreement or any
other Loan Document;





-103-



 

(c)       any change in the corporate existence, structure, or ownership of, or
any insolvency, bankruptcy, reorganization, or other similar proceeding
affecting, the Borrower or other obligor, any other guarantor, or any of their
respective assets, or any resulting release or discharge of any obligation of
the Borrower or other obligor or of any other guarantor contained in any Loan
Document;

(d)      the existence of any claim, set‑off, or other rights which the Borrower
or other obligor or any other guarantor may have at any time against the
Administrative Agent, any Lender, or any other Person, whether or not arising in
connection herewith;

(e)       any failure to assert, or any assertion of, any claim or demand or any
exercise of, or failure to exercise, any rights or remedies against the Borrower
or other obligor, any other guarantor, or any other Person or Property;

(f)      any application of any sums by whomsoever paid or howsoever realized to
any obligation of the Borrower or other obligor, regardless of what obligations
of the Borrower or other obligor remain unpaid;

(g)      any invalidity or unenforceability relating to or against the Borrower
or other obligor or any other guarantor for any reason of this Agreement or of
any other Loan Document or any provision of applicable law or regulation
purporting to prohibit the payment by the Borrower or other obligor or any other
guarantor of the principal of or interest on any Revolving Loan or any
Reimbursement Obligation or any other amount payable under the Loan Documents;
or

(h)      any other act or omission to act or delay of any kind by the
Administrative Agent, any Lender, or any other Person or any other circumstance
whatsoever that might, but for the provisions of this paragraph, constitute a
legal or equitable discharge of the obligations of any Guarantor under this
Section 13.

Section 13.3.      Discharge Only upon Payment in Full; Reinstatement in Certain
Circumstances “Section 13.3. Discharge Only upon Payment in Full; Reinstatement
in Certain Circumstances” \l 2 .  Each Guarantor’s obligations under this
Section 13 shall remain in full force and effect until the Revolving Credit
Commitments are terminated, all Letters of Credit have expired, and the
principal of and interest on the Revolving Loans, Swing Loans and all other
amounts payable by the Borrower and the Guarantors under this Agreement and all
other Loan Documents have been paid in full.  If at any time any payment of the
principal of or interest on any Revolving Loan, Swing Loan or any Reimbursement
Obligation or any other amount payable by the Borrower or other obligor or any
Guarantor under the Loan Documents is rescinded or must be otherwise restored or
returned upon the insolvency, bankruptcy, or reorganization of the Borrower or
other obligor or of any guarantor, or otherwise, each Guarantor’s obligations
under this Section 13 with respect to such payment shall be reinstated at such
time as though such payment had become due but had not been made at such time.

Section 13.4.      Subrogation “Section 13.4.       Subrogation” \l 2 .  Each
Guarantor agrees it will not exercise any rights which it may acquire by way of
subrogation by any payment made





-104-



 

hereunder, or otherwise, until all the obligations guaranteed hereby shall have
been paid in full subsequent to the termination of all the Revolving Credit
Commitments and Swing Line and expiration of all Letters of Credit.  If any
amount shall be paid to a Guarantor on account of such subrogation rights at any
time prior to the later of (x) the payment in full of the Obligations, Funds
Transfer and Deposit Account Liability and Hedging Liability and all other
amounts payable by the Borrower hereunder and the other Loan Documents and
(y) the termination of the Revolving Credit Commitments and Swing Line and
expiration of all Letters of Credit, such amount shall be held in trust for the
benefit of the Administrative Agent and the Lenders (and their Affiliates) and
shall forthwith be paid to the Administrative Agent for the benefit of the
Lenders (and their Affiliates) or be credited and applied upon the Obligations,
Funds Transfer and Deposit Account Liability and Hedging Liability, whether
matured or unmatured, in accordance with the terms of this Agreement.

Section 13.5.      Waivers “Section 13.5. Waivers” \l 2 .  Each Guarantor
irrevocably waives acceptance hereof, presentment, demand, protest, and any
notice except as specifically provided for herein, as well as any requirement
that at any time any action be taken by the Administrative Agent, any Lender, or
any other Person against the Borrower or other obligor, another guarantor, or
any other Person.

Section 13.6.      Limit on Recovery “Section 13.6.         Limit on Recovery”
\l 2 .  Notwithstanding any other provision hereof, the right of recovery
against each Guarantor under this Section 13 shall not exceed $1.00 less than
the lowest amount which would render such Guarantor’s obligations under this
Section 13 void or voidable under applicable law, including, without limitation,
fraudulent conveyance law.

Section 13.7.      Stay of Acceleration “Section 13.7.       Stay of
Acceleration” \l 2 .  If acceleration of the time for payment of any amount
payable by the Borrower or other obligor under this Agreement or any other Loan
Document, is stayed upon the insolvency, bankruptcy or reorganization of the
Borrower or such obligor, all such amounts otherwise subject to acceleration
under the terms of this Agreement or the other Loan Documents, shall nonetheless
be payable by the Guarantors hereunder forthwith on demand by the Administrative
Agent made at the request of the Required Lenders.

Section 13.8.      Benefit to Guarantors “Section 13.8.   Benefit to Guarantors”
\l 2 .  The Borrower and the Guarantors are engaged in related businesses and
integrated to such an extent that the financial strength and flexibility of the
Borrower has a direct impact on the success of each Guarantor.  Each Guarantor
will derive substantial direct and indirect benefit from the extensions of
credit hereunder.

Section 13.9.      Guarantor Covenants “Section 13.9.   Guarantor Covenants” \l
2 .  Each Guarantor shall take such action as the Borrower is required by this
Agreement to cause such Guarantor to take, and shall refrain from taking such
action as the Borrower is required by this Agreement to prohibit such Guarantor
from taking.

Section 13.10.      Keepwell.  “Section 13.10.         Keepwell” \l 2   Each
Qualified ECP Guarantor hereby jointly and severally absolutely, unconditionally
and irrevocably undertakes to





-105-



 

provide such funds or other support as may be needed from time to time by each
other Guarantor to honor all of its obligations under this Guaranty in respect
of Swap Obligations (provided, however, that each Qualified ECP Guarantor shall
only be liable under this Section for the maximum amount of such liability that
can be hereby incurred without rendering its obligations under this Section, or
otherwise under this Guaranty, voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater
amount).  The obligations of each Qualified ECP Guarantor under this Section
shall remain in full force and effect until discharged in accordance with
Section 13.3.  Each Qualified ECP Guarantor intends that this Section
constitute, and this Section shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Guarantor for all
purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

[SIGNATURE PAGES TO FOLLOW]

 

 



-106-



 

This Credit Agreement is entered into between us for the uses and purposes
hereinabove set forth as of the date first above written.     "Signature Page"
\l 4

 

 

“BORROWER”

 

 

 

ALPINE INCOME PROPERTY OP, LP,

 

a Delaware limited partnership

 

 

 

By: Alpine Income Property GP, LLC, a
Delaware limited liability company, its
General Partner

 

 

 

By:  Alpine Income Property Trust, Inc., a
Maryland corporation, its sole member

 

 

 

 

 

By

/s/ Daniel E. Smith

 

 

Name:  Daniel E. Smith

 

 

Title:  Senior Vice President, General Counsel and Corporate Secretary

 

 

 

“ADMINISTRATIVE AGENT AND L/C ISSUER”

 

 

 

BANK OF MONTREAL, as L/C Issuer and as
Administrative Agent

 

 

 

 

 

By

/s/ Gwendolyn Gatz

 

 

Name:  Gwendolyn Gatz

 

 

Title:  Vice President

 

 

 

“LENDERS”

 

 

 

BANK OF MONTREAL, a Canadian chartered
bank acting through its Chicago branch, as a
Lender and Swing Line Lender

 

 

 

By

/s/ Gwendolyn Gatz

 

 

Name:  Gwendolyn Gatz

 

 

Title:  Vice President

 





[SIGNATURE PAGE TO CREDIT AGREEMENT-ALPINE INCOME PROPERTY OP, LP]



 

 

RAYMOND JAMES BANK, N.A., as a Lender

 

 

 

By

/s/ Matt Stein

 

 

Name:  Matt Stein

 

 

Title:   Senior Vice President

 





[SIGNATURE PAGE TO CREDIT AGREEMENT-ALPINE INCOME PROPERTY OP, LP]



 

 

“GUARANTORS”

 

 

 

“PARENT”

 

 

 

ALPINE INCOME PROPERTY TRUST, INC., a Maryland corporation

 

 

 

 

 

By

/s/ Daniel E. Smith

 

 

Name: Daniel E. Smith

 

 

Title: Senior Vice President, General Counsel and Corporate Secretary

 

 

 

“MATERIAL SUBSIDIARIES”

 

 

 

CTO17 HILLSBORO OR LLC, a Delaware
limited liability company

 

 

 

By: Alpine Income Property OP, LP,
a Delaware limited partnership, its sole
manager

 

 

 

By: Alpine Income Property GP, LLC,
a Delaware limited liability company,
its General Partner,

 

 

 

By: Alpine Income Property Trust, Inc.,
a Maryland corporation,
its sole member

 

 

 

 

 

By

/s/ Daniel E. Smith

 

 

Name:  Daniel E. Smith

 

 

Title:  Senior Vice President, General Counsel and Corporate Secretary

 





[SIGNATURE PAGE TO CREDIT AGREEMENT-ALPINE INCOME PROPERTY OP, LP]



 

 

 

 

 

BLUEBIRD METROWEST ORLANDO LLC, a
Delaware limited liability company

 

 

 

By: Alpine Income Property OP, LP,
a Delaware limited partnership, its sole manager

 

 

 

By: Alpine Income Property GP, LLC,
a Delaware limited liability company,
its General Partner,

 

 

 

By: Alpine Income Property Trust, Inc.,
a Maryland corporation,
its sole member

 

 

 

 

 

By

/s/ Daniel E. Smith

 

 

Name:  Daniel E. Smith

 

 

Title:  Senior Vice President, General Counsel and Corporate Secretary

 

 

 

CTO16 RALEIGH LLC, a Delaware limited liability company

 

 

 

By: Alpine Income Property OP, LP,
a Delaware limited partnership, its sole
member

 

 

 

By: Alpine Income Property GP, LLC,
a Delaware limited liability company,
its General Partner,

 

 

 

By: Alpine Income Property Trust, Inc.,
a Maryland corporation,
its sole member

 

 

 

 

 

By

/s/ Daniel E. Smith

 

 

Name:  Daniel E. Smith

 

 

Title:  Senior Vice President, General Counsel and Corporate Secretary

 





[SIGNATURE PAGE TO CREDIT AGREEMENT-ALPINE INCOME PROPERTY OP, LP]



 

 

 

 

 

 

CTO16 RENO LLC, a Delaware limited liability company

 

 

 

By: Alpine Income Property OP, LP,
a Delaware limited partnership, its sole manager

 

 

 

By: Alpine Income Property GP, LLC,
a Delaware limited liability company,
its General Partner,

 

 

 

By: Alpine Income Property Trust, Inc.,
a Maryland corporation,
its sole member

 

 

 

 

 

By

/s/ Daniel E. Smith

 

 

Name:  Daniel E. Smith

 

 

Title:  Senior Vice President, General Counsel and Corporate Secretary

 

 

 

CTO19 WINSTON SALEM NC LLC, a Delaware
limited liability company

 

 

 

By: Alpine Income Property OP, LP,
a Delaware limited partnership, its sole
manager

 

 

 

By: Alpine Income Property GP, LLC,
a Delaware limited liability company,
its General Partner,

 

 

 

By: Alpine Income Property Trust, Inc.,
a Maryland corporation,
its sole member

 

 

 

 

 

By

/s/ Daniel E. Smith

 

 

Name:  Daniel E. Smith

 

 

Title:  Senior Vice President, General Counsel and Corporate Secretary

 





[SIGNATURE PAGE TO CREDIT AGREEMENT-ALPINE INCOME PROPERTY OP, LP]



 

 

 

 

 

 

INDIGO HENRY LLC, a Delaware limited
liability company

 

 

 

By: Alpine Income Property OP, LP,
a Delaware limited partnership, its sole member

 

 

 

By: Alpine Income Property GP, LLC,
a Delaware limited liability company,
its General Partner,

 

 

 

By: Alpine Income Property Trust, Inc.,
a Maryland corporation,
its sole member

 

 

 

 

 

By

/s/ Daniel E. Smith

 

 

Name:  Daniel E. Smith

 

 

Title:  Senior Vice President, General Counsel and Corporate Secretary

 

 

 

CTO17 SAUGUS LLC, a Delaware limited
liability company

 

 

 

By: Alpine Income Property OP, LP,
a Delaware limited partnership, its sole
member

 

 

 

By: Alpine Income Property GP, LLC,
a Delaware limited liability company,
its General Partner,

 

 

 

By: Alpine Income Property Trust, Inc.,
a Maryland corporation,
its sole member

 

 

 

 

 

By

/s/ Daniel E. Smith

 

 

Name:  Daniel E. Smith

 

 

Title:  Senior Vice President, General Counsel and Corporate Secretary

 





[SIGNATURE PAGE TO CREDIT AGREEMENT-ALPINE INCOME PROPERTY OP, LP]



 

 

 

CTO16 CHARLOTTESVILLE LLC, a Delaware
limited liability company

 

 

 

By: Alpine Income Property OP, LP,
a Delaware limited partnership, its sole manager

 

 

 

By: Alpine Income Property GP, LLC,
a Delaware limited liability company,
its General Partner,

 

 

 

By: Alpine Income Property Trust, Inc.,
a Maryland corporation,
its sole member

 

 

 

 

 

By

/s/ Daniel E. Smith

 

 

Name:  Daniel E. Smith

 

 

Title:  Senior Vice President, General Counsel and Corporate Secretary

 

 

 

CTLC18 LYNN MA LLC, a Delaware limited
liability company

 

 

 

By: Alpine Income Property OP, LP,
a Delaware limited partnership, its sole manager

 

 

 

By: Alpine Income Property GP, LLC,
a Delaware limited liability company,
its General Partner,

 

 

 

By: Alpine Income Property Trust, Inc.,
a Maryland corporation,
its sole member

 

 

 

 

 

By

/s/ Daniel E. Smith

 

 

Name:  Daniel E. Smith

 

 

Title:  Senior Vice President, General Counsel and Corporate Secretary

 





[SIGNATURE PAGE TO CREDIT AGREEMENT-ALPINE INCOME PROPERTY OP, LP]



 

 

 

CTO16 HUNTERSVILLE LLC, a Delaware limited liability company

 

 

 

By: Alpine Income Property OP, LP,
a Delaware limited partnership, its sole manager

 

 

 

By: Alpine Income Property GP, LLC,
a Delaware limited liability company,
its General Partner,

 

 

 

By: Alpine Income Property Trust, Inc.,
a Maryland corporation,
its sole member

 

 

 

 

 

By

/s/ Daniel E. Smith

 

 

Name:  Daniel E. Smith

 

 

Title:  Senior Vice President, General Counsel and Corporate Secretary

 

 

 

CTO19 BIRMINGHAM LLC, a Delaware limited liability company

 

 

 

By: Alpine Income Property OP, LP,
a Delaware limited partnership, its manager

 

 

 

By: Alpine Income Property GP, LLC,
a Delaware limited liability company,
its General Partner,

 

 

 

By: Alpine Income Property Trust, Inc.,
a Maryland corporation,
its sole me

 

 

 

 

 

By

/s/ Daniel E. Smith

 

 

Name:  Daniel E. Smith

 

 

Title:  Senior Vice President, General Counsel and Corporate Secretary

 





[SIGNATURE PAGE TO CREDIT AGREEMENT-ALPINE INCOME PROPERTY OP, LP]



 

 

 

PINE19 ALPHARETTA GA LLC, a Delaware
limited liability company

 

 

 

By: Alpine Income Property OP, LP,
a Delaware limited partnership, its sole member

 

 

 

By: Alpine Income Property GP, LLC,
a Delaware limited liability company,
its General Partner,

 

 

 

By: Alpine Income Property Trust, Inc.,
a Maryland corporation,
its sole member

 

 

 

 

 

By

/s/ Daniel E. Smith

 

 

Name:  Daniel E. Smith

 

 

Title:  Senior Vice President, General Counsel and Corporate Secretary

 





[SIGNATURE PAGE TO CREDIT AGREEMENT-ALPINE INCOME PROPERTY OP, LP]



 

 

 

PINE19 JACKSONVILLE FL LLC, a Delaware limited liability company

 

 

 

By: Alpine Income Property OP, LP,
a Delaware limited partnership, its sole member

 

 

 

By: Alpine Income Property GP, LLC,
a Delaware limited liability company,
its General Partner,

 

 

 

By: Alpine Income Property Trust, Inc.,
a Maryland corporation,
its sole member

 

 

 

 

 

By

/s/ Daniel E. Smith

 

 

Name:  Daniel E. Smith

 

 

Title:  Senior Vice President, General Counsel and Corporate Secretary

 

 

 

 

LCH15 GLENDALE AZ LLC, a Delaware limited liability company

 

 

 

By: Alpine Income Property OP, LP,
a Delaware limited partnership, its sole member

 

 

 

By: Alpine Income Property GP, LLC,
a Delaware limited liability company,
its General Partner,

 

 

 

By: Alpine Income Property Trust, Inc.,
a Maryland corporation,
its sole member

 

 

 

 

 

By

/s/ Daniel E. Smith

 

 

Name:  Daniel E. Smith

 

 

Title:  Senior Vice President, General Counsel and Corporate Secretary

 





[SIGNATURE PAGE TO CREDIT AGREEMENT-ALPINE INCOME PROPERTY OP, LP]



 

 

 

CTO19 TROY WI LLC, a Delaware limited
liability company

 

 

 

By: Alpine Income Property OP, LP,
a Delaware limited partnership, its member

 

 

 

By: Alpine Income Property GP, LLC,
a Delaware limited liability company,
its General Partner,

 

 

 

By: Alpine Income Property Trust, Inc.,
a Maryland corporation,
its sole member

 

 

 

 

 

By

/s/ Daniel E. Smith

 

 

Name:  Daniel E. Smith

 

 

Title:  Senior Vice President, General Counsel and Corporate Secretary

 

 

 

 

CTO17 BRANDON FL LLC, a Delaware limited
liability company

 

 

 

By: Alpine Income Property OP, LP,
a Delaware limited partnership, its sole manager

 

 

 

By: Alpine Income Property GP, LLC,
a Delaware limited liability company,
its General Partner,

 

 

 

By: Alpine Income Property Trust, Inc.,
a Maryland corporation,
its sole member

 

 

 

 

 

By

/s/ Daniel E. Smith

 

 

Name:  Daniel E. Smith

 

 

Title:  Senior Vice President, General Counsel and Corporate Secretary

 





[SIGNATURE PAGE TO CREDIT AGREEMENT-ALPINE INCOME PROPERTY OP, LP]



 

 

 

CTO19 ALBANY GA LLC, a Delaware limited
liability company

 

 

 

By: Alpine Income Property OP, LP,
a Delaware limited partnership, its member

 

 

 

By: Alpine Income Property GP, LLC,
a Delaware limited liability company,
its General Partner,

 

 

 

By: Alpine Income Property Trust, Inc.,
a Maryland corporation,
its sole member

 

 

 

 

 

By

/s/ Daniel E. Smith

 

 

Name:  Daniel E. Smith

 

 

Title:  Senior Vice President, General Counsel and Corporate Secretary

 

 

 



[SIGNATURE PAGE TO CREDIT AGREEMENT-ALPINE INCOME PROPERTY OP, LP]



 

EXHIBIT A

NOTICE OF PAYMENT REQUEST

[Date]

[Name of Lender]

[Address]

Attention:

Reference is made to the Credit Agreement, dated as of November 26, 2019, among
Alpine Income Property OP, LP, the Guarantors from time to time party thereto,
the Lenders from time to time party thereto, and Bank of Montreal, as
Administrative Agent (as extended, renewed, amended or restated from time to
time, the “Credit Agreement”).  Capitalized terms used herein and not defined
herein have the meanings assigned to them in the Credit Agreement.  [The
Borrower has failed to pay its Reimbursement Obligation in the amount of
$____________.  Your Revolver Percentage of the unpaid Reimbursement Obligation
is $_____________] or [__________________________ has been required to return a
payment by the Borrower of a Reimbursement Obligation in the amount of
$_______________.  Your Revolver Percentage of the returned Reimbursement
Obligation is $_______________.]

 

Very truly yours,

 

 

 

BANK OF MONTREAL, as L/C Issuer

 

 

 

 

 

By

 

 

Name

 

 

Title

 

 





 



 

EXHIBIT B

NOTICE OF BORROWING

Date:_____________, ____     

To:     Bank of Montreal, as Administrative Agent for the Lenders from time to
time parties to the Credit Agreement dated as of November 26, 2019 (as extended,
renewed, amended or restated from time to time, the “Credit Agreement”), among
ALPINE INCOME PROPERTY OP, LP, certain Guarantors which are signatories thereto,
certain Lenders which are from time to time parties thereto, and Bank of
Montreal, as Administrative Agent

Ladies and Gentlemen:

The undersigned, Alpine Income Property OP, LP (the “Borrower”), refers to the
Credit Agreement, the terms defined therein being used herein as therein
defined, and hereby gives you notice irrevocably, pursuant to Section 1.6 of the
Credit Agreement, of the Borrowing specified below:

1.      The Business Day of the proposed Borrowing is ___________, ____.

2.      The aggregate amount of the proposed Borrowing is $______________.

3.      The Borrowing is being advanced under the Revolving Credit.

4.      The Borrowing is to be comprised of $___________ of [Base Rate]
[Eurodollar] Loans.

[5.      The duration of the Interest Period for the Eurodollar Loans included
in the Borrowing shall be ____________ months.]

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the proposed Borrowing, before and
after giving effect thereto and to the application of the proceeds therefrom:

(a)       the representations and warranties of the Borrower contained in
Section 6 of the Credit Agreement are true and correct as though made on and as
of such date (except to the extent such representations and warranties relate to
an earlier date, in which case they are true and correct as of such date); and





 



 

(b)      no Default or Event of Default has occurred and is continuing or would
result from such proposed Borrowing.

 

ALPINE INCOME PROPERTY OP, LP

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

[NOTICE OF BORROWING]





 



 

EXHIBIT C

NOTICE OF CONTINUATION/CONVERSION

Date:  ____________, ____

To:    Bank of Montreal, as Administrative Agent for the Lenders from time to
time parties to the Credit Agreement dated as of November 26, 2019 (as extended,
renewed, amended or restated from time to time, the “Credit Agreement”) among
Alpine Income Property OP, LP, certain Guarantors which are from time to time
signatories thereto, certain Lenders which are from time to time parties
thereto, and Bank of Montreal, as Administrative Agent

Ladies and Gentlemen:

The undersigned, Alpine Income Property OP, LP (the “Borrower”), refers to the
Credit Agreement, the terms defined therein being used herein as therein
defined, and hereby gives you notice irrevocably, pursuant to Section 1.6 of the
Credit Agreement, of the [conversion] [continuation] of the Loans specified
herein, that:

1.      The conversion/continuation Date is __________, ____.

2.      The aggregate amount of the Revolving Loans to be [converted]
[continued] is $______________.

3.      The Revolving Loans are to be [converted into] [continued as]
[Eurodollar] [Base Rate] Loans.

4.      [If applicable:]  The duration of the Interest Period for the Revolving
Loans included in the [conversion] [continuation] shall be _________ months.

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the proposed conversion/continuation date,
before and after giving effect thereto and to the application of the proceeds
therefrom:

(a)       the representations and warranties of the Borrower contained in
Section 6 of the Credit Agreement are true and correct as though made on and as
of such date (except to the extent such representations and warranties relate to
an earlier date, in which case they are true and correct as of such date);
provided, however, that this condition shall not apply to the conversion of an
outstanding Eurodollar Loan to a Base Rate Loan; and





 



 

(b)      no Default or Event of Default has occurred and is continuing, or would
result from such proposed [conversion] [continuation].

 

ALPINE INCOME PROPERTY OP, LP

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

[NOTICE OF CONTINUATION/CONVERSION]





 



 

EXHIBIT D-1

REVOLVING NOTE

 

U.S. $_______________

November 26, 2019

 

FOR VALUE RECEIVED, the undersigned, Alpine Income Property OP, LP, a Delaware
limited partnership (the “Borrower”), hereby promises to pay to
____________________ (the “Lender”) or its permitted assigns on the Revolving
Credit Termination Date of the hereinafter defined Credit Agreement, at the
principal office of the Administrative Agent in Chicago Illinois (or such other
location as the Administrative Agent may designate to the Borrower), in
immediately available funds, the principal sum of ___________________ Dollars
($__________) or, if less, the aggregate unpaid principal amount of all
Revolving Loans made by the Lender to the Borrower pursuant to the Credit
Agreement, together with interest on the principal amount of each Revolving Loan
from time to time outstanding hereunder at the rates, and payable in the manner
and on the dates, specified in the Credit Agreement.

This Note is one of the Revolving Notes referred to in the Credit Agreement
dated as of November 26, 2019, among the Borrower, the Guarantors party thereto,
the Lenders parties thereto, the Swing Line Lender, the L/C Issuer and Bank of
Montreal, as Administrative Agent (as extended, renewed, amended or restated
from time to time, the “Credit Agreement”), and this Note and the holder hereof
are entitled to all the benefits provided for thereby or referred to therein, to
which Credit Agreement reference is hereby made for a statement thereof.  All
defined terms used in this Note, except terms otherwise defined herein, shall
have the same meaning as in the Credit Agreement.  This Note shall be governed
by and construed in accordance with the internal laws of the State of New York.

Voluntary prepayments may be made hereon, certain prepayments are required to be
made hereon, and this Note may be declared due prior to the expressed maturity
hereof, all in the events, on the terms and in the manner as provided for in the
Credit Agreement.

The Borrower hereby waives demand, presentment, protest or notice of any kind
hereunder.

 

ALPINE INCOME PROPERTY OP, LP

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 





 



 

EXHIBIT D‑2

SWING NOTE

U.S. $5,000,000.00

November 26, 2019

 

FOR VALUE RECEIVED, the undersigned, Alpine Income Property OP, LP, a Delaware
limited partnership (the “Borrower”), hereby promises to pay to
____________________ (the “Lender”) or its permitted assigns on the Revolving
Credit Termination Date of the hereinafter defined Credit Agreement, at the
principal office of the Administrative Agent in Chicago, Illinois (or such other
location as the Administrative Agent may designate to the Borrower), in
immediately available funds, the principal sum of Five Million and 00/100
Dollars ($5,000,000.00) or, if less, the aggregate unpaid principal amount of
all Swing Loans made by the Lender to the Borrower pursuant to the Credit
Agreement, together with interest on the principal amount of each Swing Loan
from time to time outstanding hereunder at the rates, and payable in the manner
and on the dates, specified in the Credit Agreement.

This Note is the Swing Note referred to in the Credit Agreement dated as of
November 26, 2019, among the Borrower, the Guarantors party thereto, the
Lenders. Swing Line Lender and L/C Issuer parties thereto, and Bank of Montreal,
as Administrative Agent (as extended, renewed, amended or restated from time to
time, the “Credit Agreement”), and this Note and the holder hereof are entitled
to all the benefits provided for thereby or referred to therein, to which Credit
Agreement reference is hereby made for a statement thereof.  All defined terms
used in this Note, except terms otherwise defined herein, shall have the same
meaning as in the Credit Agreement.  This Note shall be governed by and
construed in accordance with the internal laws of the State of New York.

Voluntary prepayments may be made hereon, certain prepayments are required to be
made hereon, and this Note may be declared due prior to the expressed maturity
hereof, all in the events, on the terms and in the manner as provided for in the
Credit Agreement.

The Borrower hereby waives demand, presentment, protest or notice of any kind
hereunder.

 

ALPINE INCOME PROPERTY OP, LP

 

 

 

 

 

By

 

 

Name

 

 

Title

 

 





 



 

EXHIBIT E

COMPLIANCE CERTIFICATE

To:       Bank of Montreal, as Administrative
Agent under, and the Lenders party to,
the Credit Agreement described below

This Compliance Certificate is furnished to the Administrative Agent and the
Lenders pursuant to that certain Credit Agreement dated as of November 26, 2019,
among Alpine Income Property OP, LP, as Borrower, the Guarantors signatory
thereto, the Administrative Agent and the Lenders party thereto (the “Credit
Agreement”).  Unless otherwise defined herein, the terms used in this Compliance
Certificate have the meanings ascribed thereto in the Credit Agreement.

THE UNDERSIGNED HEREBY CERTIFIES THAT:

1.     I am the duly elected ____________ of Alpine Income Property OP, LP;

2.     I have reviewed the terms of the Credit Agreement and I have made, or
have caused to be made under my supervision, a detailed review of the
transactions and conditions of the Borrower and its Subsidiaries during the
accounting period covered by the attached financial statements;

3.     The examinations described in paragraph 2 did not disclose, and I have no
knowledge of, the existence of any condition or the occurrence of any event
which constitutes a Default or Event of Default during or at the end of the
accounting period covered by the attached financial statements or as of the date
of this Compliance Certificate, except as set forth below;

4.     The financial statements required by Section 8.5 of the Credit Agreement
and being furnished to you concurrently with this Compliance Certificate are
true, correct and complete as of the date and for the periods covered thereby;
and

5.     The Schedule I hereto sets forth financial data and computations
evidencing the Borrower’s compliance with certain covenants of the Credit
Agreement, all of which data and computations are, to the best of my knowledge,
true, complete and correct and have been made in accordance with the relevant
Sections of the Credit Agreement.

Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which the Borrower has taken, is taking, or proposes to
take with respect to each such condition or event:

 

 



 



 

 

 

 

 

 

The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered this ______ day of __________________
20___.

 

ALPINE INCOME PROPERTY OP, LP

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 



-2-



 

SCHEDULE I

TO COMPLIANCE CERTIFICATE

_________________________________________________

COMPLIANCE CALCULATIONS

FOR CREDIT AGREEMENT

DATED AS OF NOVEMBER 26, 2019, AS AMENDED

CALCULATIONS AS OF _____________, _______

 

 

 

 

 

A.        Maximum Total Indebtedness to Total Asset Value Ratio
(Section 8.20(a))

    

 

 

 

 

1.         Total Indebtedness

 

$___________

 

 

 

2.         Total Asset Value as calculated on Exhibit A hereto

 

___________

 

 

 

3.         Ratio of Line A1 to A2

 

____:1.0

 

 

 

4.         Line A3 must not exceed

 

0.60:1.0

 

 

 

5.         The Borrower is in compliance (circle yes or no)

 

yes/no

 

 

 

B.         Maximum Secured Indebtedness to Total Asset Value Ratio
(Section 8.20(b))

 

 

 

 

 

1.         Secured Indebtedness

 

$___________

 

 

 

2.         Total Asset Value as calculated on Exhibit A hereto

 

___________

 

 

 

3.         Ratio of Line B1 to B2

 

____:1.0

 

 

 

4.         Line B3 must not exceed

 

0.40:1.0

 

 

 

5.         The Borrower is in compliance (circle yes or no)

 

yes/no

 

 

 

C.         Minimum Adjusted EBITDA to Fixed Charges Ratio (Section 8.20(c))

 

 

 

 

 

1.         Net Income

 

$___________

 

 

 

2.         Depreciation and amortization expense

 

___________

 

 

 

3.         Interest Expense

 

___________

 

 

 



 



 

 

4.         Income tax expense

 

___________

 

 

 

5.         Extraordinary, unrealized or non-recurring losses

 

___________

 

 

 

6.         Non-Cash Compensation Paid in Equity Securities

 

___________

 

 

 

7.         Extraordinary, unrealized or non-recurring gains

 

___________

 

 

 

8.         Income tax benefits

 

___________

9.         Sum of Lines C2, C3, C4, C5 and C6

 

___________

 

 

 

10.       Sum of Lines C7 and C8

 

___________

 

 

 

11.       Line C1 plus Line C9 minus Line C10 (“EBITDA”)

 

___________

 

 

 

12.       Annual Capital Expenditure Reserve

 

___________

 

 

 

13.       Line C11 minus Line C12 (“Adjusted EBITDA”)

 

___________

 

 

 

14.       Interest Expense

 

___________

 

 

 

15.       Principal Amortization Payments

 

___________

 

 

 

16.       Dividends on Preferred Stock

 

___________

 

 

 

17.       Income Taxes Paid

 

___________

 

 

 

18.       Sum of Lines C14, C15, C16 and C17 (“Fixed Charges”)

 

___________

 

 

 

19.       Ratio of Line C13 to Line C18

 

____:1.0

20.       Line C19 shall not be less than

 

1.50:1.0

 

 

 

21.       The Borrower is in compliance (circle yes or no)

 

yes/no

 

 

 

D.        Maximum Secured Recourse Indebtedness to Total Asset Value Ratio
(Section 8.20(d))

 

 

 

 

 

1.         Secured Recourse Indebtedness

 

$___________

 

 

 

2.         Total Asset Value as calculated on Exhibit A hereto

 

___________

 

 

 

3.         Ratio of Line D1 to Line D2

 

____:1.0

 

 

 

4.         Line D3 shall not exceed

 

0.05:1.0

 

 

 

5.         The Borrower is in compliance (circle yes or no)

 

yes/no

 





-2-



 

 

 

 

E.         Tangible Net Worth (Section 8.20(e))

 

 

 

 

 

1.         Tangible Net Worth

 

$___________

 

 

 

2.         Aggregate net proceeds of Stock and Stock Equivalent offerings

 

$___________

 

 

 

3.         75% of Line E2

 

___________

 

 

 

4.         $124,309,726 plus Line E3

 

___________

 

 

 

5.         Line E1 shall not be less than Line E4

 

 

 

 

 

6.         The Borrower is in compliance (circle yes or no)

 

yes/no

 

 

 

F.         Investments (Joint Ventures) (Section 8.8(i))

 

 

 

 

 

1.         Cash Investments in Joint Ventures

 

$___________

 

 

 

2.         Total Asset Value

 

$___________

 

 

 

3.         Line F1 divided by Line F2

 

___________

 

 

 

4.         Line F3 shall not exceed 10%

 

 

 

 

 

5.         The Borrower is in compliance (circle yes or no)

 

yes/no

 

 

 

G.        Investments (Assets Under Development) (Section 8.8(j))

 

 

 

 

 

1.         Assets Under Development

 

$___________

 

 

 

2.         Total Asset Value

 

$___________

 

 

 

3.         Line G1 divided by Line G2

 

___________

 

 

 

4.         Line G3 shall not exceed 10%

 

 

 

 

 

5.         The Borrower is in compliance (circle yes or no)

 

yes/no

 

 

 

H.        Investments (Stock Repurchases) (Section 8.8(k))

 

 

 

 

 

1.         Stock Repurchases

 

$___________

 

 

 

2.         Total Asset Value

 

$___________

 

 

 

3.         Line H1 divided by Line H2

 

___________

 

 

 

4.         Line H3 shall not exceed 10%

 

$___________

 

 

 

5.         The Borrower is in compliance (circle yes or no)

 

yes/no

 





-3-



 

 

 

 

 

I.          Aggregate Investment Limitation to Total Asset Value (Section 8.8)

 

 

 

 

 

1.         Sum of Lines F1, G1 and H1

 

$___________

 

 

 

2.         Total Asset Value

 

____________

 

 

 

3.         Line I1 divided by Line I2

 

___________

 

 

 

4.         Line I3 shall not exceed 30%

 

 

 

 

 

5.         The Borrower is in compliance (circle yes or no)

 

yes/no

 





-4-



 

EXHIBIT A TO SCHEDULE I

TO COMPLIANCE CERTIFICATE

OF ALPINE INCOME PROPERTY OP, LP

This Exhibit A, with a calculation date of __________,______, is attached to
Schedule I to the Compliance Certificate of Alpine Income Property OP, LP dated
November 26, 2019, as amended, and delivered to Bank of Montreal, as
Administrative Agent, and the Lenders party to the Credit Agreement, as amended,
referred to therein.  The undersigned hereby certifies that the following is a
true, correct and complete calculation of Total Asset Value for Rolling Period
most recently ended:

[Insert Calculation]

 

ALPINE INCOME PROPERTY OP, LP

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 





-5-



 

EXHIBIT B TO SCHEDULE I

TO COMPLIANCE CERTIFICATE

OF ALPINE INCOME PROPERTY OP, LP

This Exhibit B, with a calculation date of __________,______, is attached to
Schedule I to the Compliance Certificate of Alpine Income Property OP, LP dated
November 26, 2019, as amended, and delivered to Bank of Montreal, as
Administrative Agent, and the Lenders party to the Credit Agreement, as amended,
referred to therein.  The undersigned hereby certifies that the following is a
true, correct and complete calculation of Property NOI for all Properties for
Rolling Period most recently ended:

 

 

 

 

 

 

 

 

 

 

PROPERTY

PROPERTY

INCOME

MINUS

PROPERTY

EXPENSES

(WITHOUT

CAP. EX.

RESERVE OR

MANAGEMENT

FEES)

MINUS

ANNUAL

CAPITAL

EXPENDITURE

RESERVE

MINUS

GREATER OF

3% OF RENTS

OR ACTUAL

MANAGEMENT

FEES

EQUALS

PROPERTY

NOI

 

$________

-

$___________

 

 

 

 

=

$________

 

$________

-

$___________

 

 

 

 

=

$________

 

$________

-

$___________

 

 

 

 

=

$________

 

$_______

-

$___________

 

 

 

 

=

$________

 

TOTAL PROPERTY NOI FOR ALL
PROPERTIES:                                                      $_____________

 

ALPINE INCOME PROPERTY OP, LP

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 



-6-



 

EXHIBIT F

ASSIGNMENT AND ACCEPTANCE

Dated _____________, _______

Reference is made to the Credit Agreement dated as of November 26, 2019 (as
extended, renewed, amended or restated from time to time, the “Credit
Agreement”) among Alpine Income Property OP, LP, the Guarantors from time to
time party thereto, the Lenders and L/C Issuer parties thereto, and Bank of
Montreal, as Administrative Agent (the “Administrative Agent”).  Terms defined
in the Credit Agreement are used herein with the same meaning.

______________________________________________________ (the “Assignor”) and
_________________________ (the “Assignee”) agree as follows:

1.      The Assignor hereby sells and assigns to the Assignee, and the Assignee
hereby purchases and assumes from the Assignor, the amount and specified
percentage interest shown on Annex I hereto of the Assignor’s rights and
obligations under the Credit Agreement as of the Effective Date (as defined
below), including, without limitation, the Assignor’s Revolving Credit
Commitments as in effect on the Effective Date and the Loans, if any, owing to
the Assignor on the Effective Date and the Assignor’s Revolver Percentage of any
outstanding L/C Obligations.

2.      The Assignor (i) represents and warrants that it is the legal and
beneficial owner of the interest being assigned by it hereunder and that such
interest is free and clear of any adverse claim, lien, or encumbrance of any
kind; (ii) makes no representation or warranty and assumes no responsibility
with respect to any statements, warranties or representations made in or in
connection with the Credit Agreement or the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Credit Agreement or any
other instrument or document furnished pursuant thereto; and (iii) makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of the Borrower or any Subsidiary or the performance or
observance by the Borrower or any Subsidiary of any of their respective
obligations under the Credit Agreement or any other instrument or document
furnished pursuant thereto.

3.      The Assignee (i) confirms that it has received a copy of the Credit
Agreement, together with copies of the most recent financial statements
delivered to the Lenders pursuant to Section 8.5(b) and (c) thereof and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Assignment and Acceptance;
(ii) agrees that it will, independently and without reliance upon the
Administrative Agent, the Assignor or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Agreement; (iii) appoints and authorizes the Administrative Agent to take such
action as Administrative Agent on its behalf and to exercise such powers under
the Credit Agreement and the other Loan Documents as are delegated to the
Administrative Agent

 

 



 



 

by the terms thereof, together with such powers as are reasonably incidental
thereto; (iv) agrees that it will perform in accordance with their terms all of
the obligations which by the terms of the Credit Agreement are required to be
performed by it as a Lender; and (v) specifies as its lending office (and
address for notices) the offices set forth on its Administrative Questionnaire.

4.      As consideration for the assignment and sale contemplated in Annex I
hereof, the Assignee shall pay to the Assignor on the Effective Date in Federal
funds the amount agreed upon between them.  It is understood that commitment
and/or letter of credit fees accrued to the Effective Date with respect to the
interest assigned hereby are for the account of the Assignor and such fees
accruing from and including the Effective Date are for the account of the
Assignee.  Each of the Assignor and the Assignee hereby agrees that if it
receives any amount under the Credit Agreement which is for the account of the
other party hereto, it shall receive the same for the account of such other
party to the extent of such other party’s interest therein and shall promptly
pay the same to such other party.

5.      The effective date for this Assignment and Acceptance shall be
___________ (the “Effective Date”).  Following the execution of this Assignment
and Acceptance, it will be delivered to the Administrative Agent for acceptance
and recording by the Administrative Agent and, if required, the Borrower.

6.      Upon such acceptance and recording, as of the Effective Date, (i) the
Assignee shall be a party to the Credit Agreement and, to the extent provided in
this Assignment and Acceptance, have the rights and obligations of a Lender
thereunder and (ii) the Assignor shall, to the extent provided in this
Assignment and Acceptance, relinquish its rights and be released from its
obligations under the Credit Agreement.

7.      Upon such acceptance and recording, from and after the Effective Date,
the Administrative Agent shall make all payments under the Credit Agreement in
respect of the interest assigned hereby (including, without limitation, all
payments of principal, interest and commitment fees with respect thereto) to the
Assignee.  The Assignor and Assignee shall make all appropriate adjustments in
payments under the Credit Agreement for periods prior to the Effective Date
directly between themselves.





-2-



 

8.      This Assignment and Acceptance shall be governed by, and construed in
accordance with, the internal laws of the State of New York.

 

    

[ASSIGNOR LENDER]

 

 

 

 

 

 

 

 

By

 

 

 

Name

 

 

 

Title

 

 

 

 

 

 

 

[ASSIGNEE LENDER]

 

 

 

 

 

 

 

 

By

 

 

 

Name

 

 

 

Title

 

 

 

 

Accepted and consented this

 

 

____ day of _____________

 

 

 

 

 

ALPINE INCOME PROPERTY OP, LP

 

 

 

 

 

By

 

 

 

Name

 

 

 

Title

 

 

 

 

 

 

Accepted and consented to by the Administrative
Agent and L/C Issuer this ___ day of _________

 

 

 

 

 

BANK OF MONTREAL, as Administrative Agent
and L/C Issuer

 

 

 

 

 

By

 

 

 

Name

 

 

 

Title

 

 

 

 

 

 

 

 





-3-



 

ANNEX I

TO ASSIGNMENT AND ACCEPTANCE

The assignee hereby purchases and assumes from the assignor the following
interest in and to all of the Assignor’s rights and obligations under the Credit
Agreement as of the effective date.

FACILITY ASSIGNED

AGGREGATE
REVOLVING CREDIT
COMMITMENT/LOANS
FOR ALL LENDERS

AMOUNT OF
REVOLVING CREDIT
COMMITMENT/LOANS
ASSIGNED

PERCENTAGE ASSIGNED
OF REVOLVING CREDIT
COMMITMENT/LOANS

 

 

 

 

Revolving Credit

$____________

$____________

_____%

 

 

 



-4-



 

EXHIBIT G

ADDITIONAL GUARANTOR SUPPLEMENT

______________, ___

Bank of Montreal, as Administrative Agent for the
Lenders named in the Credit Agreement dated as of
November 26, 2019, among Alpine Income
Property OP, LP, as Borrower, the Guarantors
signatories thereto, the Lenders from time to time
party thereto, and the Administrative Agent (the
“Credit Agreement”)

Ladies and Gentlemen:

Reference is made to the Credit Agreement described above.  Terms not defined
herein which are defined in the Credit Agreement shall have for the purposes
hereof the meaning provided therein.

The undersigned, [name of Subsidiary Guarantor], a [jurisdiction of
incorporation or organization] hereby elects to be a “Guarantor” for all
purposes of the Credit Agreement, effective from the date hereof.  The
undersigned confirms that the representations and warranties set forth in
Section 6 of the Credit Agreement are true and correct as to the undersigned as
of the date hereof and the undersigned shall comply with each of the covenants
set forth in Section 8 of the Credit Agreement applicable to it.

Without limiting the generality of the foregoing, the undersigned hereby agrees
to perform all the obligations of a Guarantor under, and to be bound in all
respects by the terms of, the Credit Agreement, including, without limitation,
Section 13 thereof, to the same extent and with the same force and effect as if
the undersigned were a signatory party thereto.

The undersigned acknowledges that this Agreement shall be effective upon its
execution and delivery by the undersigned to the Administrative Agent, and it
shall not be necessary for the Administrative Agent or any Lender, or any of
their Affiliates entitled to the benefits hereof, to execute this Agreement or
any other acceptance hereof.  This Agreement shall be construed in accordance
with and governed by the internal laws of the State of New York.

 

Very truly yours,

 

[NAME OF SUBSIDIARY GUARANTOR]

 

 

 

 

 

By

 

 

Name

 

 

Title

 

 

 





 



 

EXHIBIT H

COMMITMENT AMOUNT INCREASE REQUEST

_______________, ____

To:       Bank of Montreal, as Administrative Agent for the Lenders parties to
the Credit Agreement dated as of November 26, 2019 (as extended, renewed,
amended or restated from time to time, the “Credit Agreement”), among Alpine
Income Property OP, LP, the Guarantors which are signatories thereto, certain
Lenders parties thereto, and Bank of Montreal, as Administrative Agent

Ladies and Gentlemen:

The undersigned, Alpine Income Property OP, LP (the “Borrower”) hereby refers to
the Credit Agreement and requests that the Administrative Agent consent to an
increase in the aggregate Revolving Credit Commitments (the “Commitment Amount
Increase”), in accordance with Section 1.15 of the Credit Agreement, to be
effected by [an increase in the Revolving Credit Commitment of [name of existing
Lender]] [the addition of [name of new Lender] (the “New Lender”) as a Lender
under the terms of the Credit Agreement].  Capitalized terms used herein without
definition shall have the same meanings herein as such terms have in the Credit
Agreement.

After giving effect to such Commitment Amount Increase, the Revolving Credit
Commitment of the [Lender] [New Lender] shall be $_____________.

[Include paragraphs 1‑4 for a New Lender]

1.     The New Lender hereby confirms that it has received a copy of the Loan
Documents and the exhibits related thereto, together with copies of the
documents which were required to be delivered under the Credit Agreement as a
condition to the making of the Revolving Loans and other extensions of credit
thereunder.  The New Lender acknowledges and agrees that it has made and will
continue to make, independently and without reliance upon the Administrative
Agent or any other Lender and based on such documents and information as it has
deemed appropriate, its own credit analysis and decisions relating to the Credit
Agreement.  The New Lender further acknowledges and agrees that the
Administrative Agent has not made any representations or warranties about the
credit worthiness of the Borrower or any other party to the Credit Agreement or
any other Loan Document or with respect to the legality, validity, sufficiency
or enforceability of the Credit Agreement or any other Loan Document or the
value of any security therefor.

2.     Except as otherwise provided in the Credit Agreement, effective as of the
date of acceptance hereof by the Administrative Agent, the New Lender (i) shall
be deemed

 

 



 



 

automatically to have become a party to the Credit Agreement and have all the
rights and obligations of a “Lender” under the Credit Agreement as if it were an
original signatory thereto and (ii) agrees to be bound by the terms and
conditions set forth in the Credit Agreement as if it were an original signatory
thereto.

3.     The New Lender shall deliver to the Administrative Agent an
Administrative Questionnaire.

[4.     The New Lender has delivered, if appropriate, to the Borrower and the
Administrative Agent (or is delivering to the Borrower and the Administrative
Agent concurrently herewith) the tax forms referred to in [Section 12.1] of the
Credit Agreement.]

THIS AGREEMENT SHALL BE DEEMED TO BE A CONTRACTUAL OBLIGATION UNDER, AND SHALL
BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE
OF NEW YORK.

The Commitment Amount Increase shall be effective when the executed consent of
the Administrative Agent is received or otherwise in accordance with
Section 1.15 of the Credit Agreement, but not in any case prior to
___________________, ____.  It shall be a condition to the effectiveness of the
Commitment Amount Increase that all expenses referred to in Section 1.15 of the
Credit Agreement shall have been paid.

The Borrower hereby certifies that no Default or Event of Default has occurred
and is continuing.

 

 

 

--------------------------------------------------------------------------------

         Insert bracketed paragraph if New Lender is organized under the law of
a jurisdiction other than the United States of America or a state thereof.





-2-



 

Please indicate the Administrative Agent’s consent to such Commitment Amount
Increase by signing the enclosed copy of this letter in the space provided
below.

 

    

Very truly yours,

 

 

 

 

 

ALPINE INCOME PROPERTY OP, LP

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

[NEW OR EXISTING LENDER INCREASING
COMMITMENTS]

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

The undersigned hereby consents on
this __ day of _____________, _____
to the above‑requested Commitment
Amount Increase.

 

 

 

 

 

BANK OF MONTREAL,
as Administrative Agent

 

 

 

 

 

 

 

 

By

 

 

 

Name

 

 

 

Title

 

 

 

 

 

 

 

 

 



-3-



 

EXHIBIT I

BORROWING BASE CERTIFICATE

To:       Bank of Montreal, as Administrative Agent under, and the Lenders party
to, the Credit Agreement described below.

Pursuant to the terms of the Credit Agreement dated as of November 26, 2019, as
amended, among us (the “Credit Agreement”), we submit this Borrowing Base
Certificate to you and certify that the calculation of the Borrowing Base set
forth below and on any Exhibits to this Certificate is true, correct and
complete as of the Borrowing Base Determination Date.

A.      Borrowing Base Determination Date: __________________ ____, 20___.

B.     The Borrowing Base and Revolving Credit Availability as of the Borrowing
Base Determination Date is calculated as:

1.       60% of the Borrowing Base Value as calculated on Exhibit A hereto

    

$_________________

2.       Debt Service Coverage Amount as calculated on Exhibit B hereto

 

$_________________

3.       The lesser of Line 1 and Line 2 (the “Borrowing Base”)

 

$_________________

4.       Aggregate Revolving Loans, Swing Loans and L/C Obligations outstanding

 

$_________________

5.       Line 3 minus Line 4 (the “Revolving Credit Availability”)

 

 

$_________________

 

The foregoing certifications, together with the computations set forth in
Schedule I hereto are made and delivered this ______ day of __________________
20___.

 

ALPINE INCOME PROPERTY OP, LP

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 



 



 

EXHIBIT A TO BORROWING BASE CERTIFICATE

OF ALPINE INCOME PROPERTY OP, LP

This Exhibit A is attached to the Borrowing Base Certificate of Alpine Income
Property OP, LP for the Borrowing Base Determination Date of ___________ ____,
20___ and delivered to Bank of Montreal, as Administrative Agent, and the
Lenders party to the Credit Agreement dated November 26, 2019, as amended,
referred to therein.  The undersigned hereby certifies that the following is a
true, correct and complete calculation of Borrowing Base Value as of the
Borrowing Base Determination Date set forth above:

[Insert Calculation or attach Schedule with exclusions for concentration limits]

BORROWING BASE VALUE OF ALL ELIGIBLE PROPERTIES:

 

$__________

 

 

 

BORROWING BASE REQUIREMENTS:

 

 

 

 

 

A.        Number of Properties

    

 

 

 

 

1.         The number of Eligible Properties

 

___________

 

 

 

2.         Line A1 shall not be less than 10

 

 

 

 

 

3.         The Borrower is in compliance (circle yes or no)

 

yes/no

 

 

 

B.        Borrowing Base Value

 

 

 

 

 

1.         Borrowing Base Value

 

$___________

 

 

 

2.         Line B1 shall not be less than $100,000,000

 

 

 

 

 

3.         The Borrower is in compliance (circle yes or no)

 

yes/no

 

 

 

C.        Non-Retail, Office or Mixed-Use Retail/Office Properties

 

 

 

 

 

1.         Percent of Borrowing Base Value attributable to Non-Retail, Office or
Mixed-Use Retail/Office Properties

 

___________%

 

 

 

2.         Line C1 shall not be greater than 20%

 

 

 

 

 

3.         The Borrower is in compliance (circle yes or no)

 

yes/no

 

 

 

D.        Individual Eligible Property Value

 

 

 

 

 

1.         The Percentage of Borrowing Base Value of each Eligible Property is
set forth [above or on the attached Schedule] and the largest Borrowing Base
Value or any Eligible Property is $___________ for the ___________ Eligible
Property.

 

 

 





-2-



 

 

2.         No Eligible Property comprises more than [30%]1[25%]2% of Borrowing
Base Value

    

 

 

 

 

3.         The Borrower is in compliance (circle yes or no)

 

yes/no3

 

 

 

E.        Single Tenant Borrowing Base Value

 

 

 

 

 

1.         The largest amount of Borrowing Base Value from a single Tenant that
does not maintain a Rating of at least BBB-/Baa3 from S&P or Moody’s,
respectively, is $_____________ from _____________.

 

 

 

 

 

2.         No single Tenant that does not maintain a Rating of at least
BBB-/Baa3 from S&P or Moody’s, respectively, comprises more than 20% of
Borrowing Base Value

 

 

 

 

 

3.         The Borrower is in compliance (circle yes or no)

 

yes/no4

 

 

 

F.        Permitted Ground Lease Investments

 

 

 

 

 

1.         Percent of Borrowing Base Value attributable to Permitted Ground
Lease Investments

 

__%

 

 

 

2.         Line F1 shall not be greater than 30%

 

 

 

 

 

3.         The Borrower is in compliance (circle yes or no)

 

yes/no5

 

 

 

G.        Occupancy Rate

 

 

 

 

 

1.         Aggregate Occupancy Rate of Eligible Properties

 

__%

 

 

 

2.         Line G1 shall not be less than 85%

 

 

 

 

 

3.         The Borrower is in compliance (circle yes or no)

 

yes/no

 

 

--------------------------------------------------------------------------------

1         Prior to 1/1/2021

2         On and after 1/1/2021

3         If applicable, the calculation of Borrowing Base Value includes an
adjustment to exclude that portion of the Property NOI or book value of any
Eligible Properties attributable to any Eligible Properties to the extent it
exceeds the 25% concentration limit.

4         If applicable, the calculation of Borrowing Base Value includes an
adjustment to exclude that portion of the Property NOI or book value of any
Eligible Properties attributable to any Eligible Properties to the extent it
exceeds the 20% concentration limit.

5         If applicable, the calculation of Borrowing Base Value includes an
adjustment to exclude that  portion of the Property NOI or book value of any
Permitted Ground Lease Investments attributable to any Permitted Ground Lease
Investments to the extent it exceeds the 35% concentration limit.





-3-



 

 

 

 

 

H.        MSA6

    

 

 

 

 

1.         Percent of Borrowing Base Value attributable to Eligible Properties
in [________] MSA

 

__%

 

 

 

2.         Line H1 shall not be greater than 35%

 

 

 

 

 

3.         The Borrower is in compliance (circle yes or no)

 

yes/no

 

 

--------------------------------------------------------------------------------

6         To be duplicated for each MSA with Eligible Properties.





-4-



 

EXHIBIT B TO BORROWING BASE CERTIFICATE

OF ALPINE INCOME PROPERTY OP, LP

This Exhibit B is attached to the Borrowing Base Certificate of Alpine Income
Property OP, LP for the Borrowing Base Determination Date of __________ ___,
20__ and delivered to Bank of Montreal, as Administrative Agent, and the Lenders
party to the Credit Agreement dated November 26, 2019, as amended, referred to
therein.  The undersigned hereby certifies that the following is a true, correct
and complete calculation of Debt Service Coverage Amount as of the Borrowing
Base Determination Date set forth above:

 

 

ELIGIBLE PROPERTIES

DEBT SERVICE COVERAGE AMOUNT

AS CALCULATED ON ANNEX I TO THIS

EXHIBIT B

 

$__________

 

$__________

 

$__________

 

$__________

 

 

TOTAL DEBT SERVICE COVERAGE AMOUNT OF ALL ELIGIBLE PROPERTIES:

$__________

 





-5-



 

ANNEX I TO EXHIBIT B TO BORROWING BASE CERTIFICATE

OF ALPINE INCOME PROPERTY OP, LP

[Borrower to Insert Calculation of Debt Service Coverage Amount for each
Eligible Property with concentration limit exclusions]

 

 

 



-6-



 

SCHEDULE I

REVOLVING CREDIT COMMITMENTS

NAME OF LENDER

    

REVOLVING CREDIT
COMMITMENT

 

 

 

Bank of Montreal, a Canadian chartered bank acting through its Chicago branch

 

$50,000,000

 

 

 

Raymond James Bank, N.A.

 

$50,000,000

 

 

 

TOTAL

 

$100,000,000

 





 



 

SCHEDULE 1.1

INITIAL PROPERTIES

Tenant

City, State

Square Feet

LA Fitness

Brandon, Florida

45,000

JoAnn Fabrics

Saugus, Massachusetts

22,500

Century Theater

Reno, Nevada

52,474

At Home

Raleigh, North Carolina

116,334

Dick’s Sporting Goods, Inc.

McDonough, Georgia

46,315

Best Buy Stores, L.P.

McDonough, Georgia

30,038

Hilton Metrowest

Orlando, Florida

102,019

Hilton Cambridge

Orlando, Florida

31,895

Outback Steakhouse

Charlottesville, Virginia

7,216

Outback Steakhouse

Huntersville, North Carolina

6,297

Hobby Lobby

Winston-Salem, North Carolina

55,000

Wells Fargo Building

Hillsboro, Oregon

211,863

Alpine Valley Music Theatre

East Troy, Wisconsin

---

Family Dollar

Lynn, Massachusetts

9,228

Walgreens

Birmingham, Alabama

14,516

Walgreens

Albany, Georgia

14,770

Walgreens

Alpharetta, Georgia

15,120

Container Store

Glendale, Arizona

23,329

Cheddar’s

Jacksonville, Florida

8,146

Scrubbles Car Wash

Jacksonville, Florida

4,512

 





 



 

SCHEDULE 6.2

SUBSIDIARIES

BLUEBIRD METROWEST ORLANDO LLC

Date of Formation:

January 14, 2013

State of Formation:

Delaware

Member:

Alpine Income Property OP, LP

 

 

CTLC18 LYNN MA LLC

Date of Formation:

May 28, 2019

State of Formation:

Delware

Member:

Alpine Income Property OP, LP

 

 

CTO16 CHARLOTTESVILLE LLC

Date of Formation:

August 17, 2016

State of Formation:

Delaware

Member:

Alpine Income Property OP, LP

 

 

CTO16 HUNTERSVILLE LLC

Date of Formation:

August 17, 2016

State of Formation:

Delaware

Member:

Alpine Income Property OP, LP

 

 

CTO16 RALEIGH LLC

Date of Formation:

September 9, 2016

State of Formation:

Delaware

Member:

Alpine Income Property OP, LP

 

 

CTO16 RENO LLC

Date of Formation:

November 1, 2016

State of Formation:

Delaware

Member:

Alpine Income Property OP, LP

 

 

CTO17 BRANDON FL LLC

Date of Formation:

March 27, 2017

State of Formation:

Delaware

Member:

Alpine Income Property OP, LP

 

 

CTO17 HILLSBORO OR LLC

Date of Formation:

September 9, 2017

State of Formation:

Delaware

Member:

Alpine Income Property OP, LP

 





 



 

 

CTO17 SAUGUS MA LLC

Date of Formation:

February 17, 2017

State of Formation:

Delaware

Member:

Alpine Income Property OP, LP

 

 

CTO19 ALBANY GA LLC

Date of Formation:

June 6, 2019

State of Formation:

Delaware

Member:

Alpine Income Property OP, LP

 

 

CTO19 BIRMINGHAM LLC

Date of Formation:

May 8, 2019

State of Formation:

Delaware

Member:

Alpine Income Property OP, LP

 

 

CTO19 TROY WI LLC

Date of Formation:

August 20, 2019

State of Formation:

Delaware

Member:

Alpine Income Property OP, LP

 

 

CTO19 WINSTON SALEM NC LLC

Date of Formation:

March 13, 2019

State of Formation:

Delaware

Member:

Alpine Income Property OP, LP

 

 

INDIGO HENRY LLC

Date of Formation:

May 26, 2006

State of Formation:

Florida

Member:

Alpine Income Property OP, LP

 

 

PINE19 ALPHARETTA GA LLC

Date of Formation:

October 1, 2019

State of Formation:

Delaware

Member:

Alpine Income Property OP, LP

 

 

LHC15 GLENDALE AZ LLC

Date of Formation:

April 28, 2015

State of Formation:

Delaware

Member:

Alpine Income Property OP, LP

 

 

PINE19 JACKSONVILLE FL LLC

Date of Formation:

October 1, 2019

State of Formation:

Delaware

Member:

Alpine Income Property OP, LP

 

 

 





 



 

SCHEDULE 6.6

MATERIAL ADVERSE CHANGE

None.





 



 

SCHEDULE 6.11

LITIGATION

None.





 



 

SCHEDULE 6.12

TAX RETURNS

None.





 



 

SCHEDULE 6.17

ENVIRONMENTAL ISSUES

None.





 



 

SCHEDULE 6.23

MAINTENANCE AND CONDITION

None.





 



 

SCHEDULE 6.25

SIGNIFICANT LEASES

 

 

 

 

 

Property

    

Tenant

    

Landlord

2890 Providence Lake Blvd.

 

LA Fitness/

 

CTO17 Brandon FL LLC

Brandon, FL

 

Fuzzy’s Taco Shop/

 

 

 

 

World of Beer

 

 

1073 Broadway

 

JoAnn Fabrics

 

CTO17 Saugus LLC

Saugus, MA

 

 

 

 

 

 

 

 

 

11 N Sierra Street

 

Reno Riverside

 

CTO16 Reno LLC

Reno, NV

 

 

 

 

 

 

 

 

 

4700 Green Road

 

At Home

 

CTO16 Raleigh LLC

Raleigh, NC

 

 

 

 

 

 

 

 

 

1855 Jonesboro Rd.

 

Dick’s Sporting Goods, Inc.

 

Indigo Henry LLC

McDonough, GA

 

 

 

 

 

 

 

 

 

1871 Jonesboro Rd.

 

Best Buy Stores, L.P.

 

Indigo Henry LLC

McDonough, GA

 

 

 

 

 

 

 

 

 

6355 Metrowest Blvd, Suite 100

 

Hilton Metrowest

 

Bluebird Metrowest Orlando LLC

Orlando, FL

 

 

 

 

 

 

 

 

 

1800 Metrowest Drive, Suite 100

 

Hilton Cambridge

 

Bluebird Metrowest Orlando LLC

Orlando, FL

 

 

 

 

 

 

 

 

 

1101 Seminole Trail

 

Outback Steakhouse

 

CTO16 Charlottesville LLC

Charlottesville, VA

 

 

 

 

 

 

 

 

 

16400 Northcross Drive

 

Outback Steakhouse

 

CTO16 Huntersville LLC

Huntersville, NC

 

 

 

 

 

 

 

 

 

3775 Oxford Station Way

 

Hobby Lobby

 

CTO19 Winston Salem NC LLC

Winston-Salem, NC

 

 

 

 

 

 

 

 

 

18770 NW Walker Road

 

Wells Fargo Building

 

CTO17 Hillsboro OR LLC

Hillsboro, OR

 

 

 

 

 

 

 

 

 

2699 County Road D

 

Alpine Valley Music Theatre

 

CTO19 Troy WI LLC

East Troy, WI

 

 

 

 

 

 

 

 

 

50 Central Avenue

 

Family Dollar

 

CTLC18 Lynn MA LLC

Lynn, MA

 

 

 

 

 

 

 

 

 

101 Doug Baker Blvd

 

Walgreens

 

CTO19 Birmingham LLC

Birmingham, AL

 

 

 

 

 





 



 

 

 

 

 

 

Property

    

Tenant

    

Landlord

2414 Sylvester Road

 

Walgreens

 

CTO19 Albany GA LLC

Albany, GA

 

 

 

 

 

 

 

 

 

4395 Kimball Bridge Rd.

 

Walgreens

 

PINE19 Alpharetta GA LLC

Alpharetta, GA

 

 

 

 

 

 

 

 

 

7580 W Bell Road

 

Container Store

 

LHC15 Glendale AZ LLC

Glendale, AZ

 

 

 

 

 

 

 

 

 

4954 Town Center Parkway

 

Cheddar’s

 

PINE19 Jacksonville FL LLC

Jacksonville, FL

 

 

 

 

 

 

 

 

 

5064 Weeber’s Crossing

 

Scrubble’s Car Wash

 

PINE19 Jacksonville FL LLC

Jacksonville, FL

 

 

 

 

 





 



 

Schedule 8.7

EXISTING LIENS

None.

 

